


Exhibit 10.49

 

December 19, 2016

 

Mr. Avrohom J. Kess

425 Lexington Avenue

New York, NY  10017

 

Dear A.J.:

 

It is my pleasure to provide you with this letter to confirm our offer for the
position of Vice Chairman and Chief Legal Officer of The Travelers
Companies, Inc. (“Travelers”).  Your first day of employment will be
December 30, 2016 or such earlier date as we agree.  I am very excited about the
future of Travelers, and your leadership and experience will be invaluable to
our continued success.

 

The following are the principal terms on which you will be employed:

 

Position; Duties

 

You will be Vice Chairman and Chief Legal Officer, and a member of Travelers’
most senior policy setting committee of executives, currently the Management
Committee. You will report directly to me and, to the extent consistent with
Travelers’ by-laws, the Board of Directors and perform such duties as are
consistent with your positions. Without limiting the generality of the
foregoing, your specific responsibilities shall include management and direct
oversight of the legal, government affairs, corporate communications and public
policy functions.

 

 

 

Base Salary

 

$850,000 per annum, payable in accordance with normal payroll, to be reviewed
annually and subject to adjustment in the discretion of our Compensation
Committee.

 

 

 

Annual Cash Incentives

 

In respect of the fiscal year ending December 31, 2017, and of years following
2017, you will be paid a bonus at the discretion of our Compensation Committee
comparable to, and paid at the same time as, bonuses to senior executives of
similar rank. However, assuming acceptable performance by you and Travelers
during an applicable year, it is anticipated that you will be paid a bonus with
a normal expectation of $2,500,000 to $3,000,000. Such range and normal
expectation will be reviewed annually when base salary is reviewed and subject
to adjustment at the discretion of the Compensation Committee. You must be
actively employed by Travelers at the time of payment to receive

 

--------------------------------------------------------------------------------


 

 

 

any bonus described above. For the avoidance of doubt, you will not be eligible
for a bonus in respect of the year ending December 31, 2016.

 

 

 

Equity Grants

 

Beginning in the first quarter of 2018, you will be eligible for an equity award
in respect of the prior fiscal year with an approximate fair value at grant
equal to 300% of the annual rate of your then-current base salary. The actual
multiple of base salary represented by each annual equity award may vary from
year to year depending upon any factors our Compensation Committee deems
appropriate. These awards will have terms and conditions similar to those
applicable to, and granted at the same time as, awards of other senior
executives of similar rank.

 

 

 

Pension Buyout

 

In recognition of your forfeiture of certain pension benefits offered to you by
your prior employer, subject to your commencement date (which shall be your
actual first day of employment), you will be entitled to:

 

 

 

 

 

(i) $500,000 in cash, payable upon your commencement date,

 

 

 

 

 

(ii) on your commencement date, you will be granted an award of restricted stock
units (the “RSUs”) for such number of shares of Travelers’ common stock equal to
$3,000,000 divided by the closing price per share of Travelers’ common stock on
your commencement date,

 

 

 

 

 

(iii) on your commencement date, you will be granted an award of a stock option
(the “Commencement Option”) having an exercise price per share equal to the
closing price per share of Travelers’ common stock on the grant date and
exercisable for such number of shares of Travelers’ common stock so that the
fair value of the Commencement Option, calculated with the same methodology and
assumptions used by Travelers for financial reporting purposes (excluding
estimate for forfeitures) at the date of such award, equals $500,000,

 

 

 

 

 

(iv) on February 9, 2017 (or other comparable date when equity awards are
granted to other senior executives of similar rank), subject to your employment
with Travelers through that date, you will be granted an award of performance
shares (the “Performance Shares”) for such number of shares of Travelers’ common
stock equal to $1,530,000 divided by the closing price per share of Travelers’
common stock on

 

2

--------------------------------------------------------------------------------


 

 

 

the grant date,

 

 

 

 

 

(v)  on February 9, 2017 (or other comparable date when equity awards are
granted to other senior executives of similar rank), subject to your employment
with Travelers through that date, you will be granted an award of a stock option
(the “2017 Option” and, together with the Commencement Option, the “Options”)
having an exercise price per share equal to the closing price per share of
Travelers’ common stock on the grant date and exercisable for such number of
shares of Travelers’ common stock so that the fair value of the 2017 Option,
calculated with the same methodology and assumptions used by Travelers for
financial reporting purposes (excluding estimate for forfeitures) at the date of
such award, equals $1,020,000, and

 

 

 

 

 

(vi) on your commencement date, you will also be entitled to a deferred
compensation credit of $4,700,000 to a bookkeeping account (the “Deferred
Compensation Account”) established, and treated as a deferral of an Incentive
Award, under our Deferred Compensation Plan (as may be amended from time to
time), attached as Exhibit D, and you shall be deemed to have elected a lump sum
form of distribution thereunder. This deferred compensation credit is in the
nature of a sign-on incentive and will not be benefit bearing for purposes of
Travelers’ employee benefit programs.

 

 

 

 

 

The RSUs, Options and Performance Shares will be granted pursuant to our 2014
Amended and Restated Stock Incentive Plan attached as Exhibit A, and such grants
will be evidenced by and subject to the terms and conditions of the Notification
and Agreements substantially in the form attached as Exhibit B, Exhibit C,
Exhibit H and Exhibit I. Exhibit H and Exhibit I are, without regard to the
addendums thereto, substantially identical in form to the form that will
evidence 2017 awards granted to other senior executives of similar rank, and
will be subject to any changes that are made to such form that are equally
applicable to such 2017 awards granted to other senior executives of similar
rank.

 

 

 

 

 

The deferred compensation credit called for above will be added to a separate
Deferred Compensation Account and will be subject to the terms of the Deferred
Compensation Plan, including your right to notionally invest such account among
the available notional

 

3

--------------------------------------------------------------------------------


 

 

 

investments; provided, however, that if prior to the first anniversary of your
commencement date, Travelers terminates your employment for Cause, or you resign
without Good Reason, you will forfeit the balance of such Deferred Compensation
Account; and provided further that except as set forth in the preceding proviso,
such Deferred Compensation Account will in no event be subject to forfeiture,
offset or reduction. The Distribution Event Date under the Deferred Compensation
Plan for such Deferred Compensation Account shall be as specified in such plan.

 

 

 

 

 

You will otherwise be eligible to participate in the Deferred Compensation Plan
on the same terms as are applicable to other senior executives of Travelers.

 

 

 

Severance/Non-Solicitation/ Non-Competition

 

You will be entitled to participate in the Travelers Severance Plan attached as
Exhibit E, or any successor or other severance plan in which senior executives
of similar rank participate.

 

 

 

 

 

In addition, as a condition to commencement of your employment, you must
execute, and Travelers will execute, the Non-Solicitation and Non-Disclosure
Agreement attached as Exhibit F and the Non-Competition Agreement attached as
Exhibit G.

 

 

 

 

 

Notwithstanding anything to the contrary, including, without limitation, any
provisions of the Travelers Severance Plan attached as Exhibit E, no benefit
under this letter (including any accelerated vesting of any equity award) will
operate as an offset to any severance entitlement.

 

 

 

 

 

With respect to the calculation of your severance entitlement for any
severance-triggering termination, until the time you have received two payments
under the annual incentive compensation plan, (i) for any year in which you have
not received an annual bonus, you will be treated as having received an annual
bonus of $3,000,000, and (ii) for any year in which you have received an annual
bonus, you will be treated as having received an annual bonus equal to the
greater of your actual bonus or $3,000,000.

 

 

 

Executive Tax and Financial Planning/Executive Physical

 

You will be eligible for executive tax and financial planning provided to other
senior executives of similar rank. You will also be eligible for an annual
executive

 

4

--------------------------------------------------------------------------------


 

 

 

physical as provided to other senior executives of similar rank.

 

 

 

Miscellaneous

 

You will be entitled to 32 days of Paid Time Off (including floating holidays)
per year.

 

 

 

 

 

You will be eligible for reimbursement of professional service expenses incurred
in association with negotiating this letter with Travelers up to a maximum of
$30,000.

 

 

 

 

 

If there occurs a transaction described in Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) or any successor thereto, which would
cause any payments and benefits to which you are entitled from Travelers under
this letter or otherwise (the “Total Payments”) to be subject (in whole or
part), to any excise tax imposed under Section 4999 of the Code or any successor
thereto, then, the portion of the Total Payments that constitute parachute
payments within the meaning of the Code will be reduced, in such manner as
minimizes the reduction in the economic value deliverable to you and is
consistent with Section 409A, to the extent necessary so that no portion of the
Total Payments is subject to such excise tax but only if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local taxes on such Total
Payments and the amount of excise tax to which you would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

 

 

 

 

 

All determinations required to be made pursuant to the preceding paragraph shall
be made by an independent advisor selected by Travelers. All fees and expenses
of such advisor shall be borne by Travelers.

 

 

 

 

 

Except as specifically provided in this letter, you will be entitled and subject
to all changes in benefits and perquisite plans applicable to other senior
executives of similar rank.

 

5

--------------------------------------------------------------------------------


 

Good Reason

 

For purposes hereof and of Exhibit B, Exhibit C, Exhibit H and Exhibit I, you
may terminate your employment for “Good Reason” within 90 days following your
knowledge of the occurrence, without your written consent, of one of the
following events, which has not been cured by Travelers within 30 days after
your written notice thereof (provided that you gave Travelers written notice
within 30 days of you becoming aware of the event): (i) there is a material
reduction in your base salary or a reduction in your bonus opportunity below the
amounts described above (other than proportionate reductions that apply equally
to all senior executives of similar rank), (ii)  there is a material diminution
in your title, duties, or responsibilities, (iii) there is an involuntary
relocation of your principal place of business of more than 30 miles from the
current New York office, (iv) you report to someone other than the CEO or the
Board and/or (v) other events not identified above that would constitute
Constructive Discharge, as defined in Exhibit F.

 

 

 

Cause

 

For purposes hereof and of Exhibit B, Exhibit C, Exhibit H and Exhibit I,
“Cause” shall be as defined in Exhibit F.

 

 

 

Section 409A

 

This letter (including for purposes of this section, the Exhibits attached
hereto) is intended to comply with the requirements of Section 409A of the Code
(together with the applicable regulations thereunder, “Section 409A”). To the
extent that any provision in this letter is ambiguous as to its compliance with
Section 409A, such provision will be read in such a manner so that all payments
due under this letter will comply with Section 409A. For purposes of
Section 409A, each payment made under this letter will be treated as a separate
payment.

 

 

 

 

 

All reimbursements provided under this letter will be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this letter), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or

 

6

--------------------------------------------------------------------------------


 

 

 

before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement is not subject to liquidation
or exchange for another benefit.

 

 

 

 

 

Notwithstanding any provision of this letter to the contrary, if necessary to
comply with the restriction in Section 409A concerning payments to “specified
employees,” any payment on account of your separation from service that would
otherwise be due hereunder within six months after such separation will be
delayed until the first business day of the seventh month following the date of
your termination and the first such payment will include the cumulative amount
of any payments that would have been paid prior to such date if not for such
restriction. Notwithstanding anything contained herein to the contrary, you will
not be considered to have terminated employment with Travelers for purposes of
this letter unless you would be considered to have incurred a “separation from
service” from Travelers within the meaning of Section 409A.

 

[The remainder of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

If you have any questions at any time, please give me a call.

 

 

Sincerely,

 

 

 

 

 

/s/ Alan D. Schnitzer

 

Alan D. Schnitzer

 

Chief Executive Officer

 

 

 

 

 

Accepted:

 

 

 

 

 

/s/ Avrohom J. Kess

 

Avrohom J. Kess

 

 

8

--------------------------------------------------------------------------------

 

Exhibit A

 

THE TRAVELERS COMPANIES, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

 

1.                                      Purpose. The purposes of The Travelers
Companies, Inc. Amended and Restated 2014 Stock Incentive Plan (the “Plan”) are
(i) to attract and retain Eligible Persons by providing competitive compensation
opportunities, (ii) to provide Eligible Persons with incentive-based
compensation in the form of Company Common Stock, (iii) to attract and
compensate non-employee directors for service as Board and committee members,
(iv) to encourage decision making based upon long-term goals, and (v) to align
the interest of Eligible Persons with that of the Company’s shareholders by
encouraging such persons to acquire a greater ownership position in the Company.

 

2.                                      Definitions. Wherever used herein, the
following terms shall have the respective meanings set forth below:

 

“Award” means an award to a Participant made in accordance with the terms of the
Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

“Company” means The Travelers Companies, Inc.

 

“Committee” means the Compensation Committee of the Board, or a subcommittee of
that committee, or such other committee of the Board (including, without
limitation, the full Board) to which the Board has delegated power to act under
or pursuant to the provisions of the Plan. Unless otherwise determined by the
Board, the Committee shall consist of no less than two directors, all of whom
shall be intended to qualify as “independent directors” within the meaning of
Rule 303A of the New York Stock Exchange, as “outside directors” within the
meaning of Section 162(m) of the Code, and as “non-employee directors” within
the meaning of Rule 16b-3 under the Exchange Act.

 

“Common Stock” means the common stock of the Company.

 

“Change of Control” means the first to occur of (i) any “person” within the
meaning of Section 14(d) of the Exchange Act, other than a Permitted Holder, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of fifty percent (50%) or more of the
then-outstanding Common Stock, other than pursuant to a purchase of Common Stock
from the Company; (ii) individuals who constitute the Board on the effective
date of this Plan, cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
effective date of this Plan, whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least three quarters of the
directors comprising the Board on the effective date of this Plan (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as

 

1

--------------------------------------------------------------------------------


 

a nominee for director, without objection to such nomination) shall be, for
purposes of this clause (ii), considered as though such person were a member of
the Board on the effective date of this Plan; (iii) any plan or proposal for the
liquidation of the Company is adopted by the shareholders of the Company;
(iv) all or substantially all of the assets of the Company are sold, liquidated
or distributed (in one or a series of related transactions) to any person or
group other than Permitted Holders; or (v) the consummation of a reorganization,
merger, consolidation or other corporate transaction involving the Company (a
“Transaction”), in each case, with respect to which the shareholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than fifty percent (50%) of the combined voting power of
the Company or other entity resulting from such Transaction in substantially the
same proportion as their ownership of the voting power of the Company
immediately prior to such Transaction. Notwithstanding the foregoing, for
purposes of Awards hereunder that are subject to the provisions of Section 409A
of the Code and the regulations promulgated thereunder (“Code Section 409A”), no
Change of Control shall be deemed to have occurred upon an event described in
clauses (i) through (v) above that would have the effect of changing the time of
payment of such Award unless such event would also constitute a change in the
ownership or effective control of, or a change in the ownership of a substantial
portion of the assets of, the Company for purposes of Code Section 409A.

 

“Eligible Person” means an employee, non-employee director, consultant or other
service provider with respect to the Company or its affiliates.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 

“Fair Market Value” means, as of a specified date, unless otherwise determined
by the Committee, the closing trading price of a share of Common Stock on the
New York Stock Exchange or on any national securities exchange on which the
shares of Common Stock are then listed, or if the shares were not traded on such
date, then on the immediately preceding date on which such shares of Common
Stock were traded, all as reported by such source as the Committee may select.

 

“ISO” means an incentive stock option as defined in Section 422 of the Code.

 

“Option Proceeds” means the cash actually received by the Company for the
exercise price in connection with the exercise of a stock option granted under
the Plan plus the tax benefit that could be realized by the Company as a result
of such stock option exercise, which tax benefit shall be determined by
multiplying (a) the amount that is deductible for federal income tax purposes as
a result of such stock option exercise (currently, equal to the amount upon
which the Participant’s withholding tax obligation is calculated) times (b) the
maximum federal corporate income tax rate for the year of exercise. To the
extent a Participant pays the exercise price and/or withholding taxes with
shares of Common Stock, Option Proceeds shall not be calculated with respect to
the amounts so paid with shares.

 

2

--------------------------------------------------------------------------------


 

“Participant” means an Eligible Person who is selected by the Committee to
participate in the Plan.

 

“Permitted Holder” means (i) the Company or any of its affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

“Performance Conditions” may, for purposes of Awards under the Plan, include one
or more of: earnings per share, earnings before interest and tax, net income,
adjusted net income, operating income, stock price, total shareholder return,
market share, return on equity, cash return on equity, achievement of profit,
loss and/or expense ratio, revenue targets, cash flows, book value, return on
assets or return on capital, improvements in capital structure, revenues or
sales, working capital, credit rating, improvement in workforce diversity,
employee retention, closing of corporate transactions, customer satisfaction, or
implementation, completion or attainment of products or projects. Such
Performance Conditions may be based on the attainment of levels set for such
financial measures with respect to the Company or any subsidiary, division,
business unit, or any combination thereof and may be set as an absolute measure
or relative to a designated peer group or index of comparable companies. Such
Performance Conditions shall be set and defined by the Committee within the time
period prescribed by Section 162(m) of the Code, and for purposes of defining
such Performance Conditions, the Committee may elect to exclude the impact of
certain extraordinary or non-recurring items. Unless specifically determined by
the Committee at the time a Performance Condition is set, the satisfaction of
any Performance Condition shall be determined by eliminating the impact of any
change in accounting rules which becomes effective following the time such
Performance Condition is set.

 

“Prior Plan” means the Company’s Amended and Restated 2004 Stock Incentive Plan.

 

“Prior Plan Award” means an equity award granted under the Prior Plan which
remains outstanding as of the effective date of this Plan.

 

3.                                      Shares Subject to the Plan. Subject to
adjustment as provided in Section 20, the number of shares of Common Stock which
shall be available and reserved for grant of Awards under the Plan shall be
14,400,000. The shares of Common Stock issued under the Plan may come from
authorized and unissued shares or shares purchased in the open market. No
Participant may, in any consecutive three calendar year period, be granted
Awards of stock options and stock appreciation rights under Sections 7 and 8 of
the Plan, respectively, with respect to more than 3,000,000 shares of Common
Stock, subject to adjustment as provided in Section 20.

 

Shares of Common Stock subject to an Award granted under this Plan or a Prior
Plan Award that expires unexercised, that is forfeited, terminated or canceled,
that is settled in cash or other forms of property, or otherwise does not result
in the issuance of shares of Common Stock, in whole or in part, shall thereafter
again be available for grant under the Plan. If the exercise price of any

 

3

--------------------------------------------------------------------------------


 

stock option is satisfied by delivering shares of Common Stock to the Company
(by tender of such shares or attestation) or by authorizing the Company to
retain shares of Common Stock, only the number of shares of Common Stock
delivered to the Participant net of shares of Common Stock delivered to the
Company (by tender or attestation) or retained by the Company shall be deemed
delivered for purposes of determining the maximum number of shares of Common
Stock available for grant under the Plan. To the extent any shares of Common
Stock subject to an Award are not delivered to a Participant because such shares
are used to satisfy an applicable tax or other withholding obligations, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Common Stock available for grant under the Plan.
Shares of Common Stock purchased by the Company on the open market using Option
Proceeds shall also be available for grant under the Plan; provided, however,
that the increase in the number of shares of Common Stock available for grant
pursuant to such market purchases shall not be greater than the number that
could be repurchased at Fair Market Value on the date of exercise of the stock
option giving rise to such Option Proceeds.

 

In addition, the number of shares of Common Stock available for grant under the
Plan shall not be reduced by shares subject to Awards granted upon the
assumption of or in substitution for awards granted by a business or entity that
is merged into or acquired by (or whose assets are acquired by) the Company.

 

4.                                      Administration.

 

4.1                               Committee Authority. The Committee shall have
full and exclusive power to administer and interpret the Plan, to grant Awards
and to adopt such administrative rules, regulations, procedures and guidelines
governing the Plan and the Awards as it may deem necessary in its discretion,
from time to time. The Committee’s authority shall include, but not be limited
to, the authority to:

 

(i)                                     determine the type and timing of Awards
to be granted under the Plan;

 

(ii)                                  select Award recipients and determine the
extent of their participation;

 

(iii)                               establish all other terms, conditions,
restrictions and limitations applicable to Awards and the shares of Common Stock
issued pursuant to Awards, including, but not limited to, those relating to a
Participant’s retirement, death, disability, leave of absence or termination of
employment; and

 

(iv)                              waive vesting or forfeiture conditions with
respect to outstanding Awards.

 

The Committee’s right to make any decision, interpretation or determination
under the Plan shall be in its sole and absolute discretion.

 

4.2                               Administration of the Plan. The administration
of the Plan shall be managed by the Committee. The Committee shall have the
power to prescribe and modify, as necessary, the form of Award document, to
correct any defect, supply any omission or clarify any inconsistency in the Plan
and/or in any Award document and to take such actions and make such
administrative determinations that the Committee deems appropriate in its
discretion. Any decision of the Committee in

 

4

--------------------------------------------------------------------------------


 

the administration and interpretation of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its shareholders and subsidiaries and all Participants.

 

4.3                               Delegation of Authority. To the extent
permitted under applicable law, the Committee may at any time delegate to a
committee of the Board or one or more officers of the Company some or all of its
authority over the administration of the Plan, with respect to persons who are
not subject to the reporting requirements of Section 16(a) of the Exchange Act
or “covered employees” described in Section 162(m) of the Code.

 

5.                                      Eligibility. The Committee shall
determine which Eligible Persons shall be eligible to receive Awards. No
Eligible Person shall have at any time the right to receive an Award, or having
been selected for an Award, to receive any further Awards.

 

The Committee may also grant stock options, stock appreciation rights,
restricted stock, performance awards or other Awards under the Plan in
substitution for, or in connection with the assumption of, existing options,
stock appreciation rights, restricted stock, performance awards or other awards
granted, awarded or issued by another entity and assumed or otherwise agreed to
be provided for by the Company pursuant to or by reason of a transaction
involving a merger, consolidation, plan of exchange, acquisition of property or
stock, separation, reorganization or liquidation to which the Company or any
subsidiary is a party. The terms and conditions of the substitute Awards may
vary from the terms and conditions set forth in the Plan to the extent the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted.

 

6.                                      Awards. Awards under the Plan may
consist of: non-qualified stock options, ISOs, stock appreciation rights,
restricted stock, performance awards and any other stock-based awards, including
deferred stock units.

 

7.                                      Stock Options.

 

7.1                               Types of Options. Stock options granted under
the Plan may be non-qualified stock options, ISOs or any other type of stock
option permitted under the Code, as determined by the Committee and evidenced by
the document governing the Award.

 

7.2                               ISOs. The terms and conditions of any ISO
shall be subject to the provisions of Section 422 of the Code and the terms,
conditions, limitations and administrative procedures established by the
Committee. At the discretion of the Committee, ISOs may be granted to any
employee of the Company and its subsidiaries, as such term is defined in
Section 424(f) of the Code (each, a “Subsidiary”). No ISO may be granted to any
Participant who, at the time of such grant, owns more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the exercise price for such ISO is at least one-hundred
and ten percent (110%) of the Fair Market Value of a share of Common Stock on
the date the ISO is granted, and (ii) the date on which such

 

5

--------------------------------------------------------------------------------


 

ISO terminates is a date not later than the day preceding the fifth anniversary
of the date on which the ISO is granted. Any Participant who disposes of shares
acquired upon the exercise of an ISO either within two years after the date of
grant of such ISO or within one year after the transfer of such shares to the
Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition. The maximum number of shares of Common Stock
available under the Plan for issuance as ISOs shall be the full number of shares
reserved for issuance under Section 3 hereof.

 

All stock options granted under the Plan are intended to be nonqualified stock
options, unless the applicable Award document expressly states that the stock
option is intended to be an ISO. If a stock option is intended to be an ISO, and
if for any reason such stock option (or portion thereof) shall not qualify as an
ISO, then, to the extent of such nonqualification, such stock option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan; provided that such stock option (or portion thereof) otherwise complies
with the Plan’s requirements relating to nonqualified stock options.

 

7.3                               Exercise Price and Period. The Committee shall
establish the exercise price, which price (other than for substitute options
pursuant to Section 5 or options intended to meet the requirements described
under Section 26 for Eligible Persons outside of the United States) shall be no
less than the Fair Market Value of a share of the Common Stock on the date of
grant. Each stock option may be exercised in whole or in part on the terms
provided in the Award document. The Committee also shall establish the period
during which a stock option is exercisable, provided that in no event may a
stock option be exercisable for a period of more than ten (10) years from the
date of grant.

 

When a stock option is no longer exercisable, it shall be deemed to have lapsed
or expired.

 

7.4                               Manner of Exercise. The exercise price of each
share as to which a stock option is exercised and, if requested, the amount of
any federal, state, local or foreign withholding taxes, shall be paid in full at
the time of such exercise. For purposes of this Section 7.4, the exercise date
of a stock option shall be the later of the date a notice of exercise is
received by the Company and, if applicable, the date payment is received by the
Company pursuant to clauses (i), (ii), (iii), (iv) or (v) below. The exercise of
any stock option shall be contingent on and subject to such payment of the
exercise price and withholding taxes, or the arrangement for the satisfaction of
such payments in a manner satisfactory to the Committee. Such payment shall be
made in any of the following forms:

 

(i)                                     in cash (including check, bank draft or
money order),

 

(ii)                                  by delivery of shares of Common Stock
owned by the Participant (by tender of such shares or by attestation) having a
Fair Market Value as of the date of exercise equal to the exercise price for the
total number of

 

6

--------------------------------------------------------------------------------


 

shares as to which the option is exercised, plus applicable taxes, if requested,
subject to (A) the shares so delivered having such characteristics as are
required, if necessary, in order to avoid adverse accounting consequences to the
Company on account of use of such shares to pay the exercise price and (B) such
other guidelines for the tender of Common Stock as the Committee may establish,

 

(iii)                               if approved by the Committee in the related
Award document or other action by the Committee, authorization of the Company to
retain from the total number of shares of Common Stock as to which the option is
exercised that number of shares of Common Stock having a Fair Market Value as of
the date of exercise equal to the exercise price for the total number of shares
as to which the option is exercised, plus applicable taxes, if requested (i.e.,
a “net settlement” arrangement),

 

(iv)                              subject to such rules as may be established by
the Committee, through the delivery of irrevocable instructions to a broker to
sell Shares obtained upon the exercise of the stock option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate exercise price for the Shares being purchased, or

 

(v)                                 such other consideration as the Committee
deems appropriate, or by a combination of cash, shares of Common Stock,
retention of shares and such other consideration.

 

The Committee may, with the consent of the Participant and subject to
Section 21, cancel any outstanding stock option in consideration of a cash
payment in an amount not greater than the excess, if any, of the aggregate Fair
Market Value (on the date of such cancellation) of the shares subject to the
stock option over the aggregate exercise price of such stock option; provided,
however, that the Participant’s consent is not required for such a cancellation
pursuant to Section 13 hereof.

 

7.5                               Automatic Exercise in Certain Circumstances.
Notwithstanding Sections 7.3 and 7.4 of the Plan, to the extent that any portion
of a vested and exercisable stock option remains unexercised as of the close of
business on the expiration date of the stock option (either the originally
scheduled expiration date or such earlier date on which the stock option would
otherwise expire pursuant to the applicable Award documents in connection with a
termination of employment other than due to gross misconduct or cause) (the
“Automatic Exercise Date”), the entire vested and exercisable portion of such
stock option will be exercised on the Automatic Exercise Date without any
further action by the Participant to whom the stock option was granted (or the
person or persons to whom the stock option may have been transferred in
accordance with Section 15 of the Plan and any applicable Award documents), but
only if (i) the Fair Market Value per share of Common Stock on the Automatic
Exercise Date is at least $0.01 greater than the per share exercise price of the
stock option, and (ii) no suspension of the automatic option

 

7

--------------------------------------------------------------------------------


 

exercise program described under this Section 7.5 is then in effect. The
aggregate exercise price for any option exercise under this Section 7.5 and any
related withholding taxes will be paid by the Company retaining from the total
number of shares of Common Stock as to which the stock option is being exercised
a number of shares having an aggregate Fair Market Value as of the Automatic
Exercise Date equal to the amount of such aggregate exercise price plus the
applicable withholding taxes. Consistent with Section 26 of the Plan, the
Committee shall have the authority to limit or modify the applicability of this
provision to Participants who are foreign nationals or employed outside of the
United States, or both. Because the responsibility for exercising a stock option
rests with the Participant, and because the exercise procedure described in this
Section 7.5 is provided only as a convenience to Participants, neither the
Committee, the Company nor any of its directors, officers, employees or agents
shall incur any liability to any Participant if a stock option expires
unexercised because an exercise pursuant to this Section 7.5 fails to occur for
any reason.

 

8.                                      Stock Appreciation Rights. An Award of a
stock appreciation right shall entitle the Participant, subject to terms and
conditions determined by the Committee, to receive upon exercise of the stock
appreciation right all or a portion of the excess of the Fair Market Value of a
specified number of shares of Common Stock as of the date of exercise of the
stock appreciation right over a specified strike price, which price (other than
for substitute stock appreciation rights pursuant to Section 5 or stock
appreciation rights intended to meet the requirements described under Section 26
for Eligible Persons outside of the United States) shall be no less than the
Fair Market Value of a share of the Common Stock on the date of grant of the
stock appreciation right or the date of grant of a previously granted related
stock option, as determined by the Committee in its discretion. A stock
appreciation right may be granted in connection with a previously or
contemporaneously granted stock option, or independent of any stock option. If
issued in connection with a previously granted related stock option, the
Committee shall impose a condition that the exercise of the stock appreciation
right cancels the related stock option and exercise of the related stock option
cancels the stock appreciation right, and the other terms of the stock
appreciation right shall be identical in all respects to the terms of the
related stock option except for the medium of payment. Each stock appreciation
right may be exercised in whole or in part on the terms provided in the Award
document. Stock appreciation rights granted independent of any stock option
shall be exercisable for such period as specified by the Committee; provided
that, in no event may a stock appreciation right be exercisable for a period of
more than ten (10) years. When a stock appreciation right is no longer
exercisable, it shall be deemed to have lapsed or terminated. Except as
otherwise provided in the applicable agreement, upon exercise of a stock
appreciation right, payment to the Participant shall be made in the form of
cash, shares of Common Stock or a combination of cash and shares of Common Stock
as promptly as practicable after such exercise. The Award document may provide
for a limitation upon the amount or percentage of the total appreciation on
which payment (whether in cash and/or shares of Common Stock) may be made in the
event of the exercise of a stock appreciation right. The Committee may, with the
consent of the Participant and subject to Section 21, cancel any outstanding
stock appreciation right in consideration of a cash payment in an amount not in
excess of the difference between the aggregate Fair Market Value (on the date of
such cancellation) of any shares subject to the stock appreciation right and the
aggregate strike price of such Shares; provided, however, that the Participant’s
consent is not required for such a

 

8

--------------------------------------------------------------------------------


 

cancellation in connection with the purchase of such stock appreciation right
pursuant to Section 13 hereof. The automatic exercise provisions described under
Section 7.5 with respect to stock options shall apply on a similar basis with
respect to stock appreciation rights.

 

9.                                      Restricted Stock. Restricted stock may
be granted in the form of actual shares of Common Stock, which shall be
evidenced by a certificate with an appropriate legend, or in uncertificated
direct registration form, registered in the name of the Participant but held by
the Company until the end of the restricted period, as determined by the
Committee. As a condition to the receipt of an award of restricted stock in the
form of actual shares of Common Stock, a Participant may be required to execute
any stock powers, escrow agreements or other documents as may be determined by
the Committee. Any conditions, limitations, restrictions, vesting and forfeiture
provisions shall be established by the Committee in its discretion.

 

The Committee may, on behalf of the Company, approve the purchase by the Company
of any shares subject to an Award of restricted stock, to the extent vested, for
an amount equal to the aggregate Fair Market Value of such shares on the date of
purchase. Awards of restricted stock may provide the Participant with dividends
or dividend equivalents (pursuant to Section 17) and voting rights, if in the
form of actual shares, prior to vesting. With respect to Awards of restricted
stock intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall establish and administer
Performance Conditions in the manner described in Section 162(m) and Treasury
Regulations promulgated thereunder as an additional condition to the vesting or
payment, as applicable, of such Awards.

 

10.                               Performance Awards. Performance awards may be
in the form of performance shares valued with reference to a share of Common
Stock or performance units valued with reference to an amount of property
(including cash) other than shares of Common Stock. Performance awards may also
be granted in the form of any other stock-based Award. Performance awards shall
entitle a Participant to future payments based upon the attainment of
Performance Conditions established in writing by the Committee. Payment shall be
made in cash, shares of Common Stock or any combination thereof, as determined
by the Committee. The Award document establishing a performance award may
establish that a portion of a Participant’s Award will be paid for performance
that exceeds the minimum target but falls below the maximum target available to
the Award. With respect to Awards of restricted stock intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Conditions in the manner described in
Section 162(m) and Treasury Regulations promulgated thereunder as an additional
condition to the vesting or payment, as applicable, of such performance awards.
The Award document shall also provide for the timing of payment.

 

Following the conclusion or acceleration of the period of time designated for
attainment of the Performance Conditions, the Committee shall determine the
extent to which the Performance Conditions have been attained and shall then
cause to be delivered to the Participant (i) a number of shares of Common Stock
equal to the number of performance shares or the value of such performance units
determined by the Committee to have been earned, and/or (ii) cash equal to the
Fair Market Value of such number of performance shares or the value of
performance units, as the Committee shall elect or as shall have been stated in
the applicable Award document. In no event may performance awards be granted to
a single Participant in any calendar year (i) in

 

9

--------------------------------------------------------------------------------


 

respect of more than 1,000,000 shares of Common Stock (if the Award is
denominated in shares of Common Stock) or (ii) having a maximum payment with a
value greater than $15,000,000 (if the Award is denominated in other than shares
of Common Stock).

 

11.                               Other Stock-Based Awards. The Committee may
issue unrestricted shares of Common Stock, or other awards denominated in Common
Stock (including but not limited to phantom stock and restricted or deferred
stock units), to Participants, alone or in tandem with other Awards, in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine. With respect to such Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall establish and administer Performance Conditions in
the manner described in Section 162(m) and Treasury Regulations promulgated
thereunder as an additional condition to the vesting and payment of such Awards
in accordance with Section 10.

 

12.                               Award Documents. Each Award under the Plan
shall be evidenced by an Award document (which may consist of a term sheet or an
agreement, and may be provided in electronic form) setting forth the terms and
conditions, as determined by the Committee, which shall apply to such Award, in
addition to the terms and conditions specified in the Plan. The Committee may,
in its discretion, place terms in the Award documents that provide for the
acceleration of any time periods relating to the exercise or realization of any
Awards so that such Awards may be exercised or realized in full on or before a
date fixed by the Committee, in connection with a Change of Control.

 

13.                               Change of Control. The Committee may, in its
discretion, at the time an Award is made hereunder or at any time prior to,
coincident with or after the time of a Change of Control:

 

(i)                                     provide for the purchase or cancellation
of such Awards, for an amount of cash, if any, equal to the amount which could
have been obtained upon the exercise or realization of such rights had such
Awards been currently exercisable or payable;

 

(ii)                                  make such adjustment to the Awards then
outstanding as the Committee deems appropriate to reflect such transaction or
change (including the acceleration of vesting); and/or

 

(iii)                               cause the Awards then outstanding to be
assumed, or new rights substituted therefore, by the surviving corporation in
such Change of Control.

 

The Committee may, in its discretion, include such further provisions and
limitations in any Award document as it may deem equitable and in the best
interests of the Company.

 

14.                               Withholding. The Company and its subsidiaries
shall have the right to deduct from any payment to be made pursuant to the Plan,
or to require prior to the issuance or delivery of any shares of Common Stock or
the payment of cash under the Plan, any taxes (whether federal, state, local or
foreign) to be withheld therefrom. The Committee may, in its discretion, permit
a Participant to elect to satisfy such withholding obligation by any of the
methods pursuant to which the exercise price of a stock option may be paid
pursuant to Section 7. Any satisfaction of

 

10

--------------------------------------------------------------------------------

 

tax obligations through the withholding of shares may only be up to the
statutory minimum tax rate. Any fraction of a share of Common Stock required to
satisfy such obligation shall be disregarded and the amount due shall instead be
paid in cash to the Participant.

 

15.                               Transferability. Except as provided in this
Section, during the lifetime of a Participant to whom an Award is granted, only
that Participant (or that Participant’s legal representative in the case of
disability) may exercise a stock option or stock appreciation right, or receive
payment with respect to restricted stock, a performance award or any other
Award. The Committee may permit (on such terms, conditions and limitations as it
determines), an Award of restricted stock, stock options, stock appreciation
rights, performance shares or performance units or other Awards to be
transferred or transferable to family members, charities or estate planning
vehicles, in each case, for no consideration and only to the extent permissible
by law and, in the case of an ISO, to the extent permissible under Section 422
of the Code. Other than as stated in the preceding sentence, no Award may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company.

 

16.                               Deferrals and Settlements. The Committee may
require or permit Participants to elect to defer the issuance of shares or the
settlement of Awards in cash under such rules and procedures as it may establish
under the Plan. It may also provide that deferred settlements include the
payment or crediting of interest or dividend equivalents on the deferral
amounts. Any such rules or procedures shall comply with the requirements of Code
Section 409A, including those with respect to the time when a deferral election
may be made, the period of the deferral and the events that would result in the
payment of the deferred amount.

 

17.                               Dividends and Dividend Equivalents. An Award
(other than a stock option or stock appreciation right) may, if so determined by
the Committee, provide the Participant with the right to receive dividend
payments or dividend equivalent payments with respect to Common Stock subject to
the Award (both before and after the Common Stock subject to the Award is
earned, vested or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Common
Stock, as determined by the Committee; provided, however, that in the case of
any performance-based Awards, any associated dividends or dividend equivalent
payments will not be paid unless and until the corresponding portion of the
underlying Award is earned. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Common Stock, may
be subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Common
Stock equivalents.

 

18.                               No Right to Awards or Employment. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to continue in the
employ of the Company or its subsidiaries. Further, the Company and its
subsidiaries expressly reserve the right at any time to dismiss a Participant
without any liability, or any claim under the Plan, except as expressly provided
herein or in any Award document entered into hereunder.

 

11

--------------------------------------------------------------------------------


 

19.                               Rights as a Shareholder. Unless the Committee
determines otherwise, a Participant shall not have any rights as a shareholder
with respect to shares of Common Stock covered by an Award until the date the
Participant becomes the holder of record with respect to such shares. No
adjustment will be made for dividends or other rights for which the record date
is prior to such date, except as provided in Section 17.

 

20.                               Adjustment of and Changes in Common Stock.
Except as otherwise provided under Section 13 or as separately addressed
pursuant to Section 17, in the event of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or transaction or exchange of Shares or other corporate exchange, equity
restructuring (as defined under Financial Accounting Standards Board (FASB)
Accounting Standards Codification 718), or any distribution to shareholders
other than regular cash dividends or any transaction similar to the foregoing
the Committee shall cause there to be made a substitution or adjustment, as it
determines to be equitable in order to prevent a dilution or enlargement of
rights relative to other shareholders of Common Stock, to (i) the number and
kind of shares of Common Stock or other securities issued or reserved for
issuance pursuant to the Plan and to outstanding Awards (including but not
limited to the number and kind of shares of Common Stock or other securities to
which such Awards are subject, and the exercise or strike price of such Awards)
to the extent such other Awards would not otherwise automatically adjust in the
equity restructuring, (ii) the maximum number of Shares for which Awards may be
granted during a specified period to any Participant, and/or (iii) any other
affected terms of such Awards; provided, in each case, that no such adjustment
shall be authorized under this Section 20 to the extent that such adjustment
would cause an Award to be subject to adverse tax consequences under
Section 409A of the Code. In either case, any such substitution or adjustment
shall be conclusive and binding for all purposes of the Plan. Unless otherwise
determined by the Committee, the number of shares of Common Stock subject to an
Award shall always be a whole number. In no event shall an outstanding stock
option or stock appreciation right be amended for the sole purpose of decreasing
the exercise price or strike price thereof, except in accordance with Section 21
of the Plan.

 

21.                               Amendment; Repricing. The Board may amend,
suspend or terminate the Plan or any portion thereof at any time, provided that
(i) no amendment shall be made without shareholder approval if such approval is
necessary in order for the Plan to continue to comply with the rules of the New
York Stock Exchange or if such approval is necessary in order for the Company to
avoid being denied a tax deduction under Section 162(m) of the Code, and (ii) no
amendment, suspension or termination may materially adversely affect any
outstanding Award without the consent of the Participant to whom such Award was
made; provided, however, that the Committee may amend the Plan in such manner as
it deems necessary to permit the granting of Awards to meet the requirements of
the Code or other applicable laws (including, without limitation, to avoid
adverse tax or accounting consequences to the Company or to Participants).
Except for adjustments pursuant to Section 20, in no event may any stock option
or stock appreciation right granted under the Plan be amended to decrease the
exercise price or strike price thereof, as the case may be, or be cancelled
(i) in exchange for a cash payment exceeding the excess (if any) of the Fair
Market Value of shares covered by such stock option or stock appreciation right
over the corresponding exercise price or strike price for such Award or (ii) in
conjunction with the grant of any new stock option or stock appreciation right
or other Award with a lower exercise price or strike price, as the case may be,
or otherwise be subject to any

 

12

--------------------------------------------------------------------------------


 

action that would be treated under the rules of the New York Stock Exchange as a
“repricing” of such stock option or stock appreciation right, unless such
amendment, cancellation or action is approved by the Company’s shareholders in
accordance with applicable law and rules of the New York Stock Exchange.

 

22.                               Government and Other Regulations. The
obligation of the Company to settle Awards in Common Stock shall be subject to
all applicable laws, rules, and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell and shall be prohibited from offering to
sell or selling any shares of Common Stock pursuant to an Award unless such
shares have been properly registered for sale pursuant to the Securities Act of
1933 with the Securities and Exchange Commission or unless the Company has
received an opinion of counsel, satisfactory to the Company, that such shares
may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act of 1933 any of the shares of Common Stock to be
offered or sold under the Plan. If the shares of Common Stock offered for sale
or sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Act of 1933, the Company may restrict the
transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

 

23.                               Relationship to Other Benefits. No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company or any subsidiary or affiliate of the Company except as otherwise
specifically provided in such other plan.

 

24.                               Governing Law. The Plan shall be construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota applicable to contracts made and performed wholly within such
state by residents thereof.

 

25.                               Effective Date. This Plan was approved by the
Board on February 5, 2014, subject to approval by the Company’s shareholders,
and will become effective upon the date of such shareholder approval. Subject to
earlier termination pursuant to Section 21, the Plan shall terminate on
February 5, 2024. No Award may be granted under the Plan after February 5, 2024,
but Awards theretofore granted may extend beyond that date.

 

26.                               Foreign Eligible Persons. Awards may be
granted to Participants who are foreign nationals or employed outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Participants employed in the United States as may, in the judgment of
the Committee, be necessary or desirable in order to recognize differences in
local law or tax policy. The Committee also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for Eligible Persons on assignments outside their
home country.

 

13

--------------------------------------------------------------------------------


 

27.                               Compliance with Code Section 409A.

 

27.1                        Separation from Service. If any amount shall be
payable with respect to any Award hereunder as a result of a Participant’s
termination of employment or other service and such amount is subject to the
provisions of Code Section 409A, then notwithstanding any other provision of
this Plan, a termination of employment or other service will be deemed to have
occurred only at such time as the Participant has experienced a “separation from
service” as such term is defined for purposes of Code Section 409A.

 

27.2                        Timing of Payment to a Specified Employee. If any
amount shall be payable with respect to any Award hereunder as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” and such amount is subject to the provisions of Code
Section 409A, then notwithstanding any other provision of this Plan, no payment
shall be made, except as permitted under Code Section 409A, prior to the first
day of the seventh (7th) calendar month beginning after the Participant’s
separation from service (or the date of his or her earlier death). The Company
may adopt a specified employee policy that will apply to identify the specified
employees for all deferred compensation plans subject to Code Section 409A;
otherwise, specified employees will be identified using the default standards
contained in the regulations under Code Section 409A.

 

27.3                        General Compliance with Code Section 409A.
Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Code Section 409A upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Code Section 409A,
payments in respect of any Award under the Plan may not be made at the time
contemplated by the terms of the Plan or the relevant Award agreement, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Code Section 409A, such payments or other benefits shall be
deferred, if deferral will make such payment or other benefits compliant under
Code Section 409A, or otherwise such payment or other benefits shall be
restructured, to the minimum extent necessary, in a manner, reasonably
determined by the Committee, that does not cause such an accelerated or
additional tax or result in an additional cost to the Company (without any
reduction in such payments or benefits ultimately paid or provided to the
Participant). The Company shall use commercially reasonable efforts to implement
the provisions of this Section 27 in good faith; provided that neither the
Company, the Board, the Committee nor any of the Company’s employees, directors
or representatives shall have any liability to Participants with respect to this
Section 27.

 

28.                               Awards Subject to the Plan. In the event of a
conflict between any term or provision contained in the Plan and a term
contained in any Award agreement, the applicable terms and provisions of the
Plan will govern and prevail.

 

29.                               Fractional Shares. Notwithstanding other
provisions of the Plan or any Award agreements thereunder, the Company shall not
be obligated to issue or deliver fractional Shares

 

14

--------------------------------------------------------------------------------


 

pursuant to the Plan or any Award and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated or otherwise eliminated with, or without,
consideration.

 

30.                               Severability. If any provision of the Plan or
any Award is, or becomes or is deemed to be invalid, illegal, unenforceable in
any jurisdiction or as to any Participant or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Participant or Award and
the remainder of the Plan and any such Award shall remain in full force and
effect.

 

31.                               Forfeiture/Clawback. Any Awards granted under
the Plan may be subject to reduction, cancellation, forfeiture or recoupment to
the extent required by applicable law or listed company rules or to the extent
otherwise provided in an Award agreement at the time of grant.

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

TRAVELERS

RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be

forfeited. Refer below to Section 16.)

 

Participant:      Avrohom J. Kess

 

Grant Date:

 

12/30/2016

 

 

 

 

 

Number of Award Shares:   TBD

 

Vesting

 

12/30/2017, 12/30/2018,

 

 

Dates:

 

12/30/2019

 

1.                                      Grant of Restricted Stock Units. This
restricted stock unit award (“Award”) is granted pursuant to The Travelers
Companies, Inc. Amended and Restated 2014 Stock Incentive Plan, as it may be
amended from time to time (the “Plan”), by The Travelers Companies, Inc. (the
“Company”) to you (the “Participant”) as an employee of the Company or an
affiliate of the Company (together, the “Travelers Group”). The Company hereby
grants to the Participant as of the Grant Date an award (“Award”) consisting of
a right to receive the number of shares set forth above (“Award Shares”) of the
Company’s common stock, no par value (“Common Stock”), upon the Vesting Dates or
such earlier date as set forth herein, pursuant to the Plan, as it may be
amended from time to time, and subject to the terms, conditions, and
restrictions set forth herein, including, without limitation, the conditions set
forth in Section 5.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Award are specified in the Plan
and this grant notification and agreement, including Exhibits A and B, as
amended (the “Award Agreement”). The terms, conditions and restrictions in the
Plan include, but are not limited to, provisions relating to amendment, vesting,
cancellation, and settlement, all of which are hereby incorporated by reference
into this Award Agreement to the extent not otherwise set forth herein.

 

By accepting the Award, the Participant acknowledges receipt of the prospectus
dated February 2, 2016 and any applicable prospectus supplement thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to vesting conditions and will
be cancelled if the vesting conditions are not satisfied. Thus, the Participant
understands that (a) any monetary value assigned to the Award in any
communication regarding the Award is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Award or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock; provided, however, that if the Company
pays cash dividends on its shares while the Award is outstanding, the
Participant shall be entitled to receive corresponding dividend equivalent cash
payments based on the number of shares underlying the Award at the time when
such regular cash dividends are paid.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting. The Award shall vest in full on
the Vesting Dates set forth above provided the Participant remains continuously
employed within the Travelers Group through such Vesting Dates. If the
Participant has a termination of, or leave from active employment prior to the
Vesting Dates, the Participant’s rights are determined under the Award Rules of
Exhibit A.

 

4.                                      Settlement of Award. The Company shall
deliver to the Participant a number of shares of Common Stock equal to the
number of vested Award Shares on the Vesting Dates (or the date provided
pursuant to Exhibit A, if applicable) or as soon as administratively practicable
thereafter. The number of shares of Common Stock delivered to the Participant
shall be reduced by a number of shares of Common Stock having a Fair Market
Value on the date of delivery equal to the tax withholding obligation (including
any applicable employment taxes due in connection with the vesting of the Award
on or prior to the settlement date), unless the Plan administrator is notified
in advance of the Award settlement (or the Award vesting, if applicable) and the
Participant elects another method for tax withholding.

 

5.                                      Grant Conditioned on Principles of
Employment Agreement. By entering into this Award Agreement, the Participant
shall be deemed to have confirmed his or her agreement to be bound by the
Company’s Principles of Employment Agreement in effect on the date immediately
preceding the Grant Date (the “POE Agreement”), as published on the Company’s
intranet site or previously distributed in hard copy to the Participant.
Furthermore, by accepting the Award, the Participant agrees that the POE
Agreement shall supersede and replace the form of Principles of Employment
Agreement contained or referenced in any prior equity award made by the Company
to the Participant, and, accordingly, such prior equity award shall become
subject to the terms and conditions of the POE Agreement.

 

6.                                      Acceptance of Exhibits A and B. The
Participant agrees to be bound by the terms of the Award Rules set forth in
Exhibits A and B (“Award Rules”).

 

7.                                      Acceptance of and Agreement to
Non-Solicitation and Confidentiality Conditions. In consideration for the award
of Restricted Stock Units under this Award Agreement, the Participant agrees
that the Award is conditioned upon Participant’s compliance with the following
non-solicitation and confidentiality conditions (the “Non-Solicitation
Conditions” and the “Confidentiality Conditions”, respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 7 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and
brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 7. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall

 

2

--------------------------------------------------------------------------------


 

prohibit the Participant from (i) interviewing a Travelers Group employee,
(ii) communicating in any manner with a Travelers Group employee in connection
with a current or future employment opportunity outside of the Travelers Group,
(iii) identifying Travelers Group employees to potentially be solicited or
hired, (iv) providing information or feedback regarding Travelers Group
employees seeking employment with the Participant’s subsequent employer and/or
(v) otherwise assisting or participating in the solicitation or hiring of a
Travelers Group employee. However, the Non-Solicitation Conditions do not
preclude the Participant from directing a third party (including but not limited
to employees of his/her subsequent employer or a search firm) to broadly
solicit, recruit, and hire individuals, some of whom may be employees of the
Travelers Group, provided that the Participant does not direct such third party
specifically to target employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 7, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 7(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

3

--------------------------------------------------------------------------------


 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential Information
includes, but is not limited to, non-public information such as: internal
information about the Travelers Group’s business, such as financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
client, customer, policyholder, insured person, claimant, vendor, consultant and
agent information, including personal information such as social security
numbers and medical information; legal advice obtained; product and system
information; and any compilation of this information or employee information
obtained as part of the Participant’s responsibilities at the Travelers Group.
Nothing herein should be construed as prohibiting the Participant from sharing
information concerning the Participant’s own wages (or the wages of another
employee, if voluntarily disclosed by that employee) or other terms and
conditions of employment, or for purposes of otherwise pursuing the
Participant’s legal rights. Nothing herein is intended to prohibit or restrict
the Participant from (i) filing a complaint with, making disclosures to,
communicating with or participating in an investigation or proceeding conducted
by any governmental agency (including the United States Equal Employment
Opportunity Commission and the Securities and Exchange Commission),
(ii) pursuing the Participant’s legal rights related to Participant’s employment
with the Company or (iii) engaging in activities protected by applicable laws or
regulations. Notwithstanding the foregoing, the Travelers Group does not
authorize the waiver of, or disclosure of information covered by, the
attorney-client privilege or attorney work product doctrine or any other
privilege or protection belonging to the Travelers Group. As used herein, “Trade
Secrets” shall include information relating to the Travelers Group and its
affiliates that is protectable as a trade secret under applicable law,
including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
business and strategic plans, product plans, source code, software, unpublished
patent applications, customer proposals or pricing information or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. In addition, the Participant will keep at all times
subject to the Travelers Group’s control and will deliver to or leave with the
Travelers Group all written and other materials in any form or medium
(including, but not limited to, print, tape, digital, computerized and
electronic data, parts, tools, or equipment) containing such technical or
Confidential Information upon termination of the Participant’s employment. The
Participant also agrees to cooperate to remedy any unauthorized use of such
information and not to violate any Travelers Group policy regarding same. The
Participant agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the Travelers
Group’s operations, activities, Confidential Information, or business, made or
received by the Participant during the Participant’s employment with any
member(s) of the Travelers Group are, and shall be, the property of the
Travelers Group exclusively, and the Participant will keep the same at all times
subject to the Travelers Group’s control and will deliver or leave with the
Travelers Group the same at the termination of the Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.

 

4

--------------------------------------------------------------------------------


 

During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:         4-ESU@travelers.com

 

Fax:                      1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:                 The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN USA 55102

 

(i)                                     As consideration for and by accepting
the Award, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 7. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

8.                                      Forfeiture of Restricted Stock Unit
Award.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 7 and this Section 8 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Travelers Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the Participant
would cause substantial and irreparable harm to the Travelers Group and other
Participants in the Plan. The Participant further acknowledges and agrees that:

 

(i)                                     The receipt of the Award constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and repayment provision of subsection 8(b) below and the
Non-Solicitation Conditions and Confidentiality Conditions of Section 7 above,
and the amendment of prior equity award provisions of subsection 7(i), 8(f) and
Section 18, below.

 

(ii)                                  The Participant’s rights with respect to
the Award are conditioned on his or her compliance with the POE Agreement at all
times after acceptance of the POE Agreement in accordance with Sections 5 and 16
hereunder.

 

5

--------------------------------------------------------------------------------

 

(iii)                               The scope, duration and activity
restrictions and limitations described in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Travelers Group.
The Participant acknowledges that all restrictions and limitations relating to
the Restricted Period will apply regardless of the reason the Participant’s
employment ends. The Participant further agrees that any alleged claims the
Participant may have against the Travelers Group do not excuse the Participant’s
obligations under this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Award Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Award made under this Award Agreement
that has not otherwise been previously forfeited under the Award Rules in
Exhibit A and that has not yet been paid, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Award or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of any such awards, and/or any consideration in excess of such gross
amounts received by the Participant upon the sale or transfer of the Common
Stock acquired through vesting, distribution, or settlement of any such awards).
The Participant will promptly pay the full amount due upon demand by the
Company, in the form of cash or shares of Common Stock at current Fair Market
Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 8(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Award Rules. The Award Rules provide a right
to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the Vesting
Dates (such non-compete condition may extend beyond the Restricted Period). The
remedies for a violation of such non-compete conditions are specified in the
Award Rules and are in addition to any remedies of the Travelers Group under
this Section 8.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 7 or this Section 8 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the terms and conditions are unenforceable
because of the duration of such terms and conditions or the area covered
thereby, such court shall have the power to reduce the duration or area of such
terms and conditions and, in their reduced form, the terms and conditions shall
then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Award and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of such awards, or consideration in excess of such gross amounts
received by the Participant upon the sale or transfer of the Common Stock
acquired through vesting, distribution, or settlement of the awards) may be
subject to recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based

 

6

--------------------------------------------------------------------------------


 

incentive compensation or awards, or similar forms of compensation, and the
terms of any such policy, while it is in effect, are incorporated herein by
reference. As consideration for and by accepting the Award Agreement, the
Participant agrees that all the remedy and recoupment provisions of this
Section 8 shall apply to any Prior Equity Award made by the Company to the
Participant, shall be in addition to and shall not supersede any other remedies
contained or referenced in any such Prior Equity Award, and, accordingly, such
Prior Equity Award shall become subject to both those other remedies and the
terms and conditions of this Section 8.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 7 and this Section 8
shall survive the Participant’s Termination Date and the expiration of this
Award Agreement, and shall be fully enforceable thereafter.

 

9.                                      Consent to Electronic Delivery. In lieu
of receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company desires or may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, forms and communications) in connection with this and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors. Electronic delivery of a document to the Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which the Participant has access.

 

10.                               Administration. The Company’s Compensation
Committee or its designee administers the Plan and this Award Agreement and has
the authority to interpret any ambiguous or inconsistent terms in its sole
discretion. The Participant’s rights under this Award Agreement are expressly
subject to the terms and conditions of the Plan and to any guidelines the
Compensation Committee or its designee adopts from time to time. The
interpretation and construction by the Compensation Committee or its designee of
the Plan and this Award Agreement, and such rules and regulations as the
Compensation Committee or its designee may adopt for purposes of administering
the Plan and this Award Agreement, will be final and binding upon the
Participant.

 

11.                               Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan and this Award Agreement constitute the entire
understanding between the parties hereto regarding the Award and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. This Award Agreement may be amended by a
subsequent writing (including e-mail or electronic form) agreed to between the
Company and the Participant. Section headings herein are for convenience only
and have no effect on the interpretation of this Award Agreement. The provisions
of the Award Agreement that are intended to survive the Termination Date of a
Participant, specifically including Sections 7 and 8 hereof, shall survive such
date. The Company may assign this Award Agreement and its rights and obligations
hereunder to any current or future member of the Travelers Group.

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a fixed duration of time. The employment relationship is
“at will,” which affords the Participant or the Travelers Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group. The Award granted hereunder will not form
part of the Participant’s regular employment compensation and will not be
considered in calculating any statutory benefits or severance pay due to the
Participant.

 

13.                               No Limitation on the Company’s Rights. The
Participant agrees that nothing in this Award Agreement shall in any way affect
the Company’s right or power to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

14.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Award or his or her right hereunder to receive any Award Shares,
except as otherwise provided in the Prospectus.

 

7

--------------------------------------------------------------------------------


 

15.                               Conflict. In the event of a conflict between
the Plan and the Award Agreement the Plan terms shall govern.

 

16.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept. By accepting this Award, the Participant
agrees to be bound by the terms, conditions, and restrictions set forth in the
Plan, this Award Agreement, and the Travelers Group’s policies, as in effect
from time to time, relating to the Plan. The Participant’s rights under the
Award will lapse ninety (90) days from the Grant Date, and the Award will be
forfeited on such date if the Participant does not accept the Award Agreement by
such date. For the avoidance of doubt, the Participant’s failure to accept the
Award Agreement shall not affect his or her continuing obligations under any
other agreement between any member(s) of the Travelers Group and the
Participant.

 

17.                               Waiver; Cumulative Rights. The Company’s
failure or delay to require performance by the Participant of any provision of
this Award Agreement will not affect its right to require performance of such
provision unless and until the Company has waived such performance in writing.
Each right under this Award Agreement is cumulative and may be exercised in part
or in whole from time to time.

 

18.                               Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the State of Minnesota, City and County of St.
Paul, including the Federal Courts located therein (should Federal jurisdiction
exist). The parties consent to and submit to the personal jurisdiction and venue
of courts of Minnesota and irrevocably waive any claim or argument that the
courts in Minnesota are an inconvenient forum. The Participant agrees to accept
service of any court filings and process by delivery to his or her most current
home address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 18 shall supersede any governing law, forum
or similar provisions contained or referenced in any prior equity award made by
the Company to the Participant, and, accordingly, such prior equity award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 18.

 

19.                               Personal Data. The Participant understands
that the Company and other members of the Travelers Group hold certain personal
information about the Participant, which may include, without limitation,
information such as his or her name, home address, telephone number, gender,
date of birth, salary, nationality, job title, social insurance number or other
such tax identity number and details of all Awards or other entitlement to
shares of common stock awarded, cancelled, exercised, vested, unvested or
outstanding in his or her favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Award Shares under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant
understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Award, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not

 

8

--------------------------------------------------------------------------------


 

have the same level of data protection law as the country in which this Award
Agreement is executed. The Participant confirms that if the Participant has
provided or, in the future, will provide Personal Data concerning third parties
including beneficiaries, the Participant has the consent of such third party to
provide their Personal Data to the Travelers Group for the same purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the Vesting Date and the vesting and settlement of
your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment, exercise and settlement of your Award in
cases of termination of employment if you satisfy certain age and years of
service requirements (“Retirement Rule”), as set forth in “Retirement Rule”
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Award pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.

 

If You:

 

Here’s What Happens to Your Award:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled effective on the Termination Date.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

The restricted stock unit Award Shares will continue to vest without regard to
your employment status and the shares will be issued and distributed to you upon
the Vesting Date for the Award.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

The vesting of outstanding restricted stock unit Awards will continue during the
first three months of an approved personal leave of absence. Once the approved
leave of absence exceeds three months, vesting is suspended until you return to
work with the Travelers Group and remain actively employed for 30 calendar days,
after which time vesting will be restored retroactively. If you terminate
employment during the leave for any reason, the termination of employment
provisions will apply. If leave exceeds one year, all restricted stock unit
Awards will be cancelled.

 

10

--------------------------------------------------------------------------------


 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave”, but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Outstanding unvested restricted stock unit Awards will continue to vest while
you are on such leave.

 

 

 

Die while you are employed or following employment while your Award is
outstanding

 

Outstanding unvested restricted stock unit Awards will vest immediately and the
shares will be issued and distributed to your estate as soon as practical
thereafter.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule will not apply to your Award or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion) or you voluntarily terminated
your employment where grounds for involuntary termination for gross misconduct
or for cause existed (as determined by the Company in its sole discretion at the
time of or following your termination of employment). If you retire and do not
meet the Retirement Rule, you will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule (subject to Exhibit B, if applicable)

 

Your restricted stock unit Award Shares will be multiplied by a fraction, the
numerator of which is the number of days from the Grant Date to the Termination
Date, and the denominator of which is the number of days in the original vesting
period for the restricted stock unit Award. At your retirement, any Award Shares
in excess of that amount determined under the immediately preceding sentence
will be forfeited and cancelled.

 

 

 

 

 

The restricted stock unit Award Shares that you retain will continue to vest and
the shares will be issued and distributed to you upon the Vesting Date for the
Award, provided that, during the period prior to the Vesting Date, you do not
engage in any activities that compete with the business operations of the
Travelers Group (as determined by the Company in its sole discretion),
including, but not limited to, working for another insurance company engaged in
the property casualty insurance business as either an employee or independent
contractor. You are not subject to this non-compete provision if you are
terminated involuntarily or if you are employed in any state where state law
prohibits such non-compete provisions, but you remain subject to Sections 7 and
8 of the Award Agreement, and the POE Agreement.

 

 

 

 

 

When called for under the above rules, you will be required to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Travelers Group since your Termination Date. You may
be required to provide the Company with other evidence of your compliance with
the Retirement Rule as the Company may require. In the event that you are
determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Award will be
immediately forfeited and any portion of the Award previously paid to you will
be subject to recoupment by the Company in accordance with Section 8(f) of the
Award Agreement.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit B includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the jurisdictions listed below on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date. Capitalized terms used but not defined in this
Exhibit B are defined in the Plan and/or Award Agreement and have the meanings
set forth therein. To the extent that this Exhibit B is applicable to the
Participant (based on the Participant’s place of employment on the Grant Date or
on the Termination Date if the Participant is employed in California immediately
prior to such Termination Date), the provisions set forth in this Exhibit B will
apply to the Participant and will supersede the corresponding provisions set
forth in the Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

* * *

 

12

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  The non-solicitation restrictions in Section 7(c) of the
Award Agreement shall not apply with respect to any prospective clients of the
Company who are not current clients of the Company while the Participant
maintains an employment relationship with the Company.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

·                  12. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested restricted stock
units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Award.

 

13

--------------------------------------------------------------------------------


 

California

 

·                 If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 7(b) and 7(c) of the
Award Agreement shall be restated to read as follows:

 

7(b)                          Non-Solicitation of Employees. The Participant
acknowledges that the Travelers Group sustains its operations and the goodwill
of its clients, customers, policyholders, producers, agents and brokers (its
“Customers”) through its employees. The Travelers Group has made significant
investment in its employees and their ability to establish and maintain
relationships with each other and with the Travelers Group’s Customers in order
to further its operations and cultivate goodwill. The Participant acknowledges
that the loss of the Travelers Group’s employees could adversely affect its
operations and jeopardize the goodwill that has been established through these
employees, and that the Travelers Group therefore has a legitimate interest in
preventing the solicitation of its employees. Accordingly, the Participant
hereby agrees that during the Restricted Period, the Participant will not,
directly or indirectly, seek to recruit or solicit, attempt to influence or
assist, participate in, or promote the solicitation of the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
The Participant shall not engage in the aforesaid conduct through a third party
for the purpose of colluding to avoid the restrictions in this Section 7(b).
Without limiting the generality of the restrictions under this Section 7(b), by
way of example, the restrictions under this Section shall prohibit the
Participant from (i) initiating communications with a Travelers Group employee
in connection with a current or future employment opportunity outside of the
Travelers Group, (ii) identifying Travelers Group employees to potentially be
solicited, and/or (iii) otherwise assisting or participating in the solicitation
of a Travelers Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

7(c)                           Non-Solicitation of Business. The Participant
acknowledges that by virtue of his or her employment with the Travelers Group,
he or she may have had access to Trade Secrets and/or Confidential Information
(as defined in Section 7(f)) about the Travelers Group’s Customers and is,
therefore, capable of significantly and adversely impacting existing
relationships that the Travelers Group has with them. The Participant further
acknowledges that the Travelers Group has invested in its and the Participant’s
relationship with its Customers and the goodwill that has been developed with
them and therefore has a legitimate interest in protecting these relationships
against Participant’s use of Trade Secrets and/or Confidential Information to
solicit Customers and/or otherwise interfere with these customer relationships.
If, after the Termination Date, the Participant accepts a position as an
employee, consultant or contractor with a “Competitor” (as defined below), then
the Participant will not utilize Trade Secrets and/or Confidential Information
to directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group on which the Participant
gained access to Trade Secrets and/or Confidential Information during the
Participant’s employment with the Travelers Group. In addition to the foregoing
restriction, the Participant agrees not to utilize Trade Secrets and/or
Confidential Information in the negotiation, competition for, solicitation or
execution of any individual book roll over(s) or other book of business transfer
arrangements involving the transfer of business away from the Travelers Group.
As used herein, “Competitor” shall include any business enterprise or
organization, including, without limitation, agents, brokers and producers, that
engages in, owns or controls a significant interest in any entity that engages
in the sale of products and/or performance of services of the type sold or
performed by the Travelers Group and/or provides advice relating to such
products and services.

 

14

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.       No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group.
Nothing contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

15

--------------------------------------------------------------------------------

 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 8(b) of the Award Agreement by
re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 18 of the Award Agreement shall be revised to read as
follows:

 

18                                  Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. Any dispute, claim or controversy arising under, out of, or
in connection with or in relation to this Award Agreement or the Plan, or any
breach, termination or validity thereof, shall be finally determined and
adjudicated through arbitration by a sole arbitrator located in Mumbai, India.
The arbitration proceedings shall be conducted in accordance with the SIAC
Rules in effect at the time of arbitration, and judgment upon the award may be
entered in any court having jurisdiction thereof or having jurisdiction over the
parties or their assets. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Award Agreement or the Plan pursuant to this Section 18, each party shall
pay its own attorneys’ fees and expenses regardless of whether there is a
prevailing party in the opinion of the arbitrator deciding such action or the
court in which any such arbitration award is entered. Without prejudice to the
rights of the Company under this Section, if the Participant breaches, or
proposes to breach the provisions of this Award Agreement or Plan, the Company
and the Travelers Group shall be entitled, in addition to all other remedies
such party may have, to a temporary, preliminary or permanent injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to the non-breaching party from any court having
competent jurisdiction over either party.

 

16

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a definite period of time. The Travelers Group retains
the right to decrease the Participant’s compensation and/or benefits, transfer
or demote the Participant or otherwise change the terms or conditions of the
Participant’s employment with the Travelers Group, subject to applicable Irish
law and the terms of the Participant’s employment contract.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 18 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested restricted stock
units will be cancelled effective on the Termination Date.

 

17

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 7(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 7(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 7(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 7(c) of the Award Agreement:

 

(i)                                     the restrictions relating to recruiting
or solicitation of, interference with, attempting to influence or otherwise
affecting any client, customer, policyholder or agent of the Travelers Group
shall be limited to such clients, customers, policyholders or agents with which
the Participant had material dealings within the 12 months preceding the
Termination Date; and

 

(ii)                                  the references to “business” (aside from
references to “book of business”) shall be limited to business activities with
which the Participant was materially involved during the 12 months preceding the
Termination Date.

 

·                  Section 12 of the Award Agreement shall be replaced with the
following:

 

12.            No Right to Employment. The Participant agrees that nothing in
this Award Agreement constitutes a contract of employment or guarantees
employment with any member of the Travelers Group for a fixed duration of time.
Each member of the Travelers Group retains the right to decrease the
Participant’s compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant’s employment with
the Travelers Group, subject to applicable law and the terms of the
Participant’s employment contract. Upon termination of the Participant’s
employment (for whatever reason) the Participant will have no rights as a result
of this Award Agreement or any alleged breach of this Award Agreement or
otherwise to any compensation under or in respect of any shares, share options,
restricted stock units, long-term incentive plans or any other profit sharing
scheme in which the Participant may participate or have received grants or
allocations on or before the date on which the Participant’s employment
terminates. Any rights which the Participant may have under such schemes will be
exclusively governed by the rules of such schemes from time to time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to

 

18

--------------------------------------------------------------------------------


 

death or Disability (regardless of whether the Participant meets the Retirement
Rule), vesting of the Award will cease and all outstanding unvested restricted
stock units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Award.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM TO AWARD AGREEMENT

Special Rules Applicable to Avrohom J. Kess

 

The special rules set forth in this Addendum will modify, and form part of, the
Award Agreement for Avrohom J. Kess (the “Participant”) for his Restricted Stock
Unit Award granted December 30, 2016. Reference is made in this Addendum to the
offer letter between the Company and the Participant dated December [1], 2016,
governing certain terms and conditions of the Participant’s employment with the
Company (the “Offer Letter”).

 

The special rules set forth in the Addendum set forth special time vesting
rules that apply with respect to the Award and special rules that will apply in
the event of the Participant’s termination by the Company without Cause (as
defined in the Offer Letter), or termination by the Participant for Good Reason
(as defined in the Offer Letter) prior to the normal scheduled settlement of the
Award.

 

1.                                      Special 3-Year Ratable Time Vesting. The
Participant’s rights with respect to the Award shall generally be subject to a 3
year ratable time vesting requirement such that the Participant shall become
time-vested in one-third of the Award on each of December 30, 2017, December 30,
2018 and December 30, 2019 (the “Final Vesting Date”).

 

2.                                      Treatment upon Termination Without Cause
or for Good Reason. In the event of the Participant’s termination of employment
prior to the Final Vesting Date due to a termination by the Company without
Cause, or a termination by the Participant for Good Reason, the restricted stock
unit Award Shares that are not yet vested at the time of such termination shall
vest and be delivered on or as soon as administratively practicable thereafter.

 

20

--------------------------------------------------------------------------------


 

Exhibit C

 

TRAVELERS

STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be

forfeited. Refer below to Section 16.)

 

Participant:

 

Avrohom J. Kess

 

Grant Date:

 

12/30/2016

 

 

 

 

 

 

 

Number of Shares:

 

TBD

 

Grant Price:

 

$ TBD

 

 

 

 

 

 

 

Expiration Date:

 

12/30/2026

 

Vesting

 

12/30/2017, 12/30/2018,

 

 

 

 

Dates:

 

12/30/2019

 

1.                                      Grant of Option. This option is granted
pursuant to The Travelers Companies, Inc. Amended and Restated 2014 Stock
Incentive Plan, as it may be amended from time to time (the “Plan”), by The
Travelers Companies, Inc. (the “Company”) to you (the “Participant”) as an
employee of the Company or an affiliate of the Company (together, the “Travelers
Group”). The Company hereby grants to the Participant as of the Grant Date a
non-qualified stock option (the “Option”) to purchase the number of shares set
forth above of the Company’s common stock, no par value (“Common Stock”), at an
option price per share (the “Grant Price”) set forth above, pursuant to the
Plan, as it may be amended from time to time, and subject to the terms,
conditions, and restrictions set forth herein, including, without limitation,
the conditions set forth in Section 5.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Option are specified in the Plan
and this grant notification and agreement, including Exhibits A and B (the
“Award Agreement”). The terms, conditions and restrictions in the Plan include,
but are not limited to, provisions relating to amendment, vesting, cancellation,
and exercise, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.

 

By accepting the Option, the Participant acknowledges receipt of the prospectus
dated February 2, 2016 and any applicable prospectus supplements thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Option is intended to promote employee retention and stock ownership and to
align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Option is subject to vesting conditions and
will be cancelled if the vesting or other conditions are not satisfied. Thus,
the Participant understands that (a) any monetary value assigned to the Option
in any communication regarding the Option is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Option or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Option unless and until the Option vests,
is properly exercised and shares of Common Stock are issued.

 

3.                                      Vesting. The Option shall vest in full
and become exercisable on the Vesting Dates set forth above, provided the
Participant remains continuously employed within the Travelers Group. The Option
shall in all events expire on the tenth (10th) anniversary of the Grant Date set
forth above. If the

 

1

--------------------------------------------------------------------------------


 

Participant has a termination of, or leave from active employment prior to
exercise or expiration of the Option, the Participant’s rights are determined
under the Option Rules of Exhibit A.

 

4.                                      Exercise of Option. The Option may be
exercised in whole or in part by the Participant after the applicable Vesting
Date (or the date provided pursuant to Exhibit A) upon notice to the Company
together with provision for payment of the Grant Price and applicable
withholding taxes. Such notice shall be given in the manner prescribed by the
Company and shall specify the date and method of exercise and the number of
shares being exercised. The Participant acknowledges that the laws of the
country in which the Participant is working at the time of grant or exercise of
the Option (including any rules or regulations governing securities, foreign
exchange, tax, or labor matters) or Company accounting or other policies
dictated by such country’s political or regulatory climate, may restrict or
prohibit any one or more of the stock option exercise methods described in the
Prospectus, that such restrictions may apply differently if the Participant is a
resident or expatriate employee, and that such restrictions are subject to
change at any time. The Committee may suspend the right to exercise the Option
during any period for which (a) there is no registration statement under the
Securities Act of 1933, as amended, in effect with respect to the shares of
Common Stock issuable upon exercise of the Option, or (b) the Committee
determines, in its sole discretion, that such suspension would be necessary or
advisable in order to comply with the requirements of (i) any applicable federal
securities law or rule or regulation thereunder; (ii) any rule of the New York
Stock Exchange or other self-regulatory organization; or (iii) any other federal
or state law or regulation (an “Option Exercise Suspension”). To the extent the
vested and exercisable portion of the Option remains unexercised as of the close
of business on the date the Option expires (the Expiration Date or such earlier
date that is the last date on which the Option may be exercised under the Option
Rules of Exhibit A if the Participant’s employment with the Travelers Group has
ended), that portion of the Option will be exercised without any action by the
Participant in accordance with Section 7.5 of the Plan if the Fair Market Value
of a share of Common Stock on that date is at least $0.01 greater than the Grant
Price, the exercise will result in Participant receiving at least one
incremental share, and no Option Exercise Suspension is then in effect.

 

5.                                      Grant Conditioned on Principles of
Employment Agreement.

 

By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Option, the Participant agrees that the POE Agreement shall supersede and
replace the form of Principles of Employment Agreement contained or referenced
in any Prior Equity Award (as defined below) made by the Company to the
Participant, and, accordingly, such Prior Equity Award shall become subject to
the terms and conditions of the POE Agreement.

 

6.                                      Acceptance of Exhibits A and B. The
Participant agrees to be bound by the terms of the Option Rules set forth in
Exhibits A and B (“Option Rules”).

 

7.                                      Acceptance of and Agreement to
Non-Solicitation and Confidentiality Conditions. In consideration for the award
of Options under this Award Agreement, the Participant agrees that the Option is
conditioned upon Participant’s compliance with the following non-solicitation
and confidentiality conditions (the “Non-Solicitation Conditions” and the
“Confidentiality Conditions,” respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 7 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and

 

2

--------------------------------------------------------------------------------


 

brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 7. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to potentially be solicited or hired, (iv) providing
information or feedback regarding Travelers Group employees seeking employment
with the Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Subject to the non-competition obligations
in the Option Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 7, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months ,
in the case of a breach under Section 7(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential Information
includes, but is not limited to, non-public information such as: internal
information about the Travelers Group’s business, such as financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
client, customer, policyholder, insured person, claimant, vendor, consultant and
agent information, including personal information such as social security
numbers and medical information; legal advice obtained; product and system
information; and any compilation of this information or employee information
obtained as part of the Participant’s responsibilities at the Travelers Group.
Nothing herein should be construed as prohibiting the Participant from sharing
information concerning the Participant’s own wages (or the wages of another
employee, if voluntarily disclosed by that employee) or other terms and
conditions of employment, or for purposes of otherwise pursuing the
Participant’s legal rights. Nothing herein is intended to prohibit or restrict
the Participant from (i) filing a complaint with, making disclosures to,
communicating with or participating in an investigation or proceeding conducted
by any governmental agency (including the United States Equal Employment
Opportunity Commission and the Securities and Exchange Commission),
(ii) pursuing the Participant’s legal rights related to Participant’s employment
with the Company or (iii) engaging in activities protected by applicable laws or
regulations. Notwithstanding the foregoing, the Travelers Group does not
authorize the waiver of, or disclosure of information covered by, the
attorney-client privilege or attorney work product doctrine or any other
privilege or protection belonging to the Travelers Group. As used herein, “Trade
Secrets” shall include information relating to the Travelers Group and its
affiliates that is protectable as a trade secret under applicable law,
including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
business and strategic plans, product plans, source code, software, unpublished
patent applications, customer proposals or pricing information or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. In addition, the Participant will keep at all times
subject to the Travelers Group’s control and will deliver to or leave with the
Travelers Group all written and other materials in any form or medium
(including, but not limited to, print, tape, digital, computerized and
electronic data, parts, tools, or equipment) containing such technical or
Confidential Information upon termination of the Participant’s employment. The
Participant also agrees to cooperate to remedy any unauthorized use of such
information and not to violate any Travelers Group policy regarding same. The
Participant agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the Travelers
Group’s operations, activities, Confidential Information, or business, made or
received by the Participant during the Participant’s employment with any
member(s) of the Travelers Group are, and shall be, the property of the
Travelers Group exclusively, and the Participant will

 

4

--------------------------------------------------------------------------------


 

keep the same at all times subject to the Travelers Group’s control and will
deliver or leave with the Travelers Group the same at the termination of the
Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:            4-ESU@travelers.com

 

Fax:                       1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:                   The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN USA 55102

 

(i)                                     As consideration for and by accepting
the Option, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 7. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

8.                                      Forfeiture of Option Awards.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 7 and this Section 8 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Travelers Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the

 

5

--------------------------------------------------------------------------------

 

Participant would cause substantial and irreparable harm to the Travelers Group
and other Participants in the Plan. The Participant further acknowledges and
agrees that:

 

(i)            The receipt of the Option constitutes good, valuable and
independent consideration for the Participant’s acceptance of and compliance
with the provisions of the Award Agreement, including the forfeiture and
repayment provision of subsection 8(b) below and the Non-Solicitation Conditions
and Confidentiality Conditions of Section 7 above, and the amendment of Prior
Equity Award provisions of subsection 7(i), 8(f) and Section 18, below.

 

(ii)           The Participant’s rights with respect to the Option are
conditioned on his or her compliance with the POE Agreement at all times after
acceptance of the POE Agreement in accordance with Sections 5 and 16 hereunder.

 

(iii)          The scope, duration and activity restrictions and limitations
described in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Travelers Group. The Participant
acknowledges that all restrictions and limitations relating to the Restricted
Period will apply regardless of the reason the Participant’s employment ends.
The Participant further agrees that any alleged claims the Participant may have
against the Travelers Group do not excuse the Participant’s obligations under
this Award Agreement.

 

(b)           Forfeiture and Repayment Provisions. The Participant agrees that,
prior to the Termination Date and during the Restricted Period (or the Enhanced
Restricted Period, as applicable), if the Participant breaches the
Non-Solicitation Conditions, the Confidentiality Conditions and/or the POE
Agreement, in addition to all rights and remedies available to the Travelers
Group at law and in equity (including without limitation those set forth in the
Option Rules for involuntary termination), the Participant will immediately
forfeit any portion of the Option under this Award Agreement that has not
otherwise been previously forfeited under the Award Rules in Exhibit A and that
has not yet been paid, exercised, settled or vested. The Company may also
require repayment from the Participant of any and all compensatory value that
the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Option or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution,
exercise, or settlement of any such awards and/or any consideration in excess of
such gross amounts received by the Participant upon the sale or transfer of the
Common Stock acquired through vesting, distribution, exercise, or settlement of
any such awards). The Participant will promptly pay the full amount due upon
demand by the Company, in the form of cash or shares of Common Stock at current
Fair Market Value.

 

(c)           No Limitation on the Travelers Group’s Rights or Remedies. The
Participant acknowledges and agrees that the forfeiture and repayment remedies
under subsection 8(b) are non-exclusive remedies and shall not limit or modify
the Travelers Group’s other rights and remedies to obtain other monetary,
equitable or injunctive relief as a result of breach of, or in order to enforce,
the terms and conditions of this Agreement or with respect to any other
covenants or agreements between the Travelers Group and the Participant or the
Participant’s obligations under applicable law.

 

(d)           Option Rules. The Option Rules provide a right to payment, subject
to certain conditions, following the Participant’s Termination Date if the
Participant meets the Retirement Rule which, among other conditions, may require
that the Participant not engage in any activities that compete with the business
operations of the Travelers Group through the settlement or exercise date of the
Option (such non-compete condition may extend beyond the Restricted Period). The
remedies for a violation of such non-compete conditions are specified in the
Option Rules and are in addition to any remedies of the Travelers Group under
this Section 8.

 

(e)           Severability. If any court determines that any of the terms and
conditions of Section 7 or this Section 8 are invalid or unenforceable, the
remainder of the terms and conditions shall not

 

6

--------------------------------------------------------------------------------


 

thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court determines that any of the terms and conditions
are unenforceable because of the duration of such terms and conditions or the
area covered thereby, such court shall have the power to reduce the duration or
area of such terms and conditions and, in their reduced form, the terms and
conditions shall then be enforceable and shall be enforced.

 

(f)            Awards Subject to Recoupment. Except to the extent prohibited by
law, this Option and any outstanding Prior Equity Award may be forfeited, and
the compensatory value received under such awards (including without limitation
the gross amount of any Common Stock distribution or cash payment made to the
Participant upon the vesting, distribution, exercise or settlement of such
awards, or consideration in excess of such gross amounts received by the
Participant upon the sale or transfer of the Common Stock acquired through
vesting, distribution, exercise or settlement of such awards) may be subject to
recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based incentive compensation or awards, or similar forms of
compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference. As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment
provisions of this Section 8 shall apply to any Prior Equity Award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such Prior Equity Award, and,
accordingly, such Prior Equity Award shall become subject to both those other
remedies and the terms and conditions of this Section 8.

 

(g)           Survival of Provisions. The agreements, covenants, obligations,
and provisions contained in Section 7 and this Section 8 shall survive the
Participant’s Termination Date and the expiration of this Award Agreement, and
shall be fully enforceable thereafter.

 

9.             Consent to Electronic Delivery. In lieu of receiving documents in
paper format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.

 

10.          Administration. The Company’s Compensation Committee or its
designee administers the Plan and this Award Agreement and has the authority to
interpret any ambiguous or inconsistent terms in its sole discretion. The
Participant’s rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Compensation
Committee or its designee adopts from time to time. The interpretation and
construction by the Compensation Committee or its designee of the Plan and this
Award Agreement, and such rules and regulations as the Compensation Committee or
its designee may adopt for purposes of administering the Plan and this Award
Agreement, will be final and binding upon the Participant.

 

11.          Entire Agreement/Amendment/Survival/Assignment. The terms,
conditions and restrictions set forth in the Plan and this Award Agreement
constitute the entire understanding between the parties hereto regarding the
Option and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 7 and 8
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a fixed duration of time. The

 

7

--------------------------------------------------------------------------------


 

employment relationship is “at will,” which affords the Participant or the
Travelers Group the right to terminate the relationship at any time for any
reason or no reason not otherwise prohibited by applicable law. The Travelers
Group retains the right to decrease the Participant’s compensation and/or
benefits, transfer or demote the Participant or otherwise change the terms or
conditions of the Participant’s employment with the Travelers Group. The Option
granted hereunder will not form part of the Participant’s regular employment
compensation and will not be considered in calculating any statutory benefits or
severance pay due to the Participant.

 

13.          No Limitation on the Company’s Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company’s right or
power to make adjustments, reclassifications or changes in its capital or
business structure or to merge, consolidate, reincorporate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

14.          Transfer Restrictions. The Participant may not sell, assign,
transfer, pledge, encumber or otherwise alienate, hypothecate or dispose of the
Option or his or her right under the Option to receive shares of Common Stock,
except as otherwise provided in the Prospectus.

 

15.          Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.

 

16.          Acceptance and Agreement by the Participant; Forfeiture upon
Failure to Accept. By accepting this Option, the Participant agrees to be bound
by the terms, conditions, and restrictions set forth in the Plan, this Award
Agreement, and the Travelers Group’s policies, as in effect from time to time,
relating to the Plan. The Participant’s rights under the Option will lapse
ninety (90) days from the Grant Date, and the Option will be forfeited on such
date if the Participant does not accept the Award Agreement by such date. For
the avoidance of doubt, the Participant’s failure to accept the Award Agreement
shall not affect his or her continuing obligations under any other agreement
between any member(s) of the Travelers Group and the Participant.

 

17.          Waiver; Cumulative Rights. The Company’s failure or delay to
require performance by the Participant of any provision of this Award Agreement
will not affect its right to require performance of such provision unless and
until the Company has waived such performance in writing. Each right under this
Award Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

18.          Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his or her most current home
address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Option, the Participant agrees that the Governing Law and Forum
for Disputes provision of this Section 18 shall supersede any governing law,
forum or similar provisions contained or referenced in any Prior Equity Award
made by the Company to the Participant, and, accordingly, such Prior Equity
Award shall become subject to the terms and conditions of the Governing Law and
Forum for Disputes provisions of this Section 18.

 

19.          Personal Data. The Participant understands that the Company and
other members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Option and maintain a record of Options under the Plan, the
Company shall collect, use, transfer and disclose

 

8

--------------------------------------------------------------------------------


 

Personal Data within the Travelers Group electronically or otherwise, as
necessary for the implementation and administration of the Plan including, in
the case of a social insurance number, for income reporting purposes as required
by law. The Participant further understands that the Company may transfer
Personal Data, electronically or otherwise, to third parties, including but not
limited to such third parties as outside tax, accounting, technical and legal
consultants when such third parties are assisting the Company or other members
of the Travelers Group in the implementation and administration of the Plan. The
Participant understands that such recipients may be located within the
jurisdiction of residence of the Participant, or within the United States or
elsewhere and are subject to the legal requirements in those jurisdictions
applicable to those organizations, for example, lawful requirements to disclose
personal information such as the Personal Data to government authorities in
those countries. The Participant understands that the employees of the Travelers
Group and third parties performing work related to the implementation and
administration of the Plan shall have access to the Personal Data as is
necessary to fulfill their duties related to the implementation and
administration of the Plan. By accepting the Option, the Participant consents,
to the fullest extent permitted by law, to the collection, use, transfer and
disclosure, electronically or otherwise, of his or her Personal Data by or to
such entities for such purposes and the Participant accepts that this may
involve the transfer of Personal Data to a country which may not have the same
level of data protection law as the country in which this Award Agreement is
executed. The Participant confirms that if the Participant has provided or, in
the future, will provide Personal Data concerning third parties including
beneficiaries, the Participant has the consent of such third party to provide
their Personal Data to the Travelers Group for the same purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTION RULES

TO TRAVELERS’ STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.

 

The provisions in the chart below apply to Options granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment, exercise and exercisability of your Option
in cases of termination of employment if you satisfy certain age and years of
service requirements (“Retirement Rule”), as set forth in “Retirement Rule”
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Option pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.

 

If any Option exercisability period set forth in the chart below or under
“Retirement Rule” below would otherwise expire during an Option Exercise
Suspension, the Option shall remain exercisable for a period of 30 days after
the Option Exercise Suspension (as defined in Section 4 of the Award Agreement)
is lifted by the Company (but no later than the original option expiration date,
which is the tenth (10th) anniversary of the Grant Date).

 

If You:

 

Here’s What Happens to Your Options:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Vesting stops and unvested options are cancelled effective on the Termination
Date. You may exercise your vested options for up to 90 days after the
Termination Date but no later than the original option expiration date;
provided, however, that if your employment is terminated for cause or gross
misconduct (as determined by the Company in its sole discretion) or you
voluntarily terminated your employment where grounds for involuntary termination
for gross misconduct or for cause existed (as determined by the Company in its
sole discretion at the time of or following your termination of employment) you
may not exercise vested options at any time after the Termination Date.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

Options continue to vest on schedule through an approved disability leave. Upon
the earlier of the (i) Termination Date or (ii) the first anniversary of the
commencement of your approved disability leave, your unvested options will vest,
and you may exercise your options for up to one year from such date, but no
later than the original option expiration date.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

For the first three months of an approved personal leave, vesting continues. If
the approved leave exceeds three months, vesting is suspended until

 

10

--------------------------------------------------------------------------------


 

 

 

you return to work with the Travelers Group and remain actively employed for 30
calendar days, after which time vesting will be restored retroactively. Vested
options may be exercised during approved leave, but no later than the original
option expiration date. If you terminate employment for any reason during the
first year of an approved leave, the termination of employment provisions will
apply. If the leave exceeds one year, all options will be cancelled immediately.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave” but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Options will continue to vest on schedule, and you may exercise vested options
during the leave but no later than the original option expiration date.

 

 

 

Die while employed or following employment while your option is still
outstanding

 

Options fully vest upon death. Your estate may exercise options for up to one
year from the date of death but no later than the original option expiration
date.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule will not apply to your Option or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion) or you voluntarily terminated
your employment where grounds for involuntary termination for gross misconduct
or for cause existed (as determined by the Company in its sole discretion at the
time of or following your termination of employment). If you retire and do not
meet the Retirement Rule, you will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule (subject to Exhibit B if applicable)

 

Unvested options fully vest on the Termination Date. Vested options may be
exercised for up to three years from the Termination Date, but no later than the
original option expiration date, provided that you do not engage in any
activities that compete with the business operations of the Travelers Group (as
determined by the Company in its sole discretion), including, but not limited
to, working for another insurance company engaged in the property casualty
insurance business as either an employee or independent contractor. You are not
subject to this non-compete provision if you are terminated involuntarily or if
you are employed in any state where state law prohibits such non-compete
provisions, but you remain subject to Sections 7 and 8 of the Award Agreement,
and the POE Agreement.

 

 

 

 

 

When you exercise any options subject to the Retirement Rule, your exercise will
represent and constitute your certification to the Company that you have not
engaged in any activities that compete with the business operations of the
Travelers Group since your Termination Date. You may be required to provide the
Company with other evidence of your compliance with the Retirement Rule as the
Company may require. In the event that you are

 

11

--------------------------------------------------------------------------------


 

 

 

determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Option will be
immediately forfeited and any portion of the Option previously paid to you will
be subject to recoupment by the Company in accordance with Section 8(f) of the
Award Agreement.

 

EXHIBIT B

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit B includes additional and/or alternative terms and conditions that
govern the Option granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the jurisdictions listed below on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date. Capitalized terms used but not defined in this
Exhibit B are defined in the Plan and/or Award Agreement and have the meanings
set forth therein. To the extent that this Exhibit B is applicable to the
Participant (based on the Participant’s place of employment on the Grant Date or
on the Termination Date if the Participant is employed in California immediately
prior to such Termination Date), the provisions set forth in this Exhibit B will
apply to the Participant and will supersede the corresponding provisions set
forth in the Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Option hereunder is exercised.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

* * *

 

12

--------------------------------------------------------------------------------


 

Brazil

 

·      References in the Award Agreement and Exhibit A thereto to the POE
Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·      The automatic Option exercise provision set forth in the last sentence of
Section 4 of the Award Agreement and in Section 7.5 of the Plan will not apply
to the Participant.

 

·      The non-solicitation restrictions in Section 7(c) of the Award Agreement
shall not apply with respect to any prospective clients of the Company who are
not current clients of the Company while the Participant maintains an employment
relationship with the Company.

 

·      Section 12 of the Award Agreement shall be revised to read as follows:

 

·      12. No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group.
Nothing contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

·      Section 18 of the Award Agreement shall be revised to provide that the
venue for any disputes related to the Award Agreement shall be in a court of law
based in Brazil, at the city where the participant renders his/her services.

 

·      The provisions in Exhibit A related to the Retirement Rule shall be
inapplicable to the Participant. Accordingly, upon the Participant’s termination
of employment for any reason other than due to death or Disability (regardless
of whether the Participant meets the Retirement Rule), vesting of the Option
will cease and all outstanding unvested Options will be cancelled effective on
the Termination Date.

 

·      The provisions in Exhibit A related to disability shall be inapplicable
to the Participant for so long as the Participant remains employed by the
Travelers Group. Accordingly, a disabled Participant who remains employed by the
Travelers Group shall be treated as a continuing employee in all respects for
purposes of vesting and other rights with respect to the Option.

 

13

--------------------------------------------------------------------------------


 

California

 

·      If the Participant is employed in the State of California immediately
prior to the Termination Date, then Sections 7(b) and 7(c) of the Award
Agreement shall be restated to read as follows:

 

7(b)         Non-Solicitation of Employees. The Participant acknowledges that
the Travelers Group sustains its operations and the goodwill of its clients,
customers, policyholders, producers, agents and brokers (its “Customers”)
through its employees. The Travelers Group has made significant investment in
its employees and their ability to establish and maintain relationships with
each other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. Accordingly, the Participant hereby agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
seek to recruit or solicit, attempt to influence or assist, participate in, or
promote the solicitation of the employment of any person who was or is employed
by the Travelers Group at any time during the last three months of the
Participant’s employment or during the Restricted Period. The Participant shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7(b). Without limiting the
generality of the restrictions under this Section 7(b), by way of example, the
restrictions under this Section shall prohibit the Participant from
(i) initiating communications with a Travelers Group employee in connection with
a current or future employment opportunity outside of the Travelers Group,
(ii) identifying Travelers Group employees to potentially be solicited, and/or
(iii) otherwise assisting or participating in the solicitation of a Travelers
Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

7(c)         Non-Solicitation of Business. The Participant acknowledges that by
virtue of his or her employment with the Travelers Group, he or she may have had
access to Trade Secrets and/or Confidential Information (as defined in
Section 7(f)) about the Travelers Group’s Customers and is, therefore, capable
of significantly and adversely impacting existing relationships that the
Travelers Group has with them. The Participant further acknowledges that the
Travelers Group has invested in its and the Participant’s relationship with its
Customers and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against Participant’s use
of Trade Secrets and/or Confidential Information to solicit Customers and/or
otherwise interfere with these customer relationships. If, after the Termination
Date, the Participant accepts a position as an employee, consultant or
contractor with a “Competitor” (as defined below), then the Participant will not
utilize Trade Secrets and/or Confidential Information to directly or indirectly,
solicit, interfere with or attempt to influence any Customer of the Travelers
Group to discontinue business with the Travelers Group and/or move existing or
future business of the Travelers Group elsewhere. This restriction applies with
respect to any business of any current or prospective client, customer or
policyholder of the Travelers Group on which the Participant gained access to
Trade Secrets and/or Confidential Information during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to utilize Trade Secrets and/or Confidential
Information in the negotiation, competition for, solicitation or execution of
any individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from the Travelers Group. As used
herein, “Competitor” shall include any business enterprise or organization,
including, without limitation, agents, brokers and producers, that engages in,
owns or controls a significant interest in any entity that engages in the sale
of products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.

 

14

--------------------------------------------------------------------------------


 

Canada

 

·      References in the Award Agreement and Exhibit A thereto to the POE
Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·      Section 12 of the Award Agreement shall be revised to read as follows:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group.
Nothing contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

15

--------------------------------------------------------------------------------

 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 8(b) of the Award Agreement by
re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 18 of the Award Agreement shall be revised to read as
follows:

 

18           Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. Any
dispute, claim or controversy arising under, out of, or in connection with or in
relation to this Award Agreement or the Plan, or any breach, termination or
validity thereof, shall be finally determined and adjudicated through
arbitration by a sole arbitrator located in Mumbai, India. The arbitration
proceedings shall be conducted in accordance with the SIAC Rules in effect at
the time of arbitration, and judgment upon the award may be entered in any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets. It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable. To the extent permitted by law, the
arbitrator’s fees and expenses will be borne equally by each party. In the event
that an action is brought to enforce the provisions of this Award Agreement or
the Plan pursuant to this Section 18, each party shall pay its own attorneys’
fees and expenses regardless of whether there is a prevailing party in the
opinion of the arbitrator deciding such action or the court in which any such
arbitration award is entered. Without prejudice to the rights of the Company
under this Section, if the Participant breaches, or proposes to breach the
provisions of this Award Agreement or Plan, the Company and the Travelers Group
shall be entitled, in addition to all other remedies such party may have, to a
temporary, preliminary or permanent injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the non-breaching party from any court having competent jurisdiction over
either party.

 

16

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a definite period of time. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable Irish law and the
terms of the Participant’s employment contract.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 18 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all unvested portions of the Option will be
cancelled effective on the Termination Date and you will be permitted to
exercise your vested options for up to 90 days after the Termination Date but no
later than the original Option expiration date.

 

17

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 7(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 7(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 7(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 7(c) of the Award Agreement:

 

(i)            the restrictions relating to recruiting or solicitation of,
interference with, attempting to influence or otherwise affecting any client,
customer, policyholder or agent of the Travelers Group shall be limited to such
clients, customers, policyholders or agents with which the Participant had
material dealings within the 12 months preceding the Termination Date; and

 

(ii)           the references to “business” (aside from references to “book of
business”) shall be limited to business activities with which the Participant
was materially involved during the 12 months preceding the Termination Date.

 

·                 Section 12 of the Award Agreement shall be replaced with the
following:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment or guarantees employment
with any member of the Travelers Group for a fixed duration of time. Each member
of the Travelers Group retains the right to decrease the Participant’s
compensation and/or benefits, transfer or demote the Participant or otherwise
change the terms or conditions of the Participant’s employment with the
Travelers Group, subject to applicable law and the terms of the Participant’s
employment contract. Upon termination of the Participant’s employment (for
whatever reason) the Participant will have no rights as a result of this Award
Agreement or any alleged breach of this Award Agreement or otherwise to any
compensation under or in respect of any shares, share options, restricted stock
units, long-term incentive plans or any other profit sharing scheme in which the
Participant may participate or have received grants or allocations on or before
the date on which the Participant’s employment terminates. Any rights which the
Participant may have under such schemes will be exclusively governed by the
rules of such schemes from time to time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  In the event a Participant becomes disabled the language
under “Here’s What Happens to Your Options” in Exhibit A shall be replaced with
the following:

 

18

--------------------------------------------------------------------------------


 

Options continue to vest on schedule through an approved disability leave. If
you are disabled for 12 continuous months, your unvested Options will vest
immediately, and you may exercise Options for up to one year from your
Termination Date, but no later than the original Option expiry date. You are
considered “disabled” if you are disabled for employment purposes and will be
presumed disabled if you qualify for a long-term disability benefit.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all unvested portions of the Options will
be cancelled effective on the Termination Date and you will be permitted to
exercise your vested options for up to 90 days after the Termination Date but no
later than the original Option expiration date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Option.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM TO AWARD AGREEMENT

Special Rules Applicable to Avrohom J. Kess

 

The special rules set forth in this Addendum will modify, and form part of, the
Award Agreement for Avrohom J. Kess (the “Participant”) for his Option Award
granted December 30, 2016. Reference is made in this Addendum to the offer
letter between the Company and the Participant dated December [1], 2016,
governing certain terms and conditions of the Participant’s employment with the
Company (the “Offer Letter”).

 

The special rules set forth in the Addendum set forth special vesting rules that
apply with respect to the Award and special rules that will apply in the event
of the Participant’s termination by the Company without Cause (as defined in the
Offer Letter), or termination by the Participant for Good Reason (as defined in
the Offer Letter) prior to the normal scheduled vesting of the Award.

 

1.             Special 3-Year Ratable Time Vesting. The Participant’s rights
with respect to the Award shall generally be subject to a 3 year ratable time
vesting requirement such that the Participant shall become time-vested in
one-third of the Award on each of December 30, 2017, December 30, 2018 and
December 30, 2019 (the “Final Vesting Date”).

 

2.             Treatment upon Termination Without Cause or for Good Reason. In
the event of the Participant’s termination of employment prior to the Final
Vesting Date due to a termination by the Company without Cause, or a termination
by the Participant for Good Reason, the Option will vest in full immediately and
remain exercisable for a period of one year from the date of such termination or
resignation.

 

20

--------------------------------------------------------------------------------


 

Exhibit D

 

THE TRAVELERS DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)

 

WORKING COPY

(Through First Amendment)

 

NOTE: This document is a “working copy” that compiles the most recent
restatement of the plan and various amendments that have been adopted since that
restatement through the amendment referenced above into a single document for
the convenience of the reader. This working copy has not been officially adopted
by the company, and is not the legal “plan document.” It also does not attempt
to track such things as the effective dates of particular amendments, or to show
the history of amendments that have been changed or superseded by later
amendments. To determine the exact plan provisions that were in effect on a
particular date, it is necessary to consult the actual plan document and
amendments.

 

--------------------------------------------------------------------------------


 

THE TRAVELERS DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)

 

Section 1

Introduction

 

1.1          The Plan and Its Effective Date. The Travelers Deferred
Compensation Plan (“Plan”) (as amended and restated in this document) is
effective January 1, 2009. Prior to January 1, 2009, the terms of the Plan were
set forth in the document titled “St. Paul Travelers Deferred Compensation Plan
(Effective as of December 1, 2004)” (renamed “The Travelers Deferred
Compensation Plan” by resolution dated February 27, 2007), the first amendment
thereto, and other documents that reflect good faith compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”).

 

1.2          Purpose. The purpose of The Travelers Deferred Compensation Plan
(the “Plan”) is to provide a means whereby The Travelers Companies, Inc. (the
“Company”) offers tax-deferred savings opportunities to a select group of key
management employees of the Company and its affiliates who have rendered and
continue to render valuable services to the Company and its affiliates. For
purposes of the Plan, an “affiliate” is any business entity that is required to
be aggregated and treated as one employer with the Company under
Section 414(b) or 414(c) of the Code.

 

The Plan is intended to satisfy the requirements of Section 409A of the Internal
Revenue Code (the “Code”), as amended, and should be interpreted and applied in
a manner consistent with such requirements, including the regulations and other
guidance issued under Section 409A of the Code. The Plan is established to
operate with respect to amounts deferred after December 31, 2004. The Plan will
not apply to amounts deferred under prior plans maintained by the Company, its
predecessors or subsidiaries, including, but not limited to, nonqualified
deferred compensation plans maintained by The St. Paul Companies, Inc. and its
subsidiaries, or by Travelers Property Casualty Corp. and its subsidiaries.

 

The Plan is intended to be a top-hat plan described in Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”).

 

1.3          Administration. The Company is the administrator of the Plan with
the authority to control and manage the operation and administration of the Plan
and to make all decisions and determinations incident thereto. Action on behalf
of the Company as Plan Administrator will be taken by the following:

 

(a)                                 The Administrative Committee. The committee
chartered by the Company to execute the Company’s duties and responsibilities as
administrator of the Company’s qualified and non-qualified deferred compensation
plans (the “Administrative Committee”) is responsible for determining Eligible
Employees (as defined in Section 2.1) under the Plan, and is responsible for all
matters

 

2

--------------------------------------------------------------------------------


 

relating to the overall and day-to-day administration of the Plan, and the
selection and monitoring of non-investment service providers (including the
selection of recordkeeper) with respect to the Plan.

 

(b)                                 The Benefits Investment Committee. The
committee chartered by the Company to manage and invest the assets of the
Company’s qualified and non-qualified deferred compensation plans (the “Benefits
Investment Committee”) is responsible for all investment matters relating to the
Plan, including the selection of the funds available for hypothetical
investments by Participants and Beneficiaries, the actual investment of assets
that may be (but are not required to be) set aside to hedge liabilities
resulting from the Plan, and actual investment of any rabbi trust assets if such
a trust is established and funded, including the selection and monitoring of
investment providers (including the trustee of any rabbi trust).

 

(c)                                  Delegates. The Plan Administrator shall
have the authority to delegate, from time to time, responsibilities under the
Plan to such person or persons as it deems advisable, and may revoke such
delegation of responsibility. Any action by the person exercising such delegated
responsibility shall have the same force and effect as if such action was taken
by the Plan Administrator.

 

(d)                                 Exercise of Authority. The Company, the Plan
Administrator (including the Administrative Committee and the Benefits
Investment Committee), and any person who has authority with respect to the
management, administration or investment of the Plan may exercise such authority
in his/its full discretion. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of this document (or any other document
established for use in the administration of the Plan) relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
and it is intended that the exercise of authority be given deference in all
courts of law to the greatest extent allowed under law, and that it not be
overturned or set aside by any court of law unless found to be arbitrary and
capricious.

 

Section 2

Participation and Deferral Elections

 

2.1          Eligibility and Participation. Subject to the conditions and
limitations of the Plan, eligibility for participation in the Plan shall be
limited to employees of the Company and its affiliates who are designated as
eligible to participate in the Plan for a calendar year (“Plan Year”) by the
Plan Administrator (“Eligible Employee”). Any Eligible Employee who makes a
Deferral Election as described in Section 2.2 below shall become a participant
in the Plan (“Participant”) and shall remain a Participant until the entire
balance of all of his Deferred Compensation Accounts (defined in Section 3.1
below) is distributed to him.

 

3

--------------------------------------------------------------------------------


 

2.2          Rules for Deferral Elections. An Eligible Employee for a Plan Year
may make an election (“Deferral Election”) to defer receipt of either or both of
the following: (i) 1% - 50% of his annual base salary (“Salary”) for such Plan
Year and (ii) 1% - 100% of his annual incentive award (“Incentive Award”)
otherwise payable in cash with respect to such Plan Year, in accordance with the
rules set forth below.

 

(a)                                 An individual shall be eligible to make a
Deferral Election only if he is an Eligible Employee on the date such election
is made.

 

(b)                                 The minimum amount of an Incentive Award
that may be deferred for any Plan Year is $1,000. If the percentage specified
for deferral in an Eligible Employee’s Deferral Election would result in the
deferral of less than $1,000, the amount or percentage specified will not be
deferred hereunder but will be paid to the Eligible Employee at the time that
the Incentive Award is otherwise payable.

 

(c)                                  All Deferral Elections must be made on such
form as the Plan Administrator may prescribe. All Deferral Elections must be
received by the Plan Administrator no later than December 31 of the calendar
year immediately preceding the Plan Year in which the services relating to the
Salary or Incentive Award are to be performed by the Eligible Employee. Deferral
Elections are irrevocable after the December 31 by which such elections are
required, subject to Section 2.2(1) below. In the case of a newly hired Eligible
Employee who is not a participant in any other “account balance plan” (as that
term is defined in Treas. Reg. § 1.409A- 1(c)(2)(i)(A)) that is maintained by
the Company or an affiliate and that is subject to Section 409A of the Code, any
Deferral Election must be made within 30 days of the Eligible Employee’s date of
employment, and shall apply only to Salary and Incentive Awards attributable to
services performed after the close of such 30-day enrollment period.

 

Deferral Elections are not “evergreen” — that is, a Deferral Election made for a
given Plan Year will not automatically be carried over and apply to the next
Plan Year. The Plan Administrator may establish procedures for Deferral
Elections to be filed electronically or telephonically.

 

(d)                                 Any Deferral Election to defer Salary for a
given Plan Year will apply only with respect to payroll periods ending within
the Plan Year — that is, in the case of the final payroll period starting within
a Plan Year, if such payroll period ends in the following Plan Year, the
Deferral Election in effect for the following Plan Year will apply to amounts
payable for such payroll period.

 

(e)                                  Amounts will be deferred to the last day of
the month specified in subsection (f) below (the “Distribution Event Date”) and,
except in the case of death as provided in Section 4.2, and in the case of
Designated Distribution Date distributions, payment will be made or will
commence on the first day of the seventh (7th) month after the Distribution
Event Date (the “Six Month Distribution Date”).

 

4

--------------------------------------------------------------------------------


 

(f)                                   The Distribution Event Date shall be the
last day of the month that includes the earlier of:

 

(1)                                 a Participant’s Separation from Service (as
defined in subsection (g) below), including a Participant’s Retirement (as
defined in subsection (h) below) or,

 

(2)                                 if so elected, a month and year specified by
the Eligible Employee in his Deferral Election (the “Designated Distribution
Date”).

 

(g)                                  For purposes of this Plan, a “Separation
from Service” means that the Company and the Participant anticipate that the
Participant will perform no future services (as an employee or a contractor) for
the Company and its affiliates or that the level of services (as an employee or
contractor) the Participant will perform for the Company and its affiliates will
permanently decrease to twenty percent (20%) or less of the average level of
services over the immediately preceding thirty-six (36) month period (or the
full period of services if the Participant has been providing services to the
Company or an affiliate for less than thirty-six (36) months). In the event of a
bona fide leave of absence, a Separation from Service will be deemed to have
occurred on the date that is six (6) months (or in the case of a disability
leave, the date immediately following the last day of the maximum disability
leave period (taking into account short- and long-term disability leave periods)
to which the Participant is entitled under the Company’s policies in effect at
the time the disability leave begins (the “maximum disability leave period”),
provided, however, that the maximum disability leave period may not exceed
twenty-nine (29) months) following the start of such leave, provided that, if
the Participant has a statutory or contractual right to return to active
employment that extends beyond the end of such six (6) month period or the
maximum disability leave period, the Separation from Service will be deemed to
have occurred upon the expiration of such statutory or contractual right, and if
the individual has a Termination of Employment during such six (6) month period
or the maximum disability leave period, the Separation from Service will be
deemed to have occurred on such Termination of Employment. A “disability” leave
for this purpose means an absence due to a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, where such
impairment causes the Participant to be unable to perform the duties of his/her
position of employment or any substantially similar position.

 

For purposes of determining whether a Participant has had a Separation from
Service, an “affiliate” means any business entity that is required to be
aggregated and treated as one employer with the Company under Section 414(b) or
(c) of the Code; provided that a standard of “at least 80 percent” will be used
to identify an affiliate under Section 414(b) or (b) of the Code notwithstanding
the default standard of “at least 50 percent” found in Treas. Reg. §
1.409A-1(h)(3).

 

5

--------------------------------------------------------------------------------

 

(h)                                 For purposes of this Plan, “Retirement”
means a Participant’s Separation from Service that occurs on or after the date
on which the Participant:

 

(1)                                 is at least age 55 and has at least 10 years
of vesting service as determined under the Company’s qualified pension plan in
effect at the time of termination of employment (irrespective of whether the
Participant will be distributed a benefit from the pension plan);

 

(2)                                 is at least age 62 and has at least one year
of vesting service as determined under the Company’s qualified pension plan in
effect at the time of termination of employment (irrespective of whether the
Participant will be distributed a benefit from the pension plan); or

 

(3)                                 is at least age 65.

 

(i)                                     For purposes of this Plan, “Termination
of Employment” means that the common-law employer-employee relationship has
ended between the Participant and the Company and its affiliates, as determined
under the employment policies and practices of the Company (including by reason
of a voluntary or involuntary termination, retirement, death, expiration of and
failure to return from a recognized leave of absence, or otherwise). A
Termination of Employment does not occur merely as a result of transfer of
employment from one affiliate to another affiliate, or from the Company to an
affiliate or from an affiliate to the Company.

 

(j)                                    At the time of the Participant’s Deferral
Election, the Participant must elect the form of payment of the Participant’s
Deferred Compensation Account (as defined in Section 3.1) in the case of
distributions made on account of the Participant’s Retirement and, if elected,
at a Designated Distribution Date. Retirement distributions and Designated
Distribution Date distributions may be paid in a single lump sum or in annual
installments over a period of up to ten years in accordance with Section 4.1.
All other distributions under the Plan will be paid in a lump sum.

 

(k)                                 At the time of the Participant’s Deferral
Election, the Participant shall specify on such form as may be prescribed by the
Plan Administrator, the manner in which income, gains, losses and expenses are
credited or charged to a Participant’s Deferred Compensation Accounts in
accordance with Section 3.

 

(l)                                     Notwithstanding the foregoing, if a
Participant receives a distribution on account of hardship prior to age
fifty-nine and one-half (59½) under any qualified plan that is described in
Section 401(k) of the Code and which is maintained by the Company or an
affiliate (a “401(k) Plan”), then such Participant’s Deferral Election will
automatically stop. Any subsequent Deferral Election will be effective only as
to Salary or Incentive Awards payable after a date that is six (6) months
following the date of the 401(k) Plan distribution on account of hardship.

 

6

--------------------------------------------------------------------------------


 

(m)                             The amount deferred shall be determined by
applying the elected percentage to the gross amount of Salary or Incentive
Award. The amount deferred will be determined prior to reduction of Salary or
Incentive Award for any contribution or other amount otherwise drawn from Salary
or Incentive Awards. However, the FICA taxes due on amounts deferred, plus
pyramided income tax on such FICA amounts, will reduce the net amount deferred
to provide for such FICA and income tax withholding.

 

(n)                                 For purposes of applying a Deferral Election
under this Plan, “Salary” does not include long-term disability payments
received from any source by the Participant. Further, for purposes of applying a
Deferral Election under this Plan, in the case of a Participant who transfers
during the Plan Year to employment with a foreign affiliate of the Company or to
work in a foreign assignment for the Company or a U.S. affiliate of the Company,
(i) “Salary” does not include amounts paid to the Participant for services
rendered for such foreign affiliate after such transfer or during such foreign
assignment, and (ii) “Incentive Compensation” does not include that portion of
the Incentive Compensation (as otherwise determined) attributable to services
rendered for such foreign affiliate after such transfer or during such foreign
assignment (for this purpose, Incentive Compensation shall be deemed to be
earned ratably over the Plan Year or that portion of the Plan Year during which
he/she is employed with the Company or affiliate of the Company).

 

(o)                                 A Deferral Election must be made in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Company (including by means of a voice response or other electronic
system under circumstances authorized by the Company). A Deferral Election will
be effective only if it is received in properly completed form by the Company as
part of the Participant’s enrollment for the Plan Year, and may not thereafter
be modified.

 

Section 3

Deferred Compensation Accounts

 

3.1          Deferred Compensation Accounts. A bookkeeping account shall be
established in the Participant’s name for each Plan Year for which a Participant
defers Salary or an Incentive Award pursuant to a Deferral Election (“Deferred
Compensation Account”). Amounts deferred pursuant to a Deferral Election shall
be credited to the Deferred Compensation Account as of the date on which, in the
absence of a Deferral Election, the Participant would otherwise have received
the deferred amounts. Deferred Compensation Accounts are for bookkeeping
purposes only and the maintenance of Deferred Compensation Accounts will not
require any segregation of assets of the Company or any affiliate. Neither the
Company nor any affiliate will have any obligation whatsoever to set aside funds
for the Plan or for the benefit of any Participant or Beneficiary, and no
Participant or Beneficiary will have any right to amounts that may be set aside
other than the rights of an unsecured creditor of the Company or an affiliate
that employs (or employed) the Participant.

 

7

--------------------------------------------------------------------------------


 

3.2          Investment Income. A Participant’s Deferred Compensation Account
will be credited with investment income and gains and charged with investment
losses and distributions as if the Participant’s Deferred Compensation Account
was actually invested in accordance with the Participant’s investment elections
under Section 3.3 among the funds made available for Participant-directed
investment (“Investment Funds”) in accordance with Section 3.4.

 

3.3          Investment Elections. A Participant must make an investment
election at the time of his Deferral Election. The investment election shall
allocate the amounts deferred among the Investment Funds made available for
Participant-directed investment in accordance with Section 3.4. A Participant’s
investment election shall remain in effect with respect to each subsequent
deferral until the Participant files a change in investment election with the
Plan Administrator. A Participant may change his investment election either with
respect to new deferrals credited after the change in investment election (in
increments of 1%) or with respect to the investment allocation of all of the
Participant’s existing Deferred Compensation Accounts (in increments of 1%), as
the Participant may elect under this Plan.

 

A change in investment election must be filed with the Plan Administrator on a
form prescribed by the Plan Administrator; provided that the Plan Administrator
may establish procedures for investment elections to be filed electronically or
telephonically. A change in investment election will become effective as soon as
practicable following the Plan Administrator’s receipt of the change in
investment election.

 

If a Participant fails to elect an Investment Fund, his Deferred Compensation
Accounts will be deemed to be invested in a stable value fund or such other
fixed income investment option as may be selected for this purpose by the
Company.

 

3.4          Investment Funds. The Company shall designate two or more
Investment Funds for Participant investment elections under the Plan. Except for
the Company Stock Fund (as described below), each Investment Fund shall be a
mutual fund, collective investment trust or other common or collective
investment vehicle. The Company, in its sole discretion, may also designate
shares of common stock of the Company (“Company Stock”) as an Investment Fund
(the “Company Stock Fund”) under the Plan. If the Company designates a Company
Stock Fund as an Investment Fund under the Plan, deferred amounts deemed
invested in the Company Stock Fund shall be credited with investment income,
gains and losses as if such amounts were contributed under the Travelers
401(k) Savings Plan (“401(k) Plan”) and invested in The Travelers
Companies, Inc. Common Stock Fund under the 401(k) Plan (or any successor plan
thereto).

 

The Company, in its sole discretion, may prospectively designate additional
Investment Funds, replace Investment Funds or eliminate Investment Funds from
time to time; provided that there must be at least two Investment Funds
available under the Plan at all times, one “stock” fund (not including the
Company Stock Fund) and one “bond” fund.

 

If the Company eliminates or replaces an Investment Fund (an “Eliminated Fund”),
each Participant must file a change in investment election to redirect the
investment of amounts which were deemed to be invested in the Eliminated Fund.
This change in investment

 

8

--------------------------------------------------------------------------------


 

election must be filed as of a date specified by the Plan Administrator that is
prior to the first day on which the Eliminated Fund ceases to be an Investment
Fund (the “Elimination Date”). If a Participant does not file a change in
investment election by the specified date, the amounts that were deemed to be
invested in the Eliminated Fund immediately prior to the Elimination Date will
be deemed to be invested in such Investment Fund (or among such Investment
Funds) as the Plan Administrator, in his sole discretion, shall designate until
such time as the Participant files a valid change in investment election.

 

3.5          Vesting. A Participant shall be fully vested at all times in the
balance of his Deferred Compensation Accounts.

 

Section 4

Payment of Benefits

 

4.1          Time and Method of Payment.

 

(a)                                 Time of Payment. A distribution will be
made, or distributions will commence, on the Six Month Distribution Date or the
Designated Distribution Date. In the case of installments, the first annual
installment will be made as of the date specified in the immediately preceding
sentence, and subsequent annual installments will be made on each anniversary
date of the first installment payment date. No acceleration or further deferral
of amounts deferred pursuant to a Deferral Election is permitted under the Plan.
However, any payment may be delayed if necessary for administrative reasons, at
the sole discretion of the Company, to a later date within the calendar year,
or, if later, to a date not later than the fifteenth (15th) day of the third
calendar month following the scheduled payment date.

 

(b)                                 Method of Payment. In the event of a
Distribution Event Date that results from the Participant’s Separation from
Service other than a Retirement, payment of all of a Participant’s Deferred
Compensation Accounts shall be in the form of a single lump sum. In the event of
a Distribution Event Date that results from a Retirement, or in the event of a
Designated Distribution Date that falls prior to Separation from Service,
payment of a Participant’s applicable Deferred Compensation Accounts shall be
made in the form of a single lump sum or shall commence in the form of
installments as elected by the Participant in his Deferral Election.

 

If a Participant’s Deferred Compensation Account is payable in a single lump
sum, the payment will be in an amount equal to the value of the Participant’s
Deferred Compensation Account determined, in accordance with procedures
established by the Plan Administrator, as of the close of the last day on which
the major stock exchanges were open on or immediately prior to the Six Month
Distribution Date or Designated Distribution Date.

 

9

--------------------------------------------------------------------------------


 

If a Participant’s Deferred Compensation Account is payable in the form of
installment payments, then the Participant’s Deferred Compensation Account shall
be paid in annual installments over the period elected by the Participant. Each
installment payment shall equal (i) the balance of the Participant’s Deferred
Compensation Account, determined in accordance with procedures established by
the Plan Administrator, as of the close of the last day on which the major stock
exchanges were open on or immediately prior to the Six Month Distribution Date
or Designated Distribution Date (in the case of the first installment payment)
and as of the applicable anniversary of the Six Month Distribution Date or
Designated Distribution Date (in the case of subsequent installments), divided
by (ii) the number of remaining installment payments. The right to each
installment payment is to be treated as a right to a separate payment for
purposes of Section 409A of the Code.

 

(c)                                  Mandatory Cash-Outs. If the balance of any
Deferred Compensation Account(s) as of a Designated Distribution Date is less
than ten thousand dollars ($10,000) as of such date, then notwithstanding that
the Participant may have elected to receive such Account(s) in installment
payments, such Account(s) will be distributed in a single lump-sum payment. If
the balance of the sum of the Participant’s Deferred Compensation Accounts is
less than ten thousand dollars ($10,000) as of the Six Month Distribution Date,
then, notwithstanding that the Participant may otherwise be eligible to receive
installment payments, all of the Participant’s Deferred Compensation Accounts
will be distributed in a single lump-sum payment.

 

(d)                                 Discretionary Cash-Outs. If the balance (or
remaining balance) of a Participant’s Deferred Compensation Accounts, together
with his interest under all other “account balance plans” (as such term is
defined in Treas. Reg. § 1.409A-1(c)(2)(i)(A)) maintained by the Company or an
affiliate pursuant to which deferrals of compensation are made at the election
of the Participant, does not exceed the applicable dollar amount then in effect
under Section 402(g)(1)(B) of the Code as of the Six Month Distribution Date or
as of any date thereafter while the Participant is receiving installment
payments, then the Company may, in its sole discretion, direct that the
Participant be paid the balance (or the remaining balance) of his Deferred
Compensation Accounts under this Plan, plus that his entire interest under all
other “account balance plans” be distributed to the Participant in a single-sum
distribution in full settlement of all obligations under the Plan and other
“account balance plans” maintained by the Company and its affiliates.

 

4.2          Payment Upon Death of a Participant. Notwithstanding the provisions
of Section 2.2(e) and (j), a Participant’s Deferred Compensation Account shall
be paid to the Participant’s Beneficiary (designated in accordance with
Section 4.3) as soon as administratively practicable after the Company
determines that a survivor benefit is payable under the Plan — that is, the date
the Company is provided with the documentation necessary to establish the fact
of death of the Participant and the identity and entitlement of the Beneficiary.
The Participant’s Deferred Compensation Account shall be paid in a lump sum,
based upon the value of the Participant’s

 

10

--------------------------------------------------------------------------------


 

Deferred Compensation Account as of the close of the last day on which the major
stock exchanges were open on or immediately prior to the date of payment;
provided however, that if an installment payout to the Participant has already
commenced at the time of the Participant’s death with respect to a given
Deferred Compensation Account, the installment payout will continue in
accordance with the originally elected schedule.

 

4.3          Beneficiary.

 

(a)                                 General Rule. Each Participant shall have
the right, at any time, to designate any person or persons as a beneficiary or
beneficiaries (“Beneficiary” or “Beneficiaries”) to whom payments under this
Plan shall be made in the event of the Participant’s death prior to complete
distribution to the Participant of the benefits due under the Plan. Each
Beneficiary designation shall become effective only when filed in writing with
the Plan Administrator on a form prescribed or accepted by the Plan
Administrator.

 

(b)                                 Designation Changes; Effective Dates. Any
Participant shall have the right to designate a new Beneficiary at any time by
filing with the Plan Administrator a request for such change (subject to
(a) above), but any such change shall become effective only upon receipt of such
request by the Plan Administrator. Upon receipt by the Plan Administrator of
such request, the change shall relate back to and take effect as of the date the
Participant signs such request whether or not the Participant is living at the
time the Plan Administrator receives such request. The Plan Administrator may
rely on the latest Beneficiary designation on file (or if no effective
designation is on file, may direct that payment be made pursuant to
Section 4.3(c)) and will not be liable to any person making claim for such
payment under a subsequently filed designation or for any other reason.

 

(c)                                  Default Beneficiary. If there is no
designated Beneficiary living at the death of the Participant, then such payment
shall be made to the Participant’s estate.

 

(d)                                 Contingent Beneficiary. If the primary
Beneficiary dies prior to complete distribution of the Participant’s Deferred
Compensation Account, the remaining balance of such Deferred Compensation
Account will be paid to the contingent Beneficiary designated by the Participant
in the form of a lump sum payable as soon as administratively practicable after
the primary Beneficiary’s death is established. If there is no surviving
contingent Beneficiary, the lump sum will be paid to the estate of the primary
Beneficiary.

 

4.4          Cash Payment. All payments under the Plan shall be made in cash.

 

4.5          Withholding of Taxes. A Participant must make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, the Company may provide, at its discretion,

 

11

--------------------------------------------------------------------------------


 

for such withholding and tax payments as may be required including, without
limitations, by the reduction of other amounts payable to the Participant.

 

4.6          Limitations for Section 16b Insiders. A “Section 16b Insider” shall
include any Participant who has been deemed to be subject to Section 16 of the
Securities and Exchange Act of 1934 (the “Exchange Act”) by the Company.
Notwithstanding any provision of the Plan, the Company may impose such
limitations and restrictions on the Section 16b Insiders’ Deferral Elections
under Section 2.2 and investment elections under Section 3.3 as it deems
necessary or appropriate so that transactions by Section 16b Insiders do not
present a risk of possible liability under Section 16b of the Exchange Act. The
Company may delay any payment otherwise payable under Section 4.1 to any
Section 16b Insider if the Company reasonably anticipates that such payment
would violate federal securities laws. Any payment delayed under this provision
must be paid at the earliest date thereafter on which the Company reasonably
anticipates that the making of such payment would no longer cause such a
violation.

 

Section 5

Claims Procedure

 

5.1          Correction of Errors and Duty to Review Information.

 

(a)                                 Correction of Errors. Errors may occur in
the operation and administration of the Plan. The Company reserves the right to
cause such equitable adjustments to be made to correct for such errors as it
considers appropriate (including adjustments to Participant or Beneficiary
accounts), which will be final and binding on Participants and Beneficiaries.

 

(b)                                 Duty to Review Information. Each Participant
and Beneficiary has the duty to promptly review any information that is provided
or made available to the Participant or Beneficiary and that relates in any way
to the operation and administration of the Plan or his elections under the Plan
(for example, to review payroll stubs to make sure a deferral election is being
implemented appropriately, to review benefit statements to make sure investments
elections are being implemented appropriately, to review summary plan
descriptions and prospectuses, etc.) and to notify the Company of any error made
in the operation or administration of the Plan that affects the Participant or
Beneficiary within thirty (30) days of the date such information is provided or
made available to the Participant or Beneficiary (for example, the date the
information is sent by mail or the date the information is provided or made
available electronically).

 

(c)                                  If the Company is notified of an alleged
error within the thirty (30) day time period, the Company will investigate and
either correct the error or notify the Participant or Beneficiary that it
believes that no error occurred. If the Participant or Beneficiary is not
satisfied with the correction (or the decision that no correction is necessary),
he will have sixty (60) days from the date of notification of the correction (or
notification of the decision that no correction is necessary), to file a formal
claim under the claims procedures under Section 5.2.

 

12

--------------------------------------------------------------------------------


 

5.2          Claims Procedure.

 

(a)                                 Claims. If a Participant or Beneficiary does
not feel as if he has received full payment of the benefit due to such person
under the Plan, or if a Participant or Beneficiary feels that an error has been
made with respect to his/her Account and has filed a claim pursuant to
Section 5.1, the Participant or Beneficiary may file a written claim with the
Company setting forth (i) the determination being appealed pursuant to
Section 5.1(c), or (ii) the nature of the benefit claimed, the amount thereof,
and the basis for claiming entitlement to such benefit. If the Participant or
any Beneficiary previously filed a claim under Section 5.1 with respect to an
alleged error and an appeal was filed under this Section 5.2 pursuant to
Section 5.1(c), then neither the Participant nor any Beneficiary may file a
formal claim under this Section 5.2 seeking a second review of the same error
(including the impact of that error on benefits claimed to be due under the
Plan). The Administrator will determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period. If additional information is necessary to make a determination on a
claim, the claimant will be advised of the need for such additional information
within forty-five (45) days after the date of the claim. The claimant will have
up to one hundred and eighty (180) days to supplement the claim information, and
the claimant will be advised of the decision on the claim within forty-five (45)
days after the earlier of the date the supplemental information is supplied or
the end of the one hundred and eighty (180) day period.

 

A claim for benefits which is denied will be denied by written notice. The
written notice will set forth the specific reason or reasons for the denial,
including a specific reference to any provisions of the Plan (including any
internal rules, guidelines, protocols, criteria, etc.) on which the denial is
based, a description of any additional material or information that is necessary
to process the claim, and an explanation of the procedure for further reviewing
the denial of the claim.

 

(b)                                 Appeals. Within sixty (60) days after the
receipt of a denial on a claim, a claimant or his authorized representative may
file a written request for review of such denial. Such review will be undertaken
by the Administrator and will be a full and fair review. The claimant will have
the right to review all pertinent documents. The Administrator will issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision will be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review. The Administrator’s
decision will be in writing and will include specific reasons for the decision
and include specific reference to any provisions of the Plan on which

 

13

--------------------------------------------------------------------------------


 

the decision is based. Following the claims procedures through to completion is
a condition of filing an arbitration action described under Section 5.2(c).

 

(c)                                  Arbitration. If a Participant or
Beneficiary follows the claims procedure but his/her final appeal is denied in
whole or in part, he/she will have one (1) year to file an arbitration action
with respect to that claim, and failure to meet the one-year deadline will
extinguish his/her right to file an arbitration action with respect to that
claim.

 

Any claim, dispute or other matter in question of any kind relating to this Plan
which is not resolved by the claims procedures will be settled by arbitration in
accordance with the Travelers Employment Arbitration Policy. Notice of demand
for arbitration will be made in writing to the opposing party and to the
American Arbitration Association within one (1) year after the claim, dispute or
other matter in question has been finally decided under the claims procedures
set forth in this Section 5.2(a) and (b). In no event will a demand for
arbitration be made after the date when the applicable statute of limitations
would bar the institution of a legal or equitable proceeding based on such
claim, dispute or other matter in question. The decision of the
arbitrator(s) will be final and may be enforced in any court of competent
jurisdiction.

 

The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.

 

(d)                                 Duty to Act Promptly. The Participant will
be solely responsible for taking prompt actions in the event of disputed
payments as necessary to avoid any adverse tax consequences under Section 409A
of the Code, even if action is required to be taken in a more timely manner than
is required under the claims procedure of Section 5.2.

 

Section 6

Payment of Benefits and Funding

 

6.1          Payment of Benefits. Benefits payable under the Plan will be the
responsibility of, and paid by, the Company; provided that, the Company, in its
sole discretion, may transfer its obligations with respect to one or more
Participants to an affiliate. Such transfer may occur at any time, including in
connection with a corporate transaction described in Sec. 6.3. If the Company
transfers its obligations with respect to a Participant to an affiliate other
than in connection with a corporate transaction, the Company will retain
secondary liability for the payment of such benefit under the Plan.

 

6.2          Funding. The Company, including its subsidiaries and affiliates,
shall not be required to fund, or otherwise segregate assets to be used for
payment of benefits under the Plan.

 

14

--------------------------------------------------------------------------------


 

While the Company may make investments in amounts equal or unequal to
Participants’ investment elections hereunder, the Company, its subsidiaries and
affiliates shall not be under any obligation to make such investments and any
such investment shall remain an asset of the Company, its subsidiaries and
affiliates, subject to the claims of their general creditors. Notwithstanding
the foregoing, the Company, its subsidiaries or affiliates, may maintain one or
more “rabbi” trusts (“Trust”) to hold assets to be used for payment of benefits
under the Plan or any other non-qualified deferred compensation plan maintained
by the Company or an affiliate. The assets of the Trust with respect to benefits
payable under the Plan shall remain subject to the claims of general creditors.

 

The assets of any rabbi trust hereby established will not be held or transferred
outside of the United States, and the trust will not have any other feature that
would result in a transfer of property being deemed to have occurred under
Section 409A of the Code (for example, there will be no funding obligation or
restrictions on assets in connection with a change in financial health of the
Company or any affiliate). Further, neither the Company nor any affiliate will
transfer or contribute any funds during any “restricted period,” as such term is
defined in Section 409A(b)(3)(B) of the Code, to any rabbi trust established
hereunder. If any funds are transferred or contributed during a restricted
period and the Company certifies in writing that such transfer or contribution
was disallowed under this provision, the funds will be deemed to have been
transferred or contributed under a mistake of fact and will be returned to the
Company, along with any earnings allocable to such funds, regardless of whether
the Trust’s terms establish it as revocable or irrevocable.

 

Any payments by a Trust of benefits provided to a Participant under the Plan
shall be considered payment by the Company and shall discharge the Company, its
subsidiaries and affiliates from any further liability under the Plan to the
extent of such payments.

 

6.3          Corporate Transactions. In the event of a sale of the stock to an
unrelated buyer, or a disposition by means of a forward or reverse merger
involving an unrelated buyer, where an employer ceases as a result of the
transaction to be an affiliate, for any individual who remains employed with the
employer after it ceases to be an affiliate, the transaction will not be deemed
to constitute a Separation from Service and benefits thereafter will be paid in
accordance with the terms of the Plan or the successor plan established by the
buyer or an affiliate in a manner consistent with Code § 409A.

 

In the event of a sale of substantial assets (such as a location or division, or
substantially all assets of a trade or business) of the Company or an affiliate
to an unrelated buyer, the Company and the buyer may agree to transfer the
contractual obligation and liability for benefits with respect to any individual
who becomes an employee of the buyer or an affiliate of the buyer upon the
closing or in connection with such transaction. In such case, the transaction
will not be deemed to constitute a Separation from Service and benefits
thereafter will be paid in accordance with the terms of the Plan or a successor
plan established by the buyer or an affiliate in a manner consistent with Code §
409A.

 

15

--------------------------------------------------------------------------------

 

Section 7

Miscellaneous

 

7.1                               Benefit Statements. The Plan Administrator
shall cause benefit statements to be issued (either in paper or electronic
format) at least annually advising Participants and Beneficiaries of the balance
and/or investment of their Deferred Compensation Accounts.

 

7.2                               Employment Rights. Nothing contained in this
Plan nor any action taken hereunder shall be construed as a contract of
employment or as giving any Employee any right to be retained in the employ of
the Company or its affiliates.

 

7.3                               Interests Not Transferable.

 

(a)                                 In General. Neither the rights of, nor
benefits payable to, a Participant or Beneficiary under the Plan may be
alienated, assigned, transferred, pledged or hypothecated by any person, at any
time, or to any person whatsoever. Such interest and benefits will be exempt
from the claims of creditors or other claimants of the Participant or
Beneficiary and from all orders, decrees, levies, garnishments or executions to
the fullest extent allowed by law, except as provided below.

 

(b)                                 Domestic Relations Orders. The Plan will
comply with any court order purporting to divide the benefit payable under this
Plan pursuant to a state’s domestic relations laws to the extent permitted under
Section 409A of the Code. However, such court order shall be deemed to only
apply to such amounts that actually become payable to a Participant under the
terms of this Plan (and shall not create a separate interest in favor of the
alternate payee).

 

7.4                               Forfeitures and Unclaimed Amounts. Unclaimed
amounts shall consist of the amounts of the Deferred Compensation Account of a
Participant that cannot be distributed because of the Plan Administrator’s
inability, after a reasonable search, to locate a Participant or his
Beneficiary, as applicable, within a period of two (2) years after the date upon
which the payment of benefits become due. Unclaimed amounts shall be forfeited
at the end of such two-year period. These forfeitures will reduce the
obligations of the Company under the Plan. After an unclaimed amount has been
forfeited, the Participant or Beneficiary, as applicable, shall have no further
right to his Deferred Compensation Account.

 

7.5                               Controlling Law. The law of Minnesota, except
its law with respect to choice of law, shall be controlling in all matters
relating to the Plan to the extent not preempted by ERISA. Any legal dispute
with respect to a right or entitlement under the Plan that is not covered by the
claims and arbitration process required by the Plan, must be submitted to the
United States District Court for the District of Minnesota.

 

7.6                               Gender and Number. Words in the masculine
gender shall include the feminine, and the plural shall include the singular and
the singular shall include the plural.

 

16

--------------------------------------------------------------------------------


 

7.7                               Action by the Company. Except as otherwise
specifically provided herein, any action required of or permitted by the Company
under the Plan shall be by action of the chief executive officer or by action of
such person(s) authorized by the chief executive officer.

 

7.8                               Obligations to Company. If a Participant
becomes entitled to a distribution of benefits under the Plan, and if at such
time the Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the Company or its affiliates, then the Company
may offset such amount owed to it against the amount of benefits otherwise
distributable. Such determination shall be made by the Plan Administrator.

 

7.9                               Uniformed Services Employment and Reemployment
Rights Act. Deferral elections and changes to the time and form of payment shall
be allowed in a manner consistent with the Uniformed Services Employment and
Reemployment Rights Act (USERRA), to the extent also allowed under Section 409A
of the Code.

 

Section 8

Amendment and Termination

 

8.1                               Amendment. The Company may amend the Plan at
any time and for any reason by action of the Compensation Committee of the Board
of Directors of the Company. The Compensation Committee generally will determine
the effective date of any amendment to the Plan. However, if Section 409A of the
Code requires a delayed effective date (for example, if an amendment changes a
deferral rule in a way that implementation of the amendment may be required to
be delayed for twelve (12) months), then the amendment will be effective as of
the later of the date determined by the Compensation Committee in connection
with the amendment, or the earliest effective date allowed under Section 409A of
the Code.

 

8.2                               Termination.

 

(a)                                 In General. The Company may terminate the
Plan at any time and for any reason by action of the Compensation Committee. The
Compensation Committee generally will determine the effective date of a
termination of the Plan. However, a termination of the Plan will not be
effective to cause a deferral election in place under the Plan for a Plan Year
to be modified or discontinued prior to the end of such Plan Year, unless the
Plan is terminated and liquidated.

 

(b)                                 Effect on Balances and Vesting. The Company
may not amend or terminate the Plan in a manner that has the effect of reducing
the balance or vested percentage of any Participant’s or Beneficiary’s Deferred
Compensation Accounts, unless the Company makes a good faith determination that
either the amendment is required by law or the failure to adopt the amendment
would have adverse tax consequences to the Participants and/or Beneficiaries
affected by such amendment.

 

(c)                                  Liquidation Terminations. The Company may
terminate the Plan and provide for the acceleration and liquidation of all
benefits remaining due under the Plan

 

17

--------------------------------------------------------------------------------


 

pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). In the event of such termination
and liquidation, all Deferral Elections and credits under the Plan will be
discontinued as of the termination date established by the Company, and all
benefits remaining due will be paid in a lump sum at a time specified by the
Company as part of the action terminating the Plan and consistent with Treas.
Reg. § 1.409A-3(j)(4)(ix).

 

(d)                                 Other Terminations. The Company may
terminate the Plan other than pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). In
the event of such a termination, all Deferral Elections and credits will be
discontinued as of the end of the Plan Year, but all benefits remaining payable
under the Plan will be paid at the same time and in the same form as if the
termination had not occurred — that is, the termination will not result in any
acceleration of any distribution under the Plan.

 

18

--------------------------------------------------------------------------------


 

Exhibit E

 

THE TRAVELERS SEVERANCE PLAN

(As Amended and Restated effective January 1, 2015)

 

1

--------------------------------------------------------------------------------


 

THE TRAVELERS SEVERANCE PLAN

(As amended and restated effective January 1, 2015)

 

I. PURPOSE AND APPLICATION

 

I.1          Purpose: The purpose of the Plan is to provide severance payments
to certain employees of the Company and of those Affiliates that have adopted
this Plan in the event such employees’ employment is terminated in specified
circumstances.

 

I.2          Application: The Plan as set forth herein applies to Employees who
are provided a Written Notice of Termination on or after January 1, 2015. This
Plan document supersedes and replaces any severance plan, program or policy
maintained by an Employer prior to January 1, 2015.

 

II. DEFINITIONS

 

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings.

 

II.1                            “Administrator” means the Company, acting
through the person, persons or committee delegated administrative authority
pursuant to Article V.

 

II.2                            “Affiliate” means an entity on whose board of
directors or other governing body the Company (directly or indirectly through
one or more subsidiaries) has representation by virtue of its ownership of
capital stock or other interest. However, under no circumstances does the term
“Affiliate” include any venture capital company in which the Company or an
Affiliate may, from time to time, have invested.

 

II.3                            “Code” means the Internal Revenue Code of 1986
as amended.

 

II.4                            “Company” means The Travelers Companies, Inc. or
any successor corporation by merger, consolidation or purchase or otherwise that
elects to adopt the Plan.

 

II.5                            “Conduct Harmful or Prejudicial to the Company”
means any act or omission by an Employee, whether or not occurring during the
course of employment, that the Administrator, in its sole discretion, determines
to be detrimental to the interests of the Company or an Affiliate, including,
but not limited to, any violation of (i) the Company’s Code of Business Conduct
and Ethics, (ii) any Employer policy relating to illegal drugs, discrimination,
sexual or other discriminatory harassment, alcohol, misconduct, gambling,
possession or use of firearms or other weapons, theft, destruction or misuse of
company property, misrepresentations, falsifying records, conflicts of interest,
use of insider information, use or disclosure of confidential information,
intellectual property and inventions assignment, bribes, threats or harm to
cowork-ers or business associates, or (iii) any provision of a written agreement
between Employee and the Company or an Affiliate.

 

2

--------------------------------------------------------------------------------


 

II.6                            “Confidential Separation Agreement” means an
agreement stating the terms of an Employee’s separation from employment that is
executed by an Employee within the time limits established by the Employer, in
form and substance satisfactory to the Employer, and which includes a general
release and waiver of claims. The Confidential Separation Agreement shall
include a non-solicitation clause, pursuant to which the Employee agrees, for a
period of time to be specified in the Confidential Separation Agreement, not to
solicit certain people or groups of people to discontinue their business and/or
their employment relationship with the Company or any Affiliate, and may also
include other terms determined by the Employer such as post-employment
obligations of non-disparagement, confidentiality and/or cooperation. A
Confidential Separation Agreement may also be referred to as a “Waiver and
Release.”

 

II.7                            “Employee” means any person who, as of the date
of Termination of Employment, is employed by an Employer as a non-temporary,
Regular Status Full-Time Employee or Regular Status Part-Time Employee under
classifications established and applied in the ordinary course of business by
the Employer. The term “Employee” shall not include any individual (i) who
performs services for the Company or an Affiliate through, or is paid by, a
third party (including but not limited to a third-party temporary agency or an
employee leasing or staffing agency), or (ii) who is classified by the Employer
as an independent contractor or consultant, a temporary employee or as having
any status other than a Regular Status Full-Time Employee or Regular Status
Part-Time Employee (regardless of whether such individual is subsequently
determined to be a common-law employee or an employee for any other purpose).

 

II.8                            “Employer” means the Company and each Affiliate
that, with the approval of the Executive Vice President - Human Resources of the
Company, has adopted the Plan. In the event an Employer ceases to be an
Affiliate for any reason (including, but not limited to, the sale or disposition
of the stock of the Employer by the Company or an Affiliate), the Employer shall
immediately cease to be an Employer.

 

II.9                            “Offer of Continued Employment” means a job
offer to an Employee by the Company or an Affiliate prior to the Employee’s
Termination of Employment (or, in the case of a sale or transfer of all or any
portion of the business operation of the Company or an Affiliate, an offer by
the purchaser or transferee or any affiliate of such purchaser or transferee,
or, in the case of the outsourcing of a job function to a third-party service
provider, an offer by the third-party service provider or an affiliate of such
provider) for a position (i) with base compensation equal to or greater than the
Employee’s then current base compensation; and (ii) which allows the Employee to
work at his/her then current work site or within thirty (30) miles of his/her
current work site (or, in the case of virtual office employees, within thirty
(30) miles from the office to which the Employee is assigned) or at a location
that is closer to the Employee’s current residence than is the Employee’s
current work site. In the case of a sale or transfer of all or any portion of
the business operation of the Company or an Affiliate (by means of a stock or
asset disposition, merger, or similar transaction), the sale or transfer
agreement may explicitly or implicitly modify the definition of “Offer of
Continued Employment” for purposes of this Plan.

 

II.10                     “Reduction in Force” or “RIF” means a Termination of
Employment initiated by an Employer solely due to a reduction in force or the
elimination of an Employee’s position, as determined by the Administrator, in
its sole discretion.

 

3

--------------------------------------------------------------------------------


 

II.11                     “Regular Status, Full-Time Employee” means a
non-temporary Employee who is classified by an Employer as Regular Status,
Full-Time and who works a regular schedule of hours which is at least the
customary number of hours per week assigned by his/her office.

 

II.12                     “Regular Status, Part-Time Employee” means a
non-temporary Employee who is classified by an Employer as Regular Status,
Part-Time and who works a regular schedule of hours which is less than the
customary number of hours per week assigned by his/her office.

 

II.13                     “Severance Payments” or “Severance Benefits” means the
benefits provided to an Employee who, in accordance with Article III, is
eligible for such benefits in the amount and form set forth in the applicable
Severance Benefit Schedule.

 

II.14                     “Severance Benefit Schedule” or “Schedule” means the
schedules attached hereto and incorporated herein, as amended from time to time,
which set forth the amount, form of, and additional conditions for entitlement
to Severance Benefits payable under this Plan.

 

II.15                     “Termination of Employment” means, for purposes of
determining an Employee’s entitlement to Severance Payments under this Plan, a
complete severance of an Employee’s employment relationship with the Company and
all Affiliates (as reflected on the books and records of the Company).
Accordingly, a transfer of an Employee’s employment between the Company and an
Affiliate, or among Affiliates, will not constitute a Termination of Employment.
In the event of an authorized leave of absence (including a disability leave), a
Termination of Employment will be deemed to have occurred during or at the end
of such leave in accordance with the employment policies of the Employer in
effect and as amended from time to time.

 

An Employee who, in conjunction with a sale or transfer of all or any portion of
the business operation of the Company or an Affiliate (by means of a stock or
asset disposition, merger, or similar transaction), transfers employment to the
purchaser or transferee or to any affiliate of such purchaser or transferee, or
is given an Offer of Continued Employment by the purchaser or transferee or any
affiliate of such purchaser or transferee, shall not be treated as having
incurred a Termination of Employment for purposes of this Plan. In addition, an
Employee shall not be treated as having incurred a Termination of Employment
merely because such Employee’s Employer ceases to be an Employer and/or an
Affiliate under this Plan.

 

An Employee who, in connection with the outsourcing of a job function to a
third-party service provider, transfers employment to the third-party service
provider or an affiliate of such provider, or is given an Offer of Continued
Employment by the third-party service provider or an affiliate of such provider,
shall not be treated as having incurred a Termination of Employment for purposes
of this Plan.

 

Notwithstanding the foregoing, an Employee will not experience a Termination of
Employment unless the termination of the employment relationship also qualifies
as a “separation from service” under Code § 409A.

 

II.16                     “Voluntary Termination” means a Termination of
Employment initiated by the Employee. An Employee will be treated as having a
Voluntary Termination if: (i) the Employee

 

4

--------------------------------------------------------------------------------


 

resigns from employment for any reason, even if the Employee’s resignation
occurs after the Employee receives a Written Notice of Termination (unless the
Employer has authorized such early resignation and agreed in writing with the
Employee to a new date of Termination of Employment due to a RIF), or (ii) the
Employee declines an Offer of Continued Employment, whether that Offer of
Continued Employment was made before or after Written Notice of Termination was
provided to the Employee.

 

II.17                     “Waiver and Release” has the same meaning as
“Confidential Separation Agreement” (see Section II.6).

 

II.18                     “Written Notice of Termination” means a formal,
written communication from an Employer to the Employee informing the Employee
that his/her employment will be terminated on a date certain in the future.

 

II.19                     “Years of Service” means an Employee’s full years of
service based on the applicable service date as reflected for the Employee in
the Company’s human resource system. The service date reflects (i) the first day
of the current period of continuous service of the Employee or (ii) the adjusted
service date for an Employee who has had a break in service and is eligible for
service restoration based on the terms of the Travelers Pension Plan or any
prior applicable pension plan.

 

Notwithstanding the foregoing, if an Employee received severance benefits from
the Company or an Affiliate for a previous period of employment, that Employee
will be eligible for Severance Benefits with respect to Years of Service
commencing with the Employee’s most recent date of employment with the Company
or an Affiliate (while it is an affiliate) and not based on the adjusted service
date. For purposes of the preceding sentence, benefits paid under the Travelers
Pension Plan (or a predecessor pension plan) with respect to any previous period
of employment will not be considered severance benefits with respect to such
previous period of employment.

 

III. ELIGIBILITY FOR SEVERANCE PAYMENTS

 

III.1                       Reduction in Force: If, in the discretion of the
Administrator, an Employee experiences a Termination of Employment due to a
Reduction in Force and is otherwise eligible to receive, and is not excluded
from receiving, Severance Benefits under this Plan, and if the Employee executes
a Confidential Separation Agreement, including a general release and waiver of
claims, the Employee will be eligible for the Severance Payments specified in
the applicable Severance Benefit Schedule, to the extent and in accordance with
the applicable Severance Benefit Schedule and this Plan.

 

III.2                       Conduct Harmful or Prejudicial to the Company: An
Employee who has a Termination of Employment and who has engaged in Conduct
Harmful or Prejudicial to the Company, as determined within the sole discretion
of the Administrator, shall not be entitled to any Severance Benefits hereunder.
If the Administrator determines that an Employee has engaged in Conduct Harmful
and Prejudicial to the Company after Severance Benefits have commenced to be
paid to such Employee, the Employer may immediately cease payment of any
remaining Severance

 

5

--------------------------------------------------------------------------------


 

Benefits and demand repayment of any Severance Benefits already paid to the
Employee. The Employee must promptly repay such Severance Benefits and, if not
promptly repaid, the Employer may deduct the value of Severance Benefits already
paid from any other form of compensation or payments payable to such Employee,
to the extent permitted by applicable law.

 

III.3                       Voluntary Termination: An Employee who experiences a
Voluntary Termination shall not be eligible to receive any Severance Benefits
hereunder.

 

III.4                       Employment or Other Agreements: An Employee whose
employment is terminated under circumstances that entitle that Employee to
receive payments upon separation of employment pursuant to a written employment
or other separation agreement shall not be eligible to receive any Severance
Benefits hereunder, unless such written agreement is authorized by the
Administrator and expressly states that the Employee is eligible for Severance
Benefits under this Plan in addition to such other benefits that may be provided
by the written agreement. Any agreement between the Company or an Affiliate and
an Employee that provides for payment to the Employee solely in support of a
post-employment non-competition restriction shall not be an agreement “to
receive payments upon separation of employment” for purposes of this
Section III.4.

 

III.5                       Termination for Unsatisfactory Performance. An
Employee who is terminated for unsatisfactory performance, as determined within
the sole discretion of the Administrator, shall not be eligible to receive any
Severance Benefits hereunder, even if the Employer chooses not to replace such
Employee or fill the Employee’s position.

 

III.6                       Death: An Employee who dies after receiving Written
Notice of Termination but before executing a Confidential Separation Agreement
shall not be eligible to receive any Severance Benefits hereunder.

 

III.7                       Disability and Other Leaves of Absence: An Employee
who is on a personal leave of absence at the time of, or commencing after, the
date the Employer provides a Written Notice of Termination will not be treated
as having had a Termination of Employment due to a RIF. An Employee who is on an
approved disability leave of absence will be treated as having had a Termination
of Employment due to a RIF only if either (a) a Written Notice of Termination is
provided to the Employee prior to the start of the Employee’s disability leave
and the Employee remains on the approved disability leave (pursuant to the
Employer’s leave or other policies) at the date of Termination of Employment
specified in the Written Notice of Termination; or (b) the Employee is on
approved disability leave (pursuant to the Employer’s leave or other policies)
when the Employer provides a Written Notice of Termination and each of the
following conditions are met: (i) prior to his/her Termination of Employment (as
determined pursuant to the Employer’s leave or other policies), the Employee
provides the Employer with written notice of his/her intent to return to work
for the Company or an Affiliate, along with a physician’s certification that the
Employee is able to return to work, and (ii) the Employee does not receive an
Offer of Continued Employment by the Company or an Affiliate within sixty (60)
days after the date the Employer receives written notice of the Employee’s
intent to return to work.

 

6

--------------------------------------------------------------------------------


 

III.8                       Other Terminations: An Employee shall not be
eligible to receive any Severance Benefits if the severance of his/her
employment relationship with the Company and its Affiliates is not considered a
Termination of Employment due to a RIF for purposes of this Plan; further, an
Employee whose Termination of Employment is not described in Section III.1 shall
not be eligible to receive Severance Benefits even if the Termination of
Employment is not excluded under Sections III.2, III.3, III.4, III.5, III.6 or
III.7.

 

III.9                       Employer Option to Accelerate Termination of
Employment and Reduce or Eliminate Benefits: If, after receiving a Written
Notice of Termination from an Employer but before the date of Termination of
Employment, an Employee engages in Conduct Harmful or Prejudicial to the
Company, voluntarily resigns, becomes employed with an employer that is not the
Company or an Affiliate, dies, is insubordinate, performs in an unsatisfactory
manner, or otherwise becomes ineligible to receive benefits under this Plan, the
Employer has the option to accelerate the Employee’s Termination of Employment
date, effective on an earlier date than stated in the Written Notice of
Termination, and (i) treat the new, earlier Termination of Employment as a
termination for reasons other than a RIF, such that the Employee is no longer
eligible for Severance Benefits; or (ii) reduce the Employee’s Severance
Benefits such that they are determined by reference to the earlier Termination
of Employment date, even if the Employee has already executed his/her
Confidential Separation Agreement.

 

IV. PAYMENT AND CLAIMS PROCEDURES

 

IV.1                        Withholding: The Employer shall withhold from the
Severance Benefits paid hereunder all federal and state income and FICA taxes
and any other amounts it reasonably believes to be required or authorized to be
withheld.

 

IV.2                        Death of Employee After Becoming Eligible: If an
Employee dies after receiving Written Notice of Termination and after executing
a Confidential Separation Agreement, but before receiving full payment of
Severance Benefits, the Employer shall pay the remaining amounts due to the
Employee’s estate, unless the Employee designates a different payee on a form
and in such manner as is prescribed by the Administrator. Any payee will be
required to execute a Confidential Separation Agreement similar to that required
of the Employee, as if the Employee had not died, in order to receive payment of
any remaining Severance Benefits not otherwise required to be paid by law.

 

IV.3                        Effect on Other Benefits: The period for which
Severance Benefits may be computed and the payments provided under this Plan
shall not constitute employment, compensation or salary for purposes of
determining participation in or the benefits under this or any other benefit
plan of the Company or an Affiliate, unless otherwise expressly provided under
the terms of such plan. An Employee’s entitlement to other types of benefits
(e.g., retirement benefits or stay pay) will not affect an Employee’s
entitlement to, or the amount of, Severance Benefits under the Plan, except as
expressly provided by the governing plan or by written agreement.

 

IV.4                        Reduction for Debt: The amounts payable to an
Employee under this Plan in accordance with an applicable Severance Benefit
Schedule are subject to reduction for any amounts the

 

7

--------------------------------------------------------------------------------

 

Employee owes to the Company or an Affiliate as determined by the Administrator,
to the extent such reduction or offset is consistent with applicable law,
including Code § 409A in the case of any deferred compensation that is subject
to Code § 409A.

 

IV.5                        Modified Severance Benefits: Notwithstanding any
other provisions of this Plan or the provisions of any Severance Benefit
Schedule to the contrary, and subject to Section VI.1 with respect to any
Employee for whom compensation and benefits must be approved and adopted by the
Compensation Committee of the Company’s Board of Directors, an Employer may, in
its sole discretion exercised prior to the date of an Employee’s Termination of
Employment, agree to provide severance benefits to such Employee who has a
Termination of Employment due to a RIF that are less than or in excess of the
Severance Benefits, if any, otherwise payable under this Plan. An Employer shall
have no obligation to provide additional benefits to any Employee under this
Section IV.5 and need not make benefit grants under this Section on a uniform
basis to similarly-situated Employees.

 

IV.6                        Statutory or Other Severance Pay Benefits: If any
Employee is entitled to a severance benefit or mandatory termination notice
provisions pursuant to international, federal, provincial, state, local or other
applicable regulation, statute, or other governmental order or rule, or common
law, on account of Employee’s Termination of Employment, the Severance Benefit
under this Plan may be reduced, in the sole discretion of the Employer, by the
amount of such statutory or other severance or notice requirement.

 

IV.7                        Severance Claim Procedure:

 

(a)                                 Written Notice of Amount of Severance
Benefits

 

No later than ten (10) days after an Employee’s Termination of Employment due to
a Reduction in Force, or such other point in time as determined by the
Administrator, the Administrator will provide the Employee with a written notice
(“Notice”) of the amount of Severance Benefits payable to the Employee under the
Plan and what conditions the Employee must meet to receive payment of Severance
Benefits (e.g., execution of a Confidential Separation Agreement).

 

(b)                                 Claim for Benefits

 

If an Employee is denied Severance Benefits or objects to the amount of benefits
provided, the Employee may file a written claim for benefits with the
Administrator objecting to the denial of benefits or the amount of benefits
payable under the Plan. Such a written claim must be filed within ninety days
after the Employee’s Termination of Employment.

 

Not later than ninety (90) days after receipt of such claim, the Administrator
will render a written decision on the claim to the Employee. If the claim is
denied in whole or in part, such decision will include: the reasons for the
denial; a description of any additional material or information necessary for
the Employee to per-

 

8

--------------------------------------------------------------------------------


 

fect the claim; an explanation as to why such information or material is
necessary; and an explanation of the Plan’s claim procedure.

 

(c)                                  Appeal of Administrative Committee’s
Determination

 

No later than sixty (60) days after receiving the Administrator’s written
decision, if the Employee disagrees with the decision and wants to pursue the
matter further, the Employee or the Employee’s representative must file with the
Administrator a written request for review of the Administrator’s decision. No
later than sixty (60) days after the Administrator’s receipt of the request for
review, the Administrator should render a final written decision on the claim,
which decision will include the specific reasons for the decision, including
references to specific Plan provisions where appropriate.

 

The Administrator may extend the ninety (90)- and sixty (60)- day periods during
which the Administrator should respond to the claimant by up to an additional
ninety (90) or sixty (60) days, respectively, if special circumstances so
require and if notice of such extension is given to the Employee prior to the
expiration of the initial ninety (90)- or sixty (60)- day period. Failure on the
part of the Employee to respond to an Administrator’s written decision on a
timely basis as described above, will be regarded by the Employer as a waiver of
any continued rights under the Severance Claim Procedures described in this
Section.

 

Any failure by the Administrator to respond to a written request for review
shall be deemed a denial of the request, based on the same grounds identified in
the initial written decision of the Administrator.

 

IV.8                        Statute of Limitations

 

The claims procedure in Section IV.5 is mandatory. If an Employee has completed
the entire claims procedure and still disagrees with the outcome of the
Employee’s claim, the Employee may commence a civil action under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Employee must
commence such civil action within one year of the date of the final denial under
Section IV.5(c) above. If the Employee does not commence such civil action
within one year of the date of the final decision, the Employee will waive all
rights to relief under ERISA.

 

V. PLAN ADMINISTRATION

 

V.1                             Administration: The Company, in its capacity as
Administrator of the Plan, shall have overall responsibility for the
administration and operation of the Plan, including the authority and discretion
to:

 

(a)                                 construe and interpret this document (or any
form or other document established for use in the administration of the Plan);

 

9

--------------------------------------------------------------------------------


 

(b)                                 determine all questions, whether legal or
factual, arising in the administration, interpretation and application of the
Plan, including, but not limited to the entitlement of any Employee to Severance
Payments and, subject to the Employer’s exercise of discretion under
Section III.9, the amount of Severance Payments to be made to any Employee, and
the decisions of the Administrator shall be final and binding upon the Employee
and the Employer;

 

(c)                                  communicate the Plan and its eligibility
requirements to Employees;

 

(d)                                 prepare and furnish to Employees all
information required under Federal law or provisions of the Plan to be furnished
to them;

 

(e)                                  have prepared and filed all reports or
other information required under Federal law to be provided to any governmental
entity; and

 

(f)                                   hear, review and determine claims for
benefits.

 

The Company, in its capacity as sponsor of the Plan (or any other Employer under
the circumstances described in Section VI.1, and in its capacity as sponsor of
the Plan), is responsible for determining the form and substance of any
Confidential Separation Agreement required as a condition to the receipt of
Severance Benefits under the Plan. Such Confidential Separation Agreement, to
the extent it provides Severance Benefits to the Employee, will be deemed to
form part of the Plan once executed by the Employee, and the Company, as
Administrator of the Plan, will have the authority and discretion specified
above with respect to such Confidential Separation Agreement.

 

V.2                             Delegation of Authority: The Company, by action
of its chief executive officer, may delegate authority to a person, persons or
committee to act on behalf of the Company in its capacity as Administrator of
the Plan. In the absence of such delegation, the Executive Vice President —
Human Resources shall act on behalf of the Company in its capacity as
Administrator of the Plan. Any person or committee with authority delegated by
the Company (including a delegation pursuant to the default provision of the
prior sentence) may further delegate, from time to time, authority to such
person or persons as he/she/it deems advisable and may revoke any such
delegation of authority. Any action by a delegate in the exercise of delegated
authority shall be action on behalf of the Administrator and shall have the same
force and effect as if such action was taken by the Company in its capacity as
Administrator of the Plan.

 

V.3                             Exercise of Authority: The Company, in its
capacity as Administrator of the Plan, and any person or committee who acts on
behalf of the Administrator, may exercise authority in its/his/her full
discretion, subject only to the duties imposed under ERISA. This discretionary
authority includes, but is not limited to, the authority specified in
Section V.1. The exercise of authority will be binding upon all persons; and it
is intended that the exercise of authority be given deference in all courts of
law to the greatest extent allowed under law, and that it not be overturned or
set aside by any court of law unless found to be arbitrary and capricious.

 

10

--------------------------------------------------------------------------------


 

VI. MISCELLANEOUS PROVISIONS

 

VI.1                        Amendment and Termination: The Company, in its
capacity as sponsor of the Plan, may at any time and without prior notice, amend
or terminate this Plan or any Severance Benefit Schedule. Any amendment or
termination of this Plan or Severance Benefit Schedule shall be by written
instrument signed by the Company’s Executive Vice President — Human Resources.

 

Any Affiliate may, with the approval of the Company’s Executive Vice President -
Human Resources, adopt this Plan and become an Employer hereunder or withdraw
from the Plan. Each Employer under this Plan may, in its capacity as sponsor of
the Plan and with the approval of the Company’s Executive Vice President - Human
Resources, design, adopt and amend its own Severance Benefit Schedule and
Confidential Separation Agreement, which shall include a general release and
waiver of claims. The adoption, amendment or termination of a Schedule by an
Employer hereunder shall be by written instrument signed by an officer of the
Employer and the Company’s Executive Vice President - Human Resources. By
adopting the Plan, each Employer consents to:

 

(a)                                 administration of the Plan by the Company;
and

 

(b)                                 any amendment adopted by the Company, except
as provided above with respect to its own Severance Benefit Schedule or
Confidential Separation Agreement.

 

Notwithstanding any other provision of this Plan, no amendment or modification
affecting an Employee whose compensation and benefits must be approved and
adopted by the Compensation Committee of the Company’s Board of Directors shall
be effective unless and until such amendment or modification has been so
approved and adopted. The Company by amendment or termination of the Plan, or
any Employer by amendment of its Severance Benefit Schedule, or by withdrawal
from the Plan, may reduce or eliminate any Severance Benefits that have not been
fully paid prior to the date the amendment, termination or withdrawal is
executed. Notwithstanding the foregoing, however, an amendment, termination or
withdrawal may not reduce or eliminate any Severance Benefits that are
conditioned upon execution of a Confidential Separation Agreement after the
Employee has been provided a copy of the Confidential Separation Agreement for
his/her signature.

 

VI.2                        Source of Payment: Severance Benefits payable under
this Plan to any Employee shall be paid directly out of the general assets of
such Employee’s Employer. An Employer is not responsible for (and has no
contractual obligation with respect to) Severance Benefits payable to an
Employee who is or was employed with another Employer. If an Employee is
concurrently employed with two or more Employers, each will be responsible for
the Severance Benefit attributable to employment with that Employer.

 

VI.3                        Governing Law/Forum: This Plan, to the extent not
preempted by ERISA or any other federal law, shall be governed by and construed
in accordance with the laws of Minnesota, without giving effect to its conflict
of law rules. The Plan is intended to be an employee welfare benefit plan within
the meaning of Section 3(1) of ERISA. All controversies, disputes, and claims
arising under or relating to the Plan must be submitted to the United States
District Court

 

11

--------------------------------------------------------------------------------


 

for the District of Minnesota, unless the parties to any such dispute agree to
submit the matter to arbitration on terms and conditions mutually agreed upon.
Any person that participates in the Plan, or asserts an entitlement to any right
or benefit under the Plan, thereby consents to the exercise of personal
jurisdiction over him or her by the United States District Court for the
District of Minnesota and waives any argument that that forum is not a
convenient forum in which to resolve the lawsuit.

 

VI.4                        Interests Not Transferable: Except as to withholding
of any tax under the laws of the United States or any state or locality, no
Severance Benefits payable at any time under the Plan shall be subject in any
manner to alienation, sale, transfer, assignment, pledge, attachment, or other
legal process, or encumbrance of any kind. Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such Severance Benefits,
whether currently or thereafter payable, shall be void. No person shall, in any
manner, be liable for or subject to the debts or liabilities of any person
entitled to such benefits. If any person shall attempt to, or shall alienate,
sell, transfer, assign, pledge or otherwise encumber his Severance Benefits
under the Plan, or if by any reason of his bankruptcy or other event happening
at any time, such benefits would devolve upon any other person or would not be
enjoyed by the person entitled thereto under the Plan, then the Administrator,
in its sole discretion, may terminate the interest in any such benefits of the
person entitled thereto under the Plan and hold or apply them for or to the
benefit of such person entitled thereto under the Plan or such person’s spouse,
children or other dependents, or any of them, in such manner as the
Administrator may deem proper.

 

VI.5                        Employment Rights: Establishment of the Plan shall
not be construed in any way to modify an Employee’s at-will employment
relationship, or to give any Employee the right to be retained in the Company’s
or any Affiliate’s service or to any benefits not specifically provided by the
Plan. The right of an Employer to terminate the employment relationship of an
Employee (or to accelerate the termination date) will not in any way be affected
by the terms of this Plan or any Confidential Separation Agreement.

 

VI.6                        Severability: Any provision herein that may be
unenforceable will be deemed severed from the remainder hereof, with such
remaining provisions being given full force and effect.

 

VI.7                        Gender and Number: Words in the masculine gender
shall include the feminine, and the plural shall include the singular and the
singular shall include the plural.

 

12

--------------------------------------------------------------------------------


 

THE TRAVELERS SEVERANCE PLAN

(As amended and restated January 1, 2015)

 

Severance Benefit Schedule A

 

This Schedule A applies to Terminations of Employment due to a Reduction in
Force. Except as otherwise expressly provided in this Schedule A, in order to be
eligible for the Severance Benefits detailed below, the Employee must first
execute a Confidential Separation Agreement, including a general release and
waiver of all claims, in the form provided to the Employee by the Employer. Any
Employee covered by Schedule B will not be eligible for the Severance Benefit
described in this Schedule A.

 

It is the intention of the Company that the benefits provided under this
Schedule A qualify for certain exceptions from coverage under Code Section 409A
(and the regulations or other applicable guidance thereunder), such as the
exception for short-term deferrals, involuntary separation pay plans and the
payment or reimbursement of reasonable outplacement and reasonable moving
expenses, and the provisions of this Schedule A should be interpreted consistent
with that intent.

 

I.                                        Amount of Severance Benefit

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to two (2) weeks of his/her base salary in effect as of the date of Termination
of Employment for each full Year of Service, with a minimum amount equal to four
(4) weeks of base salary and a maximum amount equal to fifty-two (52) weeks of
base salary. However, in no event will an Employee’s Severance Benefit exceed
two times the lesser of (i) the Employee’s annualized compensation for the
calendar year immediately preceding the calendar year of his or her Termination
of Employment; or (ii) the maximum amount that may be taken into account under a
qualified pension plan under Code § 401(a)(17) for the year of his or her
Termination of Employment. To the extent that an Employee’s Severance Benefit
would otherwise exceed the foregoing limitation, the amount of the Employee’s
Severance Benefit will be reduced to comply with that limitation.

 

The Employee will receive this Severance Benefit in periodic payments (paid in
accordance with the Employer’s payroll practices) beginning as soon as
reasonably practicable following the date on which the Employee has a
Termination of Employment due to a RIF, provided that payments will be withheld
until the period for cancellation or revocation of the Confidential Separation
Agreement (as described in the Confidential Separation Agreement) has expired
without cancellation or revocation, and the first payment will include any such
withheld payments. Payments will continue until the total payments made to the
Employee equal the full Severance Benefit calculated above. For certainty under
Code § 409A, in all cases the Severance Benefit will be paid in full by the end
of the second calendar year following the calendar year of the Employee’s
Termination of Employment.

 

If the Employee is re-employed by the Company or an Affiliate at a date after
payment of Severance Benefits has commenced under this Schedule A, as a
condition of re-employment any payments outstanding under the terms of this Plan
will cease.

 

II.                                   Possible Reduction in Severance Benefits
and Adjustment in Separation Date

 

The Severance Benefits described above are subject to all the terms and
conditions of the Plan and may be reduced or eliminated under various
circumstances outlined in Articles III and IV of the Plan, including but not
limited to when the Employee, after being informed of his/her Termination of
Employment, engages in insubordinate conduct, is disruptive in the workplace,
engages in conduct that otherwise damages the morale of his/her work unit or the
office as a whole, produces a significantly or consistently inferior work
product, abandons his/her job by taking repeated unapproved absences, accepts
employment with another employer, voluntarily resigns employment, or otherwise
engages in conduct that causes the Employee to become ineligible under the Plan.
The Employer has the right to accelerate the Employee’s date of Termi-

 

13

--------------------------------------------------------------------------------


 

nation of Employment, and to reduce or eliminate the severance benefits as
provided in Article III or IV of the Plan, even if the Employee has already
executed his/her Confidential Separation Agreement.

 

III.                              Relocation

 

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial offer of employment and who, within
twenty-four (24) months of such relocation, or, in the case of an initial offer
of employment, within twenty-four (24) months of such offer of employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the then current employee relocation plan of the Employer that
is closest to the plan originally provided to Employee if: (i) the Employee
relocates within three (3) months of the date of Termination of Employment; and
(ii) in such relocation, the Employee moves to a primary residence in one of the
forty-eight (48) contiguous states within the United States of America. The
cost, direction and limits of this relocation benefit will be determined under
the applicable relocation plan; provided that, in no event will the relocation
benefit be available for expenses incurred beyond the end of the second calendar
year following the calendar year of the Employee’s Termi-nation of Employment
(and in no event will reimbursement occur later than the end of the third
calendar year following the calendar year of the Employee’s Termination of
Employment). An Employee will be considered to have relocated on the date on
which he/she has actually physically relocated to a new location. As a condition
of receiving relocation under this Schedule A, the Employer may require the
Employee to provide proof of a rental or lease agreement or of an offer of
purchase for property in the new location.

 

IV.                               Outplacement Services

 

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services. The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population;
provided that, in no event will outplacement services extend beyond the end of
the second calendar year following the calendar year of the Employee’s
Termination of Employment (and in no event will reimbursement occur later than
the end of the third calendar year following the calendar year of the Employee’s
Termination of Employment).

 

The Employee will not be required to sign a Confidential Separation Agreement as
a condition to receiving such outplacement services. An Employee who has a
Voluntary Termination after receiving Written Notice of Termination, but before
the Termination of Employment date specified in the Written Notice of
Termination, will receive no additional outplacement services.

 

No other benefits are available under this Schedule A on account of an
Employee’s Termination of Employment.

 

All capitalized terms used in this Schedule A, not otherwise defined in this
Schedule A, have the meanings given to them in the Plan.

 

14

--------------------------------------------------------------------------------


 

THE TRAVELERS SEVERANCE PLAN

(As amended and restated effective January 1, 2015)

 

Severance Benefit Schedule B

 

Executive Severance Policy

 

This Schedule B applies to Terminations of Employment due to a Reduction in
Force (“RIF”) that occur on or after January 1, 2015 with respect to any
Employee who is classified by the Employer as serving in a position of Executive
Vice President, Senior Vice President or Vice President. For purposes of this
Schedule B, an Employee serving the Employer in a position of Vice Chairman will
be considered an Executive Vice President. In order to be eligible for the
Severance Benefits described below, the Employee must first execute a
Confidential Separation Agreement, including a general release and waiver of all
claims, in the form provided to the Employee by the Employer. Any Employee
covered by this Schedule B will not be eligible for the Severance Benefit
described in Schedule A.

 

For purposes of this Schedule B, “total monthly cash compensation” equals one
twelfth (1/12) of the Employee’s annual base salary in effect at the time of
his/her Termination of Employment plus one twelfth (1/12) of the Employee’s
“average bonus.” An Employee’s “average bonus” for this purpose is calculated by
reference to the bonus, if any, he/she received under the annual incentive cash
bonus plan of the Company for the two annual bonus periods that ended with or
immediately prior to the date that the Written Notice of Termination was
provided to the Employee. If the Employee was eligible to receive a bonus for
both of such bonus periods, then his/her “average bonus” is the sum of the
bonuses received for such bonus periods (which may be zero if he/she did not
receive a bonus for either such period) divided by two. If the Employee was
eligible to receive a bonus for only one bonus period (for example, because
he/she was recently employed), then his/her “average bonus” equals the amount of
the bonus received for such bonus period (which may be zero if he/she did not
receive a bonus for such period). If the Employee was not eligible to receive a
bonus for either of such bonus periods, then his/her “average bonus” is zero.

 

For purposes of this Schedule B, any amount to be paid to an Employee that is
expressed as a “monthly amount” will be paid in accordance with the payroll
practices of the Company. For example, in the case of semi-monthly payroll, a
monthly amount will be divided into two substantially equal payments to be paid
semi-monthly.

 

I.                                        Amount of Severance Benefit —
Executive Vice Presidents

 

This Section I of Schedule B applies to Terminations of Employment due to RIF of
Employees who are Executive Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

18

 

21

 

24

 

 

The Severance Benefit will be paid as follows:

 

A.                                    No amount will be paid until the first
payroll date following the six (6) month anniversary of the Employee’s
Termination of Employment.

 

B.                                    On the first payroll date following the
six (6) month anniversary of the Employee’s Termination of Employment, or as
soon as reasonably practicable thereafter, the Employee will receive a single

 

15

--------------------------------------------------------------------------------


 

lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                    Starting with the first payroll date
following the six (6) month anniversary of the Employee’s Termination of
Employment and continuing for a total of six (6) months, the Employee will
receive a monthly amount equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment.

 

D.                                    On the first payroll date following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, the Employee will receive a single lump-sum
payment equal to his/her total Severance Benefit calculated above, reduced by
the previous payments made to the Employee under Sections I.B. and I.C.

 

II.                                   Amount of Severance Benefit — Senior Vice
Presidents

 

This Section II of Schedule B applies to Terminations of Employment due to RIF
of Employees who are Senior Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

12

 

15

 

18

 

 

The Severance Benefit will be paid as follows:

 

A.                                    No amount will be paid until the first
payroll date following the six (6) month anniversary of the Employee’s
Termination of Employment.

 

B.                                    On the first payroll date following the
six (6) month anniversary of the Employee’s Termination of Employment, or as
soon as reasonably practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                    Starting with the first payroll date
following the six (6) month anniversary of the Employee’s Termination of
Employment and continuing for a total of six (6) months, the Employee will
receive a monthly amount equal to one twelfth (1/12) of his/her annual base
salary in effect at the time of his/her Termination of Employment.

 

D.                                    On the first day payroll date following
the one year anniversary of the Employee’s Termination of Employment, or as soon
as reasonably practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under Sections II.B. and
II.C.

 

III.                              Amount of Severance Benefit — Vice Presidents

 

This Section III of Schedule B applies to Terminations of Employment due to RIF
of Employees who are Vice Presidents.

 

16

--------------------------------------------------------------------------------


 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

6

 

9

 

12

 

 

The Severance Benefit will be paid as follows:

 

A.                                    Starting with the first payroll date
following the Employee’s Termination of Employment, or as soon as reasonably
practicable thereafter, the Employee will receive a monthly amount equal to one
twelfth (1/12) of his/her annual base salary in effect at the time of his/her
Termination of Employment, provided that monthly payments will be withheld until
the period for cancellation or revocation of the Confidential Separation
Agreement (as described in the Confidential Separation Agreement) has expired
without cancellation or revocation, and the first payment will include any such
withheld payments. Payments will continue until the total payments made to the
Employee equal the full Severance Benefit calculated above (the final payment
may be reduced as necessary so that the total payments do not exceed the
Severance Benefit) or until twelve (12) monthly payments have been made,
whichever occurs first. For certainty under Code § 409A, in all cases the
Severance Benefit will be paid in full by the end of the second calendar year
following the calendar year of the Employee’s Termination of Employment).

 

B.                                    On the first payroll date following the
one year anniversary of the Employee’s Termination of Employment, or as soon as
reasonably practicable thereafter, if the Severance Benefit has not already been
paid in full, the Employee will receive a single lump-sum payment equal to
his/her total Severance Benefit calculated above, reduced by the previous
payments made to the Employee under Section III.A.

 

Any cash payments made under Section III of this Severance Benefit Schedule B
are intended to be exempt from Code § 409A under the separation pay provisions
of Treasury Regulation Section 1.409A-1(b)(9)(iii). Accordingly, notwithstanding
any contrary provision in this Severance Benefit Schedule B, the aggregate
payments made to any Employee pursuant to Section III will not exceed two times
(2x) the lesser of (i) the Employee’s annualized compensation for the calendar
year immediately preceding the calendar year of his or her Termination of
Employment, or (ii) the maximum amount that may be taken into account under a
qualified plan under Code § 401(a)(17) for the year of his or her Termination of
Employment. For clarity, notwithstanding any provision of this Severance Benefit
Schedule B to the contrary, an Employee who has a Severance Benefit payable
pursuant to Section III shall not be entitled to any amount in excess of the
lesser of (i) or (ii) that would otherwise have been payable to the Employee
under the terms of Section III.

 

IV.                               Possible Reduction in Severance Benefits and
Adjustment in Separation Date

 

The Severance Benefits described above are subject to all the terms and
conditions of the Plan and may be reduced or eliminated under various
circumstances outlined in Articles III and IV of the Plan, including but not
limited to when the Employee, after being informed of his/her Termination of
Employment, engages in insubordinate conduct, is disruptive in the workplace,
engages in conduct that otherwise damages the morale of his/her work unit or the
office as a whole, produces a significantly or consistently inferior work
product, abandons his/her job by taking repeated unapproved absences, accepts
employment with another employer, voluntarily resigns employment, or otherwise
engages in conduct that causes the Employee to become ineligible under the Plan.
The Employer has the right to accelerate the Employee’s date of Termination of
Employment, and to reduce or eliminate the severance benefits as provided in
Article III or IV of the Plan, even if the Employee has already executed his/her
Confidential Separation Agreement.

 

17

--------------------------------------------------------------------------------

 

V.                                    Relocation

 

An Employee who has relocated to his/her current work site at the request of the
Employer or as part of an initial offer of employment and who, within
twenty-four (24) months of such relocation, or, in the case of an initial offer
of employment, within twenty-four (24) months of such offer of employment, has a
Termination of Employment due to a RIF, will receive relocation benefits
corresponding to the then current employee relocation plan of the Employer that
is closest to the plan originally provided to Employee if: (i) the Employee
relocates within three (3) months of the date of Termination of Employment; and
(ii) in such relocation, the Employee moves to a primary residence in one of the
forty-eight (48) contiguous states within the United States of America. The
cost, direction and limits of this relocation benefit will be determined under
the applicable relocation plan; provided that, in no event will the relocation
benefit be available for expenses incurred beyond the end of the second calendar
year following the calendar year of the Employee’s Termination of Employment
(and in no event will reimbursement occur later than the end of the third
calendar year following the calendar year of the Employee’s Termination of
Employment). An Employee will be considered to have relocated on the date on
which he/she has actually physically relocated to a new location. As a condition
of receiving relocation under this Schedule B, the Employer may require the
Employee to provide proof of a rental or lease agreement or of an offer of
purchase for property in the new location.

 

VI.                               Outplacement Services

 

An Employee who has a Termination of Employment due to a RIF will receive, at
the Employer’s expense, professional outplacement services. The cost, duration
and content of these services shall be determined by the Employer and may be
modified from time to time without notice to the general Employee population;
provided that, in no event will outplacement services extend beyond the end of
the second calendar year following the calendar year of the Employee’s
Termination of Employment (and in no event will reimbursement occur later than
the end of the third calendar year following the calendar year of the Employee’s
Termination of Employment).

 

The Employee will not be required to sign a Confidential Separation Agreement as
a condition to receiving such outplacement services. An Employee who has a
Voluntary Termination after receiving Written Notice of Termination, but before
the Termination of Employment date specified in the Written Notice of
Termination, will receive no additional outplacement services.

 

Any cash payments made under this Severance Benefit Schedule B that are deferred
compensation subject to Code § 409A(a) are intended to satisfy the requirements
of paragraphs (2), (3) and (4) of Code § 409A(a). With respect to any
installment payment, each installment is intended to be treated as a separate
payment for purposes of analysis under Code § 409A.

 

No other benefits are available under this Schedule B on account of an
Employee’s Termination of Employment.

 

All capitalized terms used in this Schedule B, not otherwise defined in this
Schedule B, have the meanings given to them in the Plan.

 

18

--------------------------------------------------------------------------------


 

Exhibit F

 

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

THIS NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”) is made and
entered into this         day of                   , 2016, by and between The
Travelers Companies, Inc., a Minnesota corporation with its principal place of
business located in St. Paul, Minnesota, including its present and future
affiliated entities (collectively, the “Company”), and Avrohom J. Kess (the
“Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee is employed by the Company; and

 

WHEREAS, the Company is engaged in the business of underwriting and selling
insurance and insurance-related products throughout the United States.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations hereinafter set forth, the parties agree as follows:

 

SECTION 1.                                                 CONSIDERATION.

 

(a)                                 As consideration for the execution of this
Agreement, the Employee acknowledges receipt of the amount of Five Thousand
Dollars ($5,000.00) (“the Consideration”), which constitutes good, valuable and
independent consideration for all of Employee’s covenants and obligations in
this Agreement and is above and beyond any compensation Employee is entitled to
receive from the Company.

 

(b)                                 As further consideration for the execution
of this Agreement, the Employee shall be eligible to participate in and receive
the benefits of the executive severance plan as set forth in Schedule B of The
Travelers Companies, Inc. Severance Plan (Effective April 1, 2004), as added
thereto by the Second Amendment (the “Severance Plan”), in the event Employee is
involuntarily terminated because of a reduction in force, involuntarily
terminated for reasons other than Cause (as defined in Section 2(b)) or asked to
take a substantial demotion, pursuant to the terms and conditions of the
Severance Plan and regardless of any amendment to or termination of the
Severance Plan, except that for the purpose of Schedule B, the number of months
of severance benefit shall in no event be less than 21 months and the “total
monthly cash compensation” shall in no event be less than one twelfth (1/12) of
the Employee’s base salary in effect at the time of his/her termination of
employment (“final base salary”) plus the greater of (i) one twelfth (1/12) of
the average of his/her two most recent cash payments under the annual incentive
compensation plan of the Company, or (ii) one twelfth (1/12) of 125% of the
final base salary for any Employee who is serving the Employer in a position of
Executive Vice President or equivalent (as determined by Company and the
position of Vice Chairman is deemed to be equivalent to Executive Vice
President); and 110% of the final base salary of any Employee who is serving the

 

--------------------------------------------------------------------------------


 

Employer in a position of Senior Vice President or equivalent (as determined by
Company). Further, in order to be eligible for benefits under the Severance
Plan, Employee will be required to, among other things, execute a Waiver and
Release, as defined in the Severance Plan, in a form satisfactory to Company.
(The current standard non-solicitation clauses included in the Waiver and
Release are attached and incorporated herein for your reference as Exhibit A.)
Nothing in this Agreement is intended or may be interpreted to amend or revise
the Severance Plan, except as set forth and applicable herein. Schedule B of The
Travelers Companies, Inc. Severance Plan, as amended, is attached and
incorporated herein as Exhibit B. Exhibit B, together with the above described
enhanced benefit set forth a schedule of minimum severance for Employee and
other members of the Management Committee. To the extent the Company revises the
existing Severance Plan to increase the benefits, Employee will be entitled to
the greater of (i) the new increased benefits, as modified by this
Section 1(b) or (ii) the benefits in existence at the time this Agreement was
executed, as modified by this Section 1(b). To the extent Company revises the
Severance Plan to decrease benefits or adopts a Severance Plan which allows for
a benefit to be paid that is less than that set forth in Exhibit B, Employee
shall be entitled to the benefits set forth in Exhibit B, as modified by this
Section 1(b).

 

SECTION 2.                                                 DEFINITIONS

 

For purposes of this Agreement, the following terms are defined as follows:

 

(a)                                 “Cause” shall mean Employee’s conviction of
any felony, Employee’s willful misconduct in connection with the performance of
Employee’s duties with Company, or Employee’s taking illegal action in
Employee’s business or personal life that harms the reputation or damages the
good name of Company.

 

(b)                                 “Change of Control” shall mean any of the
following (i) members of the Board of Directors on February 2, 2006 (“Incumbent
Board”) cease for any reason to constitute a majority thereof, provided that
persons subsequently becoming directors with the approval of directors
constituting at least two-thirds (2/3) of the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) will be considered as members of the Incumbent Board provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest (as described in
Rule 14a-11 under the Securities Exchange Act of 1934 (the “Act”)) (“Election
Contest”) or any other actual or threatened solicitation of proxies or consents
by or on behalf of any “person” (as such term is defined in Section 3(a)(9) of
the Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
shall be deemed to be a member of the Incumbent Board, or (ii) any person as
defined in the Act, other than the Company, a Company subsidiary, any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Company subsidiary, any employee or any group of persons including an employee
(or any entity controlled by an employee or any group of persons including an
employee) or

 

2

--------------------------------------------------------------------------------


 

an underwriter temporarily holding securities pursuant to an offering of such
securities, is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the company’s voting securities, or (iii) the consummation of a
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company, or any of its subsidiaries that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction, or the sale or other disposition of
all or substantially all of the Company’s assets to an unaffiliated entity,
unless immediately after such corporate transaction or sale, (A) more than 60%
of the total voting securities of the corporation resulting from such corporate
transaction or sale (or if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the surviving company) is represented by voting
securities of the Company that were outstanding immediately prior to such
corporate transaction or sale (or by shares into which such Company voting
securities were converted pursuant to such corporate transaction or sale) and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company voting securities among the
holders thereof immediately prior to the corporate transaction or sale, (B) no
person (other than any employee benefit plan (or related trust) sponsored or
maintained by the surviving company or the parent company), is or becomes the
beneficial owner, directly or indirectly, of 30% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
parent company (or, if there is no parent company, the surviving company) and
(C) at least a majority of the members of the board of directors of the parent
company (or, if there is no parent company, the surviving company) following the
consummation of the corporate transaction or sale were members of the Incumbent
Board at the time of the Board’s approval of the execution of the initial
agreement providing for such corporate transaction or sale (any corporate
transaction or sale which satisfies all of the criteria specified in (A) (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or (iv) the
Company’s shareholders approve a plan of complete liquidation or dissolution of
the Company. Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company voting securities as a result of the acquisition of
Company voting securities by the Company which reduces the number of Company
voting securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company voting
securities that increases the percentage of outstanding Company voting
securities beneficially owned by such person, a Change of Control of the Company
shall then occur.

 

(c)                                  “Constructive Discharge” shall mean conduct
by the Company that would lead a reasonable person to leave employment due to
intolerable conditions created by the Company, reduction of the Employee’s base
salary (except in the event of a generally proportionate reduction of all of the
Management Committee members’ salaries), the cessation of the employee being a
member of the Management Committee (provided, however, that in the event
Employee voluntarily steps down from the Management Committee, this Agreement
shall become void three months from that date), changing Employee’s reporting
relationship that results in Employee reporting to someone who is not a member
of the Management Committee, changing Employee’s reporting

 

3

--------------------------------------------------------------------------------


 

relationship or reducing his/her responsibilities such that it would cause a
reasonable person to resign and causes Employee to resign, or requiring Employee
to accept a position that would reasonably require relocation.

 

(d)                                 “Restricted Period” shall mean the twelve
(12) month period following the Employee’s termination of employment.

 

(e)                                  “Management Committee” shall mean the most
senior policy setting group of executives within the Company, excluding the
Chairman and Chief Executive Officer.

 

SECTION 3.                                                 NON-DISCLOSURE OF
CONFIDENTIAL INFORMATION.

 

(a)                                 Employee recognizes that the Company has
developed information that is confidential, proprietary and/or nonpublic that is
related to its business, operations, services, finances, clients, customers,
policyholders, vendors and agents (“Confidential Information”). Employee
understands and agrees that he/she is prohibited from using, disclosing,
divulging or misappropriating any Confidential Information for his/her own
personal benefit or for the benefit of any person or entity, except that
Employee may disclose Confidential Information pursuant to a properly issued
subpoena, court order, other legal process, or official inquiry of a federal,
state or local taxing authority, or other governmental agency with a legitimate
legal right to know the Confidential Information. If disclosure is compelled of
Employee by subpoena, court order or other legal process, or as otherwise
required by law, Employee agrees to notify Company as soon as notice of such
process is received and before disclosure and/or appearance takes place.
Employee will use reasonable and prudent care to safeguard and prevent the
unauthorized use or disclosure of Confidential Information. Confidential
Information shall not include any information that: (a) is or becomes a part of
the public domain through no act or omission of Employee or is otherwise
available to the public other than by breach of this Agreement; (b) was in
Employee’s lawful possession prior to the disclosure and had not been obtained
by Employee either directly or indirectly as a result of Employee’s employment
with or other service to the Company; (c) is disclosed to Employee by a third
party who has authority from the Company to make such disclosure and such
disclosure to Employee is not confidential; or (d) is independently developed by
Employee outside of Employee’s employment with the Company and without the use
of any Confidential Information. Employee further acknowledges that Employee, in
the course of employment, has had and will have access to such Confidential
Information.

 

(b)                                 Employee agrees that every document,
computer disk, electronic file, computerized information, computer software
program, notation, record, diary, memorandum, development, investigation, or the
like, and any method or manner of doing business of the Company containing
Confidential Information made or acquired by the Employee during employment by
the Company is and shall be the sole and exclusive property of Company. The
Employee will deliver the same (and every copy, disk, abstract, summary, or
reproduction of the same made by or for the Employee or acquired by the
Employee) whenever the Company may so require and in any event prior to or at
the termination of employment. Nothing in Section 3 is intended or shall be
interpreted

 

4

--------------------------------------------------------------------------------


 

to mean that the Company may withhold information, including computerized
information, relating to Employee’s personal contacts and personal information
that may be stored or contained in Employee’s physical or electronic files. The
Company further agrees not to unreasonably withhold information relating to
Employee’s business-related contacts, to the extent such information falls
outside the definition of Confidential Information set forth in
Section 3(a) above.

 

SECTION 4.                                                
NON-SOLICITATION/NON-INTERFERENCE.

 

The parties understand and agree that this Agreement is intended to protect the
Company against the Employee raiding its employees and/or its business during
the Restricted Period, while recognizing that after his/her termination,
Employee is still permitted to freely compete with the Company, except to the
extent Confidential Information is used in such solicitation and subject to
certain restrictions set forth below. Further, nothing in this Agreement is
intended to grant or limit any rights or claims as to any future employer of
Employee. To this end, any court considering the enforcement of this Agreement
for a breach of this Agreement, must accept this statement of intent.

 

(a)                                 After Employee has left the employment of
the Company and during the Restricted Period, Employee will not seek to recruit
or solicit, or assist in recruiting or soliciting, participate in or promote the
solicitation of, interfere with, attempt to influence or otherwise affect the
employment of any person who was or is employed by the Company at any time
during the last three months of Employee’s employment or thereafter. Further,
Employee shall not, on behalf of himself/herself or any other person, hire,
employ or engage any such person. The parties agree that Employee shall not
directly engage in the aforesaid conduct through a third party for the purpose
of colluding to avoid the restrictions in this Agreement. However, nothing in
this Agreement precludes Employee from directing a third party (including but
not limited to employees of his/her subsequent employer or a search firm) to
broadly solicit, recruit, and hire individuals, some of whom may be employees of
the Company, provided that Employee does not specifically direct such third
party to specifically target the Company’s employees generally or specific
individual employees of the Company.

 

(b)                                 After Employee has left the employment of
the Company, accepts a position as an employee, consultant or contractor with a
direct competitor of the Company, and during the Restricted Period, Employee
will not utilize Confidential Information to seek to solicit or assist in
soliciting, participate in or otherwise promote the solicitation of,
interference with, attempt to influence or otherwise affect any person or
entity, who is a client, customer, policyholder, or agent of the Company, to
discontinue business with the Company, and/or move that business elsewhere.
Employee also agrees not to be directly and personally involved in the
negotiation or solicitation of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from
Company, even if Confidential Information is not involved. However, nothing in
this Agreement precludes the Employee from directing a third party (including
but not limited to employees of his/her subsequent employer) to solicit, compete
for, negotiate and execute book roll over deals or other book of business

 

5

--------------------------------------------------------------------------------


 

transfer arrangements provided that (i) Confidential Information provided by the
Employee is not used, (ii) Employee is not personally and directly involved in
such negotiations, and (iii) Employee does not direct such third party to target
specific agents of Company. Furthermore, nothing in this Agreement precludes the
Employee from freely competing with the Company including but not limited to
competing on an account by account or deal by deal basis to the extent that
he/she does not use Confidential Information.

 

(c)                                  This Section 4 is inapplicable in the event
Employee elects benefits under the Severance Plan.

 

SECTION 5.                                                 ATTORNEYS’ FEES.

 

If a dispute arises concerning the terms and conditions of this Agreement,
Employee and Company agree to pay their own respective attorneys’ fees and
costs.

 

SECTION 6.                                                 EXTENSION OF
OBLIGATIONS.

 

If Employee breaches any of the provisions of Section 4 of this Agreement, and
if the Company brings legal action for injunctive relief during the Restricted
Period and injunctive relief is ordered by a court of competent jurisdiction,
then one day of additional time shall be added to the restriction for each day
of noncompliance, up to a maximum of twelve (12) months, so that the Company is
given the benefit of Employee’s compliance with the restriction for twelve (12)
months following employment as agreed. If, however, the Company takes no action
within the Restricted Period, then the Company shall have no right to bring a
legal action under this Agreement against Employee.

 

SECTION 7.                                                 CONSENT TO
JURISDICTION.

 

Jurisdiction and venue for enforcement of this Agreement, and for resolution of
any dispute under this Agreement, shall be exclusively in the federal or state
courts in the state and county where the Employee resides at the time that the
Company commences an enforcement action. Employee agrees to advise the Company’s
General Counsel of his/her residence during the Restricted Period.

 

SECTION 8.                                                 EMPLOYMENT-AT-WILL.

 

Employee specifically recognizes and agrees that nothing in this Agreement shall
be deemed to change the existing employment relationship between the Employee
and the Company, and that this Agreement is not an employment agreement for
continued employment.

 

6

--------------------------------------------------------------------------------


 

SECTION 9.                                                 GOVERNING LAW.

 

This Agreement shall be construed interpreted in accordance with the laws of the
State of Minnesota.

 

SECTION 10.                                          WAIVER.

 

The waiver of a breach of any provision of this Agreement shall not operate as
or be construed as a waiver of any subsequent breach of this Agreement. To the
extent that a common law duty exists with respect to the use of Confidential
Information that would cause the Company irreparable harm, Employee recognizes
and acknowledges his/her obligation to abide by that duty both before and after
the Restricted Period.

 

SECTION 11.                                          SEVERABILITY.

 

If any provision, section or subsection of this Agreement is adjudged by any
court to be void or unenforceable in whole or in part, this adjudication shall
not affect the validity of the remainder of the Agreement, including any other
provision, section or subsection. Each provision, section, and subsection of
this Agreement is separable from every other provision, section and subsection
and constitutes a separate and distinct covenant. Both Employee and the Company
agree that if any court rules that a restriction contained in this Agreement is
unenforceable as written, the parties will meet and confer to negotiate the
reformation of the provision.

 

SECTION 12.                                          ASSIGNMENT AND EXPIRATION
OF AGREEMENT.

 

(a)                                 This Agreement is not assignable by Employee
or the Company without the written consent of the other party.

 

(b)                                 It is the intent of the Company that all
members of the Management Committee will sign and be bound by the terms of this
Agreement. The Company agrees that this Agreement will only become effective
upon the signing of a non-solicitation non-disclosure agreement having the exact
same terms as this Agreement by all members of the Management Committee as of
February 20, 2006. The Company agrees to notify Employee when all members of the
Management Committee have signed the Agreement. The Company also agrees that all
future Management Committee members will be required to sign a non-solicitation
non-disclosure agreement within thirty (30) days of joining the Management
Committee, such agreement to be on the same terms as this Agreement.

 

(c)                                  The Company agrees that it will not amend,
alter, modify, or otherwise change the terms of the non-solicitation
non-disclosure agreement for any present or future Management Committee member,
except as referenced in Section 12(f). If the Company amends, alters, modifies
or otherwise changes the terms of the non-solicitation

 

7

--------------------------------------------------------------------------------


 

nondisclosure agreement for any present or future Management Committee member
such that the terms are less restrictive than the terms set forth in this
Agreement, the Company will modify the terms of this Agreement to reflect the
less restrictive terms. The Company agrees to notify Employee in writing within
fourteen (14) days of its execution or modification of such a non-solicitation
non-disclosure agreement with any present or future Management Committee member.
Additionally, in the event that future members of the Management Committee are
not required to execute this Agreement, do not sign the Agreement within thirty
(30) days of joining the Management Committee, or any member of the Management
Committee is no longer bound by this Agreement and permitted to remain on the
Management Committee, then this Agreement shall immediately become void. The
Company agrees to advise Employee within fourteen (14) days, that the Agreement
has become void.

 

(d)                                 In the event that there is a Change in
Control of the Company, Employee is removed from the Management Committee,
and/or the employee is Constructively Discharged, then this Agreement shall
immediately become void.

 

(e)                                  In the event that Employee loses employment
under the conditions as defined in the Severance Plan or as further defined in
Section 1(b) and Employee accepts and signs the Waiver and Release, as defined
and required by the Severance Plan, then Employee shall receive the enhanced
benefits set forth in Section 1(b), and this Agreement shall become null and
void.

 

(f)                                   The Company may, from time to time, deem
it necessary to enter into an agreement on a temporary basis that provides
greater severance benefits than are being provided in Section 1(b) when hiring a
new member of the Management Committee or when asking an existing member to
relocate or asking a member to take a position substantially different from the
member’s current position. In the event those greater severance benefits are
provided for a period longer than 24 months, the benefits under this Agreement
shall be enhanced, on a pro-rata basis (for example, if such new member’s
benefit was increased by 12 months over Employee’s benefit, then Employee’s
benefit would be increased by 12 months), to incorporate the increased benefits
provided to the other employee.

 

(g)                                  Notwithstanding Sections 12(b) and 12(c),
the Company agrees that in the event Employee has an existing agreement in place
with Company with more restrictive non-solicitation and/or non-disclosure terms,
those more restrictive terms will govern until their expiration, if any, at
which time this Agreement will wholly take effect. In the event Employee has an
existing agreement in place with Company with no or less restrictive
non-solicitation and/or non-disclosure terms, the more restrictive terms
contained in this Agreement will govern.

 

SECTION 13.                                          RELIEF

 

(a)                                 Employee expressly acknowledges that the
terms of Sections 3 and 4 are material to this Agreement. Employee further
acknowledges and agrees that the

 

8

--------------------------------------------------------------------------------


 

Confidential Information acquired during Employee’s employment with the Company
is valuable and unique, and that any breach by Employee of the provisions of
Sections 3 and 4 will cause the Company irreparable injury and damage that
cannot reasonably or adequately be compensated by monetary damages. Employee,
therefore, expressly agrees that the Company shall be entitled to injunctive
relief in a court of competent jurisdiction in accordance with the laws of the
applicable jurisdiction.

 

(b)                                 The parties agree that injunctive relief is
the exclusive remedy that is available to the Company against Employee in the
event the Employee breaches this Agreement.

 

(c)                                  If the Company takes no legal action within
the Restricted Period, then it shall not be entitled to bring any legal action
under this Agreement against Employee or for any extension of the Restricted
Period.

 

SECTION 14.                                          ENTIRE AGREEMENT.

 

This Agreement constitutes the entire Agreement and understanding between the
Company and the Employee concerning the subject matters hereof. No modification,
amendment, termination or waiver of this Agreement shall be binding unless in
writing and signed by the Employee and a duly authorized representative of the
Company.

 

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
under seal as of the day and year first above written.

 

 

THE TRAVELERS COMPANIES, INC.

 

 

By:

 

 

 

 

 

Name:

John P. Clifford Jr.

 

 

 

 

Title:

Executive Vice President and Chief Human Resources Officer

 

 

 

 

 

 

 

AVROHOM J. KESS

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Covenants Not to Solicit/Hire/Interfere. Employee acknowledges and agrees that,
by virtue of opportunities derived from Employee’s access to Confidential
Information and employment with the Company, Employee is capable of
significantly and adversely impacting the existing relationships of the Company
Entities with their clients, customers, policyholders, vendors, consultants,
employees, and/or agents. Employee acknowledges that the Company Entities have a
legitimate interest in protecting these relationships against solicitation
and/or interference by Employee during Employee’s employment and for a
reasonable period of time following the Separation Date. Accordingly, the
parties agree that the covenants described in this Subsection III(E) and its
subparts shall apply (i) during Employee’s employment with the Company and
(ii) for a duration of twelve (12) months following the Separation Date
(together, “the Restricted Period”). Employee acknowledges and agrees that the
covenants described in this Subsection III(E) and its subparts are expressly
intended to protect and preserve the legitimate business interests and goodwill
of the Company Entities. Employee acknowledges that the Consideration provides
independent and fair consideration for these covenants.

 

1.                                      Non-Solicitation/Non-Hire of Employees.
Employee acknowledges that the Company Entities sustain their operations and the
goodwill of their clients, customers, policyholders, vendors, consultants,
producers, agents and brokers (“Customers”) through their employees. The Company
Entities have made significant investment in their employees and their ability
to establish and maintain relationships with each other and with the Company
Entities’ Customers in order to further their operations and cultivate goodwill.
Employee acknowledges that the loss of the Company Entities’ employees could
adversely affect its operations and jeopardize the goodwill that has been
established through these employees, and that the Company Entities therefore
have a legitimate interest in preventing the solicitation of their employees.
Accordingly, Employee shall not, without the prior written consent of the
Company, at any time during the Restricted Period, directly or indirectly, seek
to recruit or solicit, attempt to influence or assist, participate in or promote
the solicitation of, or otherwise attempt to adversely affect the employment of
any person who was or is employed by any Company Entity on the Separation Date
or was employed by any Company Entity within twelve (12) months prior to the
Separation Date or thereafter. Without limiting the foregoing restriction,
Employee shall not, on behalf of Employee or any other person, hire, employ or
engage any such person and shall not engage in the aforesaid conduct through a
third party for the purpose of colluding to avoid the restrictions in this
Section. Without limiting the generality of the restrictions under this Section,
by way of example, the restrictions under this Section shall prohibit Employee
from (i) interviewing a Company Entity employee, (ii) communicating in any
manner with a Company Entity employee in connection with a current or future
employment opportunity outside of the Company, (iii) identifying Company Entity
employees to potentially be solicited or hired, (iv) providing information or
feedback regarding Company Entity employees seeking employment with the
Employees subsequent employer and/or (v) otherwise assisting or participating in
the

 

1

--------------------------------------------------------------------------------


 

solicitation or hiring of a Company Entity employee. Employee further agrees
that, during such time, if a person who is employed by any Company Entity
contacts Employee about prospective employment, Employee will inform such person
that Employee cannot discuss the matter, unless and until consent of the Company
has been obtained. Employee shall not provide any other person the name of, or
information regarding, any person employed by any Company Entity who contacts
Employee about prospective employment. For purposes of this Subsection
III(E)(1), requests for consent must be delivered via overnight mail (signature
required) to John P. Clifford, Jr., Travelers, Executive Vice President of Human
Resources, 385 Washington Street, Mail Code SB02W, St. Paul, MN 55102-1396 (or
his successor), with a copy via overnight mail (signature required) to Kenneth
F. Spence, III, Travelers, Executive Vice President and General Counsel, 385
Washington Street, Mail Code LC12L, St. Paul, MN 55102-1396 (or his successor).

 

2.                                      Non-Solicitation of and Non-Interference
with Existing Commercial Relationships. Employee acknowledges that by virtue of
his or her employment with the Company, Employee has developed relationships
with and/or had access to Confidential Information about the Company Entities’
Customers and is, therefore, capable of significantly and adversely impacting
existing relationships that the Company Entities have with them. Employee
further acknowledges that the Company Entities have invested in their and
Employee’s relationship with the Company Entities’ Customers and the goodwill
that has been developed with them, and therefore have a legitimate interest in
protecting these relationships against solicitation and/or interference by
Employee for a reasonable period of time after the Separation Date. Accordingly,
Employee shall not, without the prior written consent of the Company, at any
time during the Restricted Period, directly or indirectly, solicit any person or
entity, who or that, as of the Separation Date, was or is a Customer of any
Company Entity, to discontinue business with any Company Entity and/or move that
business elsewhere, or otherwise change an existing customer relationship with
any Company Entity. Employee further agrees that, during such time, if such a
Customer contacts Employee about discontinuing business with any Company Entity,
and/or moving that business elsewhere, or otherwise changing an existing
commercial relationship with any Company Entity, Employee will inform such
Customer that Employee cannot discuss the matter without notifying the Company.
Prior to any discussion of the matter, Employee is obligated to notify the
Company of the name of the person who made the contact, the Customer with whom
the person is affiliated, and the nature and date of the contact. After
notifying the Company of the contact, Employee must receive written consent from
the Company before discussing the matter with such Customer. For purposes of
this Subsection III(E)(2), requests for consent must be delivered via overnight
mail (signature required) to the current Executive Vice President or Senior Vice
President of the business unit for which Employee worked as of the Separation
Date, with a copy via overnight mail (signature required) to Kenneth F.
Spence, III, Travelers, Executive Vice President and General Counsel, 385
Washington Street, Mail Code LC12L, St. Paul, MN 55102-1396 (or his successor).

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THE ST. PAUL TRAVELERS COMPANIES, INC.

SEVERANCE PLAN

(effective April 1, 2004)

Severance Payment Schedule B

Executive Severance Policy

 

This Schedule B applies to Terminations of Employment due to a Reduction in
Force (“RIF”) that occur on or after September 28, 2005 with respect to any
Employee who is serving the Employer in a position of Executive Vice President,
Senior Vice President or Vice President. For purposes of this Schedule B, an
Employee serving the Employer in a position of Vice Chairman will be considered
an Executive Vice President. In order to be eligible for the Severance Benefits
described below, the Employee must first execute a Waiver and Release of all
claims against the Employer in the form provided to the Employee by the
Employer.

 

For purposes of this Schedule B, “total monthly cash compensation” equals one
twelfth (1/12) of the Employee’s annual base salary in effect at the time of
his/her Termination of Employment plus one twelfth (1/12) of the average of
his/her two most recent cash payments under the annual incentive compensation
plan of the Company.

 

I.                                        This Section I of Schedule B applies
to Terminations of Employment due to RIF by Employees who are Executive Vice
Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

18

 

21

 

24

 

 

The Severance Benefit will be paid as follows:

 

A.                                    No amount will be paid until the first day
of the seventh month following the Employee’s Termination of Employment.

 

B.                                    On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                    Starting with the seventh month following
the Employee’s Termination of Employment and continuing for a total of six
(6) months, the Employee will receive a monthly amount (paid in accordance with
the Company’s payroll practices) equal to one twelfth (1/12) of his/her annual
base salary in effect at the time of his/her Termination of Employment

 

D.                                    On the first day of the month following
the one year anniversary of the Employee’s Termination of Employment, or as soon
as administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under A., B., and C.

 

3

--------------------------------------------------------------------------------


 

II.                                   This Section II of Schedule B applies to
Terminations of Employment due to RIF by Employees who are Senior Vice
Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

12

 

15

 

18

 

 

The Severance Benefit will be paid as follows:

 

A.                                    No amount will be paid until the first day
of the seventh month following the Employee’s Termination of Employment.

 

B.                                    On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                    Starting with the seventh month following
the Employee’s Termination of Employment and continuing for a total of six
(6) months, the Employee will receive a monthly amount (paid in accordance with
the Company’s payroll practices) equal to one twelfth (1/12) of his/her annual
base salary in effect at the time of his/her Termination of Employment

 

D.                                    On the first day of the month following
the one year anniversary of the Employee’s Termination of Employment, or as soon
as administratively practicable thereafter, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments made to the Employee under A., B., and C.

 

III.                              This Section III of Schedule B applies to
Terminations of Employment due to RIF by Employees who are Vice Presidents.

 

The Employee will be eligible to receive a Severance Benefit in an amount equal
to the number of months specified in the chart below (determined based on
his/her Years of Service at Termination of Employment) multiplied by his/her
total monthly cash compensation:

 

 

 

Years of Service

 

 

 

Less than 5

 

5 but less than 10

 

10 or more

 

Months of Severance Benefit

 

6

 

9

 

12

 

 

The Severance Benefit will be paid as follows:

 

A.                                    In the case of an Employee who is not a
Specified Employee, such Employee will receive a monthly amount (paid in
accordance with the Company’s payroll practices) equal to one twelfth (1/12) of
his/her annual base salary in effect at the time of his/her Termination of
Employment, with payments commencing as soon as administratively practicable
following the later of (i) the date of the Employee’s Termination of Employment;
or (ii) twenty-five (25) days after the Employee executes the Waiver and Release
in the form provided to the Employee by the Employer.

 

Such payments will continue until the total payments to the Employee equal the
full Severance Benefit calculated above (with the final payment being equal to
the full Severance Benefit minus all prior monthly payments) or until twelve
(12) monthly payments have been made, whichever occurs first.

 

4

--------------------------------------------------------------------------------


 

B.                                    If a Severance Benefit remains after the
monthly payments have been made under A., then, on the first day of the month
following the last such monthly payment, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments to the Employee made under A.

 

In the case of an Employee who is a Specified Employee, such Employee’s
Severance Benefit will be paid as follows:

 

A.                                    No amount will be paid until the first day
of the seventh month following the Employee’s Termination of Employment.

 

B.                                    On the first day of the seventh month
following the Employee’s Termination of Employment, or as soon as
administratively practicable thereafter, the Employee will receive a single lump
- sum payment equal to one-half of his/her annual base salary in effect at
Termination of Employment.

 

C.                                    Starting with the seventh month following
the Employee’s Termination of Employment, the Employee will receive a monthly
amount (paid in accordance with the Company’s payroll practices) equal to one
twelfth (1/12) of his/her annual base salary in effect at the time of his/her
Termination of Employment. Such payments will continue until the total payments
to the Employee made under B. and C. equal the full Severance Benefit calculated
above (with the final payment being equal to the full Severance Benefit minus
all prior payments made under B. or C.) or until six (6) monthly payments have
been paid, whichever occurs first.

 

D.                                    If a Severance Benefit remains after the
payments have been made under B. and C., then, on the first day of the month
following the last such monthly payment, the Employee will receive a single
lump-sum payment equal to his/her total Severance Benefit calculated above,
reduced by the previous payments to the Employee made under B and C.

 

5

--------------------------------------------------------------------------------


 

Exhibit G

 

NON-COMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT (“Non-Competition Agreement”) is made and entered
into this           day of                , 2016, by and between Avrohom J. Kess
(“Employee”), The Travelers Indemnity Company, a Connecticut corporation (the
“Company”), and The Travelers Companies, Inc., a Minnesota corporation (“Parent”
and, together with its subsidiaries, including the Company, “Travelers”).

 

WITNESSETH:

 

WHEREAS, Travelers is currently engaged in the property and casualty insurance
business (the “Business”); and

 

WHEREAS, Employee is employed by the Company in a position of trust and
confidence and has had and will continue to have access to and become familiar
with the products, methods, technology, services and procedures used by
Travelers in connection with the Business; and

 

WHEREAS, in connection with Employee’s employment with the Company, Employee has
and will continue to have access to confidential, proprietary and trade secret
information of Travelers and relating to the Business, which confidential,
proprietary and trade secret information Travelers desires to protect from
unfair competition.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations hereinafter set forth, Employee, the Company and Travelers agree as
follows:

 

SECTION 1.                                            CONSIDERATION.

 

(a)                                 As consideration for Employee’s execution of
this Non-Competition Agreement and for Employee agreeing to comply with
Employee’s obligations under this Non-Competition Agreement, Parent will grant
Employee (within 30 days after the date hereof, subject to Employee’s acceptance
of such grant) such number of restricted stock units (or, at Parent’s option,
shares of restricted stock) of Parent, equal to $10,000 divided by the closing
price of Parent’s common stock determined on The New York Stock Exchange on the
date of grant (rounded to the nearest whole number), pursuant to the terms and
conditions set forth in a Restricted Stock Unit Award Notification and Agreement
(or, if applicable, Restricted Stock Grant Notification and Agreement), The
Travelers Companies, Inc. 2014 Stock Incentive Plan, as it may be amended from
time to time, and the prospectus dated February 2, 2016 and any applicable
prospectus supplement. The restricted stock units (or, if applicable shares of
restricted stock) shall be fully vested upon grant, shall pay cash dividend
equivalents (or, if applicable, cash dividends) in the same amount and at the
same time as unrestricted common stock and shall be subject to the holding
requirement set forth in the award agreement.

 

(b)                                 If Travelers elects to exercise its
Non-Competition Option (as defined in Section 3(c)(i)) and provided Employee
complies with all of Employee’s obligations under this Non-Competition
Agreement, then:

 

--------------------------------------------------------------------------------


 

(i)                                     Employee will receive the following
additional amounts in cash, paid in accordance with Section 1(d):

 

(A)                               an amount equal to six (6) months of
Employee’s Monthly Base Salary; plus

 

(B)                               an amount equal to fifty percent (50%) of
Employee’s Average Annual Bonus; plus

 

(C)                               an amount equal to fifty percent (50%) of
Employee’s Average Annual Equity Award; and

 

(ii)                                  If the Company or any other Travelers
entity maintains an employer-sponsored group medical and/or dental plan (whether
insured or self-funded) at the Termination Date under which Employee was covered
immediately prior to the Termination Date, and if Employee is eligible to and
properly elects to continue coverage under such plan after the Termination Date
under Part 6 of Subtitle B of Subchapter I of Employee Retirement Income
Security Act of 1974, as amended, or any comparable continuation coverage
requirements under then-current federal or state law, the Company will reimburse
Employee for the difference, if any, between (1) the total premiums or
contributions properly charged to Employee for such continuation coverage during
the Restricted Period, and (2) the total premiums or contributions that would
have been charged to Employee for comparable coverage under the plan had
Employee remained employed by the Company during the Restricted Period. Nothing
in this Non-Competition Agreement shall in any way limit or restrict the right
of the Company or any other Travelers entity to amend or terminate its group
medical and/or dental plan at any time and for any reason, including any
amendment that applies to a group of employees that includes Employee. If
then-current law would prohibit Employee from electing continuation coverage
because of the payment called for under this Section 1(b)(ii), then Employee
shall be entitled to such payment even though Employee does not elect
continuation coverage, with the amount determined under (1) above being based on
the premium or contribution that would have been charged to Employee if Employee
were eligible to elect and had elected continuation coverage or, alternatively,
Employee may waive the payment called for under this Section 1(b)(ii) so that
Employee may elect continuation coverage. If the plan sponsor determines that
any provision of then-current law would prohibit the payment called for under
this Section 1(b)(ii), impose a tax or penalty on the Company or any Travelers
entity that is more than five times (5x) the payment due to the Employee under
this Section 1(b)(ii), or impose any adverse tax consequence or penalty on the
plan or other employees as a result of the payment called for under this
Section 1(b)(ii), and such prohibition or adverse consequence can be avoided by
reformation of the terms of such payment in a manner that preserves the value of
the payment to Employee at a comparable cost to the Company or other Travelers
entity, and such reformation is not prohibited and does not create an adverse
tax consequence to the Company or other Travelers entity, the plan, other
employees or Employee, such reformation shall be made in a manner that preserves
as closely as possible the current structure of this Section 1(b)(ii).
Otherwise, the foregoing provisions

 

2

--------------------------------------------------------------------------------


 

of this Section 1(b)(ii) shall be ineffective and the payment will not be made
to Employee.

 

(c)                                  Notwithstanding the foregoing, if Employee
was hired after the Company granted its last annual bonus and/or annual equity
awards and, as a result, Employee has not received any annual cash bonus
payments and/or any annual equity awards prior to the Termination Date, then the
amount payable to Employee under each of Sections 1(b)(i)(B) and (C) shall be
equal to fifty percent (50%) of the amount set forth in Employee’s offer letter
(or, if there is no such amount or letter, a letter for purposes of this
calculation containing such amount) as Employee’s indicated or expected annual
cash bonus and/or annual equity award for the next award cycle, respectively
(provided that, if a range of indicated or expected annual cash bonus and/or
annual equity awards is specified in Employee’s offer letter, the amount payable
under each of Sections 1(b)(i)(B) and (C) shall be equal to fifty percent (50%)
of the mid-point of the applicable indicated or expected range).

 

(d)                                 If Travelers elects to exercise its
Non-Competition Option and Employee complies with all of Employee’s obligations
under this Non-Competition Agreement, then the Company shall pay to Employee
(or, in the event Employee dies before receipt of payment, to Employee’s estate
or to such other person as Employee may designate in a written notification in
accordance with Section 4 before Employee’s death) (i) the amounts calculated
under Section 1(b)(i) (or Section 1(c), if applicable), and (ii) the amount due
under Section 1(b)(ii). Such amounts shall be paid in cash in a lump sum on or
about the Company’s first regular payroll date that is after the six-month
anniversary of the Termination Date.

 

(e)                                  If Travelers elects to exercise its
Non-Competition Option and Employee fails to comply with any of Employee’s
obligations under this Non-Competition Agreement, then Travelers shall be
entitled to exercise its remedies under Section 3.

 

(f)                                   If Travelers elects to exercise (or is
deemed to have exercised) its Waiver Option (as defined in Section 3(c)(ii)),
then Employee shall not be entitled to any of the amounts calculated under
Section 1(b)(i) (or Section 1(c), if applicable) or any of the continued
benefits under Section 1(b)(ii).

 

(g)                                  The Company or any other Travelers entity
may withhold from any amounts payable under this Section 1 such federal, state
and local income and employment taxes as it shall determine are required or
authorized to be withheld pursuant to any applicable law or regulation.

 

SECTION 2.                                            CERTAIN DEFINITIONS.

 

(a)                                 “Aggregate Grant Date Fair Value” for
purposes of calculating Employee’s Average Annual Equity Award means the
aggregate grant date fair value of any annual equity awards, as calculated by
Travelers, as of the grant date of each relevant award, for purposes of
determining and communicating to Employee the total direct compensation of
Employee.

 

(b)                                 “Average Annual Bonus” means the cash bonus
amount calculated by reference to the bonus, if any, Employee received in
respect of the two annual bonus periods that ended with or immediately prior to
the Separation Acknowledgement Date. If Employee was eligible to receive a bonus
for both of such bonus periods, then Employee’s “Average Annual Bonus” is

 

3

--------------------------------------------------------------------------------


 

the sum of the bonuses received for such bonus periods (which may be zero if
Employee did not receive a bonus for either such period) divided by two. If
Employee was eligible to receive a bonus for only one bonus period, then
Employee’s “Average Annual Bonus” equals the amount of the bonus received for
such bonus period (which may be zero if Employee did not receive a bonus for
such period). If an Employee is awarded an annual cash bonus and defers receipt
of all or part of it pursuant to a deferred compensation plan of Travelers, such
bonus shall be considered to have been received by Employee for purposes of the
calculations in this Non-Competition Agreement.

 

(c)                                  “Average Annual Equity Award” means the
Aggregate Grant Date Fair Value of the annual equity awards, if any, Employee
received as part of the two most recent annual equity grants made to employees
(excluding any off-cycle awards) prior to the Separation Acknowledgement Date.
If Employee was eligible to receive annual equity awards for both of such annual
equity award periods, then Employee’s “Average Annual Equity Award” equals the
Aggregate Grant Date Fair Value of the total annual equity awards received for
such periods (which may be zero if Employee did not receive an annual equity
award for either such period) divided by two. If Employee was eligible to
receive an annual equity award for only one annual equity award period, then
Employee’s “Average Annual Equity Award” equals the Aggregate Grant Date Fair
Value of the annual equity award received for such period (which may be zero if
Employee did not receive an annual equity award for such period).

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended. Any reference to a specific provision of the Code includes a
reference to such provisions as it may be amended from time to time, any
successor provision, and current and future guidance and regulations
interpreting such provision.

 

(e)                                  “Management Committee” shall mean the most
senior policy setting group of executives within Travelers (or, if applicable,
any surviving or successor entity or any ultimate parent of Parent), excluding
any member of such group of executives who has given or received oral or written
notice of intent to terminate employment as of the date of this Non-Competition
Agreement and who in fact terminates employment by June 30, 2010.

 

(f)                                   “Monthly Base Salary” means one twelfth
(1/12) of Employee’s annual base salary in effect immediately prior to the
Termination Date.

 

(g)                                  “Restricted Period” means the six (6) month
period immediately following Employee’s Termination Date.

 

(h)                                 “Restricted Territory” means anywhere (A) in
the United States or (B) in any other country where Travelers is physically
present and engaged in the Business domestically in that country as of the
Termination Date.

 

(i)                                     “Separation Acknowledgement Date” means
the date a written notice complying with Section 4 (A) is received by Employee
from Travelers informing Employee that Employee’s employment will be terminated
or (B) is received by Travelers from Employee informing Travelers that Employee
is resigning from employment, provided that, in the event that no such written
communication is received by either party prior to the Termination Date, such
date shall be the Termination Date.

 

4

--------------------------------------------------------------------------------


 

(j)                                    “Termination Date” means the date of
Employee’s “separation from service” with Travelers within the meaning of
section 409A(a)(2)(A)(i) of the Code, whether such separation from service is at
the initiative of Employee or Travelers.

 

SECTION 3.                                            NON-COMPETITION COVENANT.

 

(a)                                 If Travelers elects to exercise its
Non-Competition Option in accordance with Section 3(c)(i), then, during the
Restricted Period in the Restricted Territory, Employee shall not, directly or
indirectly, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise, (i) perform services for or
have any ownership interest in (1) any entity that, taken together with its
affiliates, is primarily engaged in the Business, or (2) any business, business
unit or division that is primarily engaged in the Business (in each case, a
“Restricted Entity”) or (ii) engage in the Business. If Travelers elects to
exercise (or is deemed to have exercised) its Waiver Option (as defined in
Section 3(c)(ii)), then this Section 3(a) shall not apply.

 

(b)                                 Notwithstanding the foregoing, the following
shall not constitute non-compliance with this Agreement or a breach of
Section 3(a): (i) ownership by Employee, as a passive investment, of less than
5.0% of the outstanding voting shares of any entity, (ii) performing services
for or having an ownership interest in an entity (other than a Restricted
Entity) that is engaged in the business of acting as an agent or broker
(including those engaged in the distribution of property and casualty insurance)
so long as Employee is not actively engaged in underwriting, claims, investment
activities or third party administration, in each case, relating to property and
casualty insurance, (iii) seeking and/or accepting (and taking any action in
furtherance of seeking and/or accepting, including discussions regarding
potential investment) any position or relationship with an entity that would
otherwise breach Section 3(a), so long as such position, relationship or
investment or any services related thereto does not commence before the end of
the Restricted Period and (iv) non-compliance with Section 3(a) that is
isolated, unintentional and immaterial.

 

(c)                                  Travelers shall, in its sole discretion,
have the right to:

 

(i)                                     elect to enforce the provisions of
Section 3(a) if and only if a Travelers entity notifies Employee in accordance
with Section 4 no later than five (5) business days following the first business
day after the Separation Acknowledgement Date that Travelers elects to enforce
such provisions (the “Non-Competition Option”); or

 

(ii)                                  waive the provisions of Section 3(a) by a
Travelers entity notifying Employee in accordance with Section 4 no later than
five (5) business days following the first business day after the Separation
Acknowledgement Date that Travelers elects to waive the provisions of
Section 3(a) or by failing to provide Employee with notice under
Section 3(c)(i) within the period specified therein (in either case, the “Waiver
Option”).

 

(d)                                 Employee hereby acknowledges that the
provisions of this Non-Competition Agreement are reasonable and necessary to
protect the legitimate interests of Travelers, including without limitation,
Travelers’ trade secrets, customer and supplier relationships, goodwill and
loyalty, and that any violation of this Non-Competition Agreement by Employee

 

5

--------------------------------------------------------------------------------

 

would cause substantial and irreparable harm to Travelers such that monetary
damages alone would be an inadequate remedy. Therefore, in the event that
Employee violates any provision of this Non-Competition Agreement, Travelers
shall be entitled to (i) an injunction (incorporating the provisions of
Section 3(e)) restraining Employee from violating or continuing to violate the
provisions of this Non-Competition Agreement, (ii) withhold payments not yet
made and/or shares of stock not yet issued, in each case, that may (assuming
satisfaction of the conditions in Section 3(g)) be subject to forfeiture and/or
recapture under Section 3(d)(iii) and (iii) forfeiture (and, if applicable,
recapture) of any amounts, benefits and awards hereunder, under Travelers’
employee severance plans or agreements and under any individual separation
arrangement. The foregoing remedies shall be Travelers’ sole and exclusive
remedies for a violation of this Non-Competition Agreement.

 

(e)                                  Notwithstanding anything herein to the
contrary, if Employee breaches any of the provisions of Section 3(a), and if
(and only if) Travelers brings legal enforcement action during the Restricted
Period and (either during or after the Restricted Period) injunctive relief is
ordered by a court of competent jurisdiction after an evidentiary hearing or
there has been a final non-appealable adjudication by a court of competent
jurisdiction that Employee has breached a provision of Section 3(a), then one
day of additional time shall be added to the restriction (and to the definition
of Restricted Period) for each day of noncompliance, up to a maximum of six
(6) months, so that Travelers is given the benefit of Employee’s compliance with
the restriction for six (6) months.

 

(f)                                   Notwithstanding anything herein to the
contrary, Travelers may seek to exercise its remedy under Section 3(d) to
withhold payments not yet made and/or shares of stock not yet issued to Employee
only if a Travelers entity shall have commenced legal enforcement action by the
time payment would have otherwise been payable.

 

(g)                                  Notwithstanding anything herein to the
contrary, Travelers shall only be entitled under Section 3(d) to the remedies of
forfeiture and/or recapture if (i) there has been a final non-appealable
adjudication by a court of competent jurisdiction that Employee has breached any
provision of this Non-Competition Agreement and (ii) a Travelers entity shall
have commenced legal enforcement action within twelve (12) months of the
Termination Date. Employee shall pay over to Travelers promptly following notice
to Employee in accordance with Section 4 any amounts, benefits and awards that
are subject to recapture as provided in the previous sentence. If Travelers
seeks to exercise its remedy to recapture the compensatory value received under
Section 1(a) more than three (3) years after the date hereof, then such value
shall be deemed to be $10,000.

 

(h)                                 Travelers shall be deemed to have commenced
legal enforcement action under Sections 3(e), (f) and (g) if it shall have
notified Employee in accordance with Section 4 of intent to seek enforcement
followed within twenty-one (21) days by the commencement of a formal enforcement
action.

 

SECTION 4.                                                 NOTICES.

 

Any notice required or permitted under this Non-Competition Agreement shall be
sufficient if in writing (which must be delivered by hand or sent by overnight
mail, postage prepaid and return receipt requested) if to Employee at the most
current address of Employee

 

6

--------------------------------------------------------------------------------


 

appearing in the Company’s records, or if to Travelers at the following address:
The Travelers Companies, Inc., 385 Washington Street, Mail Code 515A, St. Paul,
Minnesota 55102-1396, Attn: General Counsel with a copy to: The Travelers
Companies, Inc., 385 Washington Street, Mail Code 9275-SB02W, St. Paul,
Minnesota 55102-1396, Attn: Executive Vice President of Human Resources.
Employee and Travelers may designate a different address through written notice
as provided in this Section. Notice shall not be effective until actual delivery
to the address of the other party in accordance with this Section 4.

 

SECTION 5.                                                 ATTORNEYS’ FEES.

 

If litigation arises concerning the terms and conditions of this Non-Competition
Agreement, Employee, the Company and Travelers agree to pay their own respective
attorneys’ fees and costs, except that if a court of competent jurisdiction
determines in a final non-appealable adjudication that Employee is the
prevailing party, then the Company shall pay promptly Employee’s reasonable and
documented attorneys’ fees and costs incurred in connection with the litigation.

 

SECTION 6.                                                 CONSENT TO
JURISDICTION.

 

Jurisdiction for enforcement of this Non-Competition Agreement, and for the
resolution of any dispute under this Non-Competition Agreement, shall be
exclusively in the federal or state courts in the state and county where
Employee resides at the time that Travelers commences an enforcement action. If
requested, Employee shall reasonably promptly advise the Company’s General
Counsel of Employee’s residence during the Restricted Period.

 

SECTION 7.                                                 EMPLOYEE-AT-WILL.

 

Employee specifically recognizes and agrees that nothing in this Non-Competition
Agreement shall be deemed to change the existing employment relationship between
Employee and the Company, and that this Non-Competition Agreement is not an
employment agreement for continued employment.

 

SECTION 8.                                                 GOVERNING LAW.

 

This Non-Competition Agreement shall be construed and interpreted in accordance
with the laws of the State of Minnesota.

 

SECTION 9.                                                 WAIVER.

 

The waiver of a breach of any provision of this Non-Competition Agreement shall
not operate as or be construed as a waiver of any subsequent breach of this
Non-Competition Agreement.

 

SECTION 10.                                          SEVERABILITY.

 

If any provision, section or subsection of this Non-Competition Agreement is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the
Non-Competition Agreement, including any other provision,

 

7

--------------------------------------------------------------------------------


 

section or subsection. Each provision, section, and subsection of this
Non-Competition Agreement is separable from every other provision, section and
subsection and constitutes a separate and distinct covenant. The parties agree
that if any court rules that a restriction contained in this Non-Competition
Agreement is unenforceable as written, the parties will meet and confer to
negotiate the reformation of the provision.

 

SECTION 11.                                          SECTION 409A.

 

This Non-Competition Agreement is intended to satisfy, or be exempt from, the
requirements of sections 409A(a)(2), (3) and (4) of the Code, and shall be
construed and interpreted in a manner consistent with such intention.

 

SECTION 12.                                          ENTIRE AGREEMENT.

 

(a)                                 This Non-Competition Agreement constitutes
the entire agreement between the parties concerning the subject matter hereof.
No modification, amendment, termination or waiver of this Non-Competition
Agreement shall be binding unless in writing and signed by the party to be bound
thereby. For the avoidance of any doubt, this Non-Competition Agreement does not
supersede or replace any other written agreements between Employee and the
Company or Travelers (including any written agreements accepted electronically
by Employee), including without limitation the Non-Solicitation and
Non-Disclosure Agreement, the Principles of Employment Agreement between
Employee and Travelers and any equity award agreements between Employee and
Travelers, as well as any employee agreement of Employee with noncompetition
terms, if any, each of which agreements shall remain in full force and effect in
accordance with their terms. The parties agree that this Non-Competition
Agreement will only become effective upon the signing by all existing members of
the Management Committee of a non-competition agreement that is in the same form
as this Non-Competition Agreement no later than February 15, 2010.

 

(b)                                 If Employee is involuntarily removed from
the Management Committee by Travelers prior to the Separation Acknowledgement
Date, this Non-Competition Agreement shall no longer be in force and effect with
respect to such Employee (such change, however, shall not impact any
non-competition agreement of another employee). Nothing in this Non-Competition
Agreement shall restrict Travelers from removing Employee from the Management
Committee at any time.

 

(c)                                  Parent and the Company also agree that, in
the event that, prior to the Separation Acknowledgement Date, any future member
of the Management Committee (i) remains a member for 12 months after joining the
Management Committee and (ii) does not execute within such 12-month period a
non-competition agreement in the same form as this Non-Competition Agreement, as
such form may have been amended consistent with Section 12(d) (except for
(1) conforming changes, technical changes and corrections which are not more
favorable to such person than as provided in this Non-Competition Agreement as
then in effect, including without limitation updating the dates in Section 1(a),
and (2) the consideration in Section 1(a) for any future Management Committee
member’s non-competition agreement may be $10,000 in cash in lieu of restricted
stock or restricted stock units) (a “Conforming Non-Competition Agreement”),
such future Management Committee member shall be immediately removed from the
Management Committee. Such 12-month period shall instead be a one month period
for any

 

8

--------------------------------------------------------------------------------


 

person who was an employee of Travelers for at least six months prior to joining
the Management Committee. After the Separation Acknowledgement Date, Employee
shall have no rights under this Section 12(c).

 

(d)                                 If, prior to the Separation Acknowledgement
Date, the Company amends, alters, modifies or otherwise changes the terms of the
corresponding non-competition agreement (whether directly, or indirectly by any
other agreement or arrangement) for any present or future Management Committee
member such that such agreement is no longer a Conforming Non-Competition
Agreement because it is less restrictive and/or more favorable to such person
than the terms set forth in this Non-Competition Agreement, then the terms of
this Non-Competition Agreement will be deemed to be modified to reflect the less
restrictive and/or more favorable terms. If such circumstance arises, Travelers
agrees to notify Employee in writing within fourteen (14) days of the amendment,
alteration, modification or change of such non-competition agreement; provided,
that the failure to give such notice shall not impair the enforceability of this
Non-Competition Agreement as deemed to be amended. Notwithstanding the
foregoing, after another employee’s Separation Acknowledgement Date (as such
term is defined in such employee’s Conforming Non-Competition Agreement), the
Company may amend, alter, modify, or otherwise change or waive, conditionally or
otherwise, any term of the non-competition agreement of such employee, directly
or indirectly, and any such amendment, alteration, modification or change will
not require the Company to modify the terms of this Non-Competition Agreement
nor will the terms of this Non-Competition Agreement be deemed to be modified,
provided that such employee’s Termination Date (as such term is defined in such
employee’s Conforming Non-Competition Agreement) is no more than six (6) months
after such employee’s Separation Acknowledgement Date and further provided that
the effective date of the amendment, alteration, modification or change must be
not prior to such employee’s Termination Date.

 

(e)                                  Travelers shall have the unilateral right
to terminate this Non-Competition Agreement and all other similar Management
Committee non-competition agreements at the same time (other than any agreement,
including this Non-Competition Agreement, in respect of which Travelers has, at
such time, exercised its non-competition option).

 

(f)                                   If there is a Change of Control, then,
unless the Separation Acknowledgement Date has occurred on or before thirty (30)
days after the date of such Change of Control, this Non-Competition Agreement
shall automatically become null and void. For purposes of this Non-Competition
Agreement, “Change of Control” shall mean any of the following:

 

(i)                                     members of the Board of Directors of
Parent on February 2, 1010 (“Incumbent Board”) cease for any reason to
constitute a majority thereof, provided that persons subsequently becoming
directors with the approval of directors constituting at least two-thirds (2/3)
of the Incumbent Board (either by a specific vote or by approval of the proxy
statement of Parent in which such person is named as a nominee for director,
without written objection to such nomination) will be considered as members of
the Incumbent Board provided, however, that no individual initially elected or
nominated as a director of Parent as a result of an actual or threatened
election contest (as described in Rule 14a-11 under the Securities Exchange Act
of 1934 (the “Act”)) (“Election Contest”) or any other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act) other than the Board

 

9

--------------------------------------------------------------------------------


 

(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed to be a member of
the Incumbent Board, or

 

(ii)                                  any person as defined in the Act, other
than Parent, a subsidiary of Parent, any employee benefit plan (or related
trust) sponsored or maintained by Parent or any subsidiary of Parent, any
employee or any group of persons including an employee (or any entity controlled
by an employee or any group of persons including an employee) or an underwriter
temporarily holding securities pursuant to an offering of such securities, is or
becomes the beneficial owner, directly or indirectly, of 30% or more of Parent’s
voting securities, or

 

(iii)                               the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
Parent, or any of its subsidiaries that requires the approval of Parent’s
stockholders, whether for such transaction or the issuance of securities in the
transaction, or the sale or other disposition of all or substantially all of
Travelers’ assets to an unaffiliated entity, unless immediately after such
corporate transaction or sale, (A) more than 60% of the total voting securities
of the corporation resulting from such corporate transaction or sale (or if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the surviving company) is represented by voting securities of
Parent that were outstanding immediately prior to such corporate transaction or
sale (or by shares into which such Parent voting securities were converted
pursuant to such corporate transaction or sale) and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Parent voting securities among the holders thereof immediately prior to the
corporate transaction or sale, (B) no person (other than any employee benefit
plan (or related trust) sponsored or maintained by the surviving company or the
parent company) is or becomes the beneficial owner, directly or indirectly, of
30% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the parent company (or, if there is no parent
company, the surviving company) and (C) at least a majority of the members of
the board of directors of the parent company (or, if there is no parent company,
the surviving company) following the consummation of the corporate transaction
or sale were members of the Incumbent Board at the time of the Board’s approval
of the execution of the initial agreement providing for such corporate
transaction or sale (any corporate transaction or sale which satisfies all of
the criteria specified in (A) (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)                              Parent’s shareholders approve a plan of
complete liquidation or dissolution of Parent.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of
Parent’s voting securities as a result of the acquisition of Parent voting
securities by Travelers which reduces the number of Parent voting securities
outstanding; provided that if after such acquisition by Travelers such person
becomes the beneficial owner of additional Parent voting securities that
increases the percentage of outstanding Parent voting securities beneficially
owned by such person, a Change of Control shall then occur.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, Parent and Employee have duly executed this
Non-Competition Agreement as of the day and year first written above.

 

 

AVROHOM J. KESS

 

THE TRAVELERS INDEMNITY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name: Avrohom J. Kess

 

Name:

John P. Clifford Jr.

 

 

 

 

 

 

 

 

 

 

Title:

Executive Vice President and Chief Human

 

 

 

Resources Officer

 

 

 

 

 

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

John P. Clifford Jr.

 

 

 

 

 

 

 

 

 

 

Title:

Executive Vice President and Chief Human

 

 

 

Resources Officer

 

11

--------------------------------------------------------------------------------


 

Exhibit H

 

TRAVELERS

PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be

forfeited. Refer below to Section 18.)

 

Participant:    Avrohom J. Kess

 

Grant Date:  February 9, 2017

 

 

 

Number of Performance Shares:  TBD

 

 

 

 

 

Performance Period:  January 1, 2017 to December 31, 2019

 

 

 

1.                                      Grant of Performance Shares. This
performance shares award is granted pursuant to The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan, as it may be amended from time
to time (the “Plan”), by The Travelers Companies, Inc. (the “Company”) to you
(the “Participant”) as an employee of the Company or an affiliate of the Company
(together, the “Travelers Group”). The Company hereby grants to the Participant
as of the Grant Date an award (“Award”) for the initial number of performance
shares set forth above pursuant to the Plan, as it may be amended from time to
time, and subject to the terms, conditions, and restrictions set forth herein,
including, without limitation, the conditions set forth in Section 7.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Award are specified the Plan and
this grant notification and agreement, including Exhibits A, B and C (the “Award
Agreement”). The terms, conditions and restrictions in the Plan include, but are
not limited to, provisions relating to amendment, vesting, cancellation and
settlement, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.

 

By accepting this Award, the Participant acknowledges receipt of the prospectus
dated February X, 2017 and any applicable prospectus supplement thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future financial performance of the Company,
among other factors. The Participant further confirms his or her understanding
that the Award is intended to promote employee retention and stock ownership and
to align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to performance conditions and
will be cancelled if the performance or other conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to the
Award in any communication regarding the Award is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of the Award or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; and
(c) performance may be subject to confirmation and final determination by the
Company’s Board of Directors or its Compensation Committee (the “Committee”)
that the performance conditions have been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock.

 

3.                                      Performance Period. For purposes of the
Award, the Performance Period shall be defined as the three-year period
commencing January 1, 2017 and ending December 31, 2019.

 

4.                                      Vesting. The Award shall vest in full on
the last day of the Performance Period, provided the Participant remains
continuously employed within the Travelers Group through such date. If the

 

1

--------------------------------------------------------------------------------


 

Participant has a termination of, or leave from active employment prior to the
last day of the Performance Period, the Participant’s rights are determined
under the Award Rules of Exhibit A.

 

5.                                      Settlement of Award. The number of
performance shares vested (which shall include any additional performance shares
credited to the Participant’s account pursuant to Section 6) shall be calculated
based on the Performance Shares Vesting Grid set forth in Exhibit B. The Company
shall deliver to the Participant, subject to any certification of satisfaction
of the performance goal as required by the Plan in order to comply with
Section 162(m) of the Internal Revenue Code a number of shares of Common Stock
equal to the number of vested performance shares on January 1 of the year
following the end of the Performance Period or as soon as administratively
practicable thereafter (but no later than March 15 of the year following the end
of the Performance Period, or the date provided pursuant to Exhibit A, if
applicable). The number of shares of Common Stock delivered to the Participant
shall be reduced by a number of shares of Common Stock having a Fair Market
Value on the date of delivery equal to the tax withholding obligation.

 

6.                                      Dividend Equivalents. The Participant
shall be entitled to receive additional performance shares with respect to any
cash dividends declared by the Company. The number of additional performance
shares shall be determined by multiplying the number of performance shares
credited to the Participant’s account (which shall include the number of
performance shares set forth above, plus any performance shares credited in
connection with dividend payments under this Section 6), times the dollar amount
of the cash dividend per share of Common Stock, and then dividing by the Fair
Market Value of the Common Stock as of the dividend payment date. The
Participant’s right to any performance shares credited to the Participant’s
account in connection with dividends shall vest in the same manner described in
Section 4. As described in Section 5, such additional performance shares shall
be included in the total number of performance shares credited to the
Participant’s account for purposes of applying the Performance Shares Vesting
Grid.

 

7.                                      Grant Conditioned on Principles of
Employment Agreement.

 

By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Award, the Participant agrees that the POE Agreement shall supersede and replace
the form of Principles of Employment Agreement contained or referenced in any
Prior Equity Award (as defined below) made by the Company to the Participant,
and, accordingly, such Prior Equity Award shall become subject to the terms and
conditions of the POE Agreement.

 

8.                                      Acceptance of Exhibits A, B and C. The
Participant agrees to be bound by the terms of the Award Rules set forth in
Exhibits A, B and C (“Award Rules”).

 

9.                                      Acceptance of and Agreement to
Non-Solicitation and Confidentiality Conditions. In consideration for the Award
of performance shares under this Award Agreement, the Participant agrees that
the Award is conditioned upon Participant’s compliance with the following
non-solicitation and confidentiality conditions (the “Non-Solicitation
Conditions” and the “Confidentiality Conditions,” respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 9 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 9 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and

 

2

--------------------------------------------------------------------------------


 

brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 9. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to potentially be solicited or hired, (iv) providing
information or feedback regarding Travelers Group employees seeking employment
with the Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in, the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 9, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 9(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential Information
includes, but is not limited to, non-public information such as: internal
information about the Travelers Group’s business, such as financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
client, customer, policyholder, insured person, claimant, vendor, consultant and
agent information, including personal information such as social security
numbers and medical information; legal advice obtained; product and system
information; and any compilation of this information or employee information
obtained as part of the Participant’s responsibilities at the Travelers Group.
Nothing herein should be construed as prohibiting the Participant from sharing
information concerning the Participant’s own wages (or the wages of another
employee, if voluntarily disclosed by that employee) or other terms and
conditions of employment, or for purposes of otherwise pursuing the
Participant’s legal rights. Nothing herein is intended to prohibit or restrict
the Participant from (i) filing a complaint with, making disclosures to,
communicating with or participating in an investigation or proceeding conducted
by any governmental agency (including the United States Equal Employment
Opportunity Commission and the Securities and Exchange Commission),
(ii) pursuing the Participant’s legal rights related to Participant’s employment
with the Company or (iii) engaging in activities protected by applicable laws or
regulations. Notwithstanding the foregoing, the Travelers Group does not
authorize the waiver of, or disclosure of information covered by, the
attorney-client privilege or attorney work product doctrine or any other
privilege or protection belonging to the Travelers Group. As used herein, “Trade
Secrets” shall include information relating to the Travelers Group and its
affiliates that is protectable as a trade secret under applicable law,
including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
business and strategic plans, product plans, source code, software, unpublished
patent applications, customer proposals or pricing information or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. In addition, the Participant will keep at all times
subject to the Travelers Group’s control and will deliver to or leave with the
Travelers Group all written and other materials in any form or medium
(including, but not limited to, print, tape, digital, computerized and
electronic data, parts, tools, or equipment) containing such technical or
Confidential Information upon termination of the Participant’s employment. The
Participant also agrees to cooperate to remedy any unauthorized use of such
information and not to violate any Travelers Group policy regarding same. The
Participant agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the Travelers
Group’s operations, activities, Confidential Information, or business, made or
received by the Participant during the Participant’s employment with any
member(s) of the Travelers Group are, and shall be, the property of the
Travelers Group exclusively, and the Participant will

 

4

--------------------------------------------------------------------------------

 

keep the same at all times subject to the Travelers Group’s control and will
deliver or leave with the Travelers Group the same at the termination of the
Participant’s employment.

 

(g)           If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 9 is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(h)           During the Restricted Period or any extension thereof, the
Participant shall notify any subsequent employer of his or her obligations under
this Award Agreement prior to commencing employment. During the Restricted
Period or any extension thereof, the Participant will provide the Company and
his or her prior manager at the Travelers Group fourteen (14) days’ advance
written notice prior to becoming associated with and/or employed by any person
or entity or engaging in any business of any type or form, with such notice
including the identity of the prospective employer or business, the specific
division (if applicable) for which the Participant will be performing services
and the title or position to be assumed by the Participant. The Participant must
provide a copy of such notice to the Company’s Employee Services Unit by email,
facsimile or regular mail as follows:

 

Email:   4-ESU@travelers.com

 

Fax:       1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:      The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN USA 55102

 

(i)            As consideration for and by accepting the Award, the Participant
agrees that the Non-Solicitation Conditions and Confidentiality Conditions of
this Section 9 shall supersede any non-solicitation and confidentiality
covenants contained or incorporated in any prior equity award made by the
Company to the Participant under the Plan, The Travelers Companies, Inc. Amended
and Restated 2004 Stock Incentive Plan, the Travelers Property Casualty Corp.
2002 Stock Incentive Plan, or The St. Paul Companies, Inc. Amended and Restated
1994 Stock Incentive Plan (“Prior Equity Awards”); accordingly, such Prior
Equity Awards shall become subject to the terms and conditions of the
Non-Solicitation Conditions and Confidentiality Conditions of this Section 9.
However, these Non-Solicitation Conditions and Confidentiality Conditions shall
be in addition to, and shall not supersede, any non-solicitation,
non-competition, confidentiality, intellectual property or other restrictive
covenants contained or incorporated in (i) any Non-Competition Agreement between
any member(s) of the Travelers Group and the Participant arising out of the
Participant’s service as a Management Committee member or otherwise, (ii) any
employment agreement or other agreement between any member(s) of the Travelers
Group and the Participant (other than such Prior Equity Awards), or (iii) any
other Travelers Group plan or policy that covers the Participant (other than
such Prior Equity Awards).

 

10.          Forfeiture of Performance Shares Award.

 

(a)           Participant’s Agreement. The Participant expressly acknowledges
that the terms of Section 9 and this Section 10 are material to this Agreement
and reasonable and necessary to protect the legitimate interests of the
Travelers Group, including without limitation, the Traveler Group’s Confidential
Information, trade secrets, customer and supplier relationships, goodwill and
loyalty, and that any violation of these Non-Solicitation Conditions or
Confidentiality Conditions by the

 

5

--------------------------------------------------------------------------------


 

Participant would cause substantial and irreparable harm to the Travelers Group
and other Participants in the Plan. The Participant further acknowledges and
agrees that:

 

(i)            The receipt of the Award constitutes good, valuable and
independent consideration for the Participant’s acceptance of and compliance
with the provisions of the Award Agreement, including the forfeiture and
repayment provision of subsection 10(b) below and the Non-Solicitation
Conditions and Confidentiality Conditions of Section 9 above, and the amendment
of Prior Equity Award provisions of subsection 9(i), 10(f) and Section 20,
below.

 

(ii)           The Participant’s rights with respect to the Award are
conditioned on his or her compliance with the POE Agreement at all times after
acceptance of the POE Agreement in accordance with Sections 7 and 18 hereunder.

 

(iii)          The scope, duration and activity restrictions and limitations
described in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Travelers Group. The Participant
acknowledges that all restrictions and limitations relating to the Restricted
Period will apply regardless of the reason the Participant’s employment ends.
The Participant further agrees that any alleged claims the Participant may have
against the Travelers Group do not excuse the Participant’s obligations under
this Award Agreement.

 

(b)           Forfeiture and Repayment Provisions. The Participant agrees that,
prior to the Termination Date and during the Restricted Period (or the Enhanced
Restricted Period, as applicable), if the Participant breaches the
Non-Solicitation Conditions, the Confidentiality Conditions and/or the POE
Agreement, in addition to all rights and remedies available to the Travelers
Group at law and in equity (including without limitation those set forth in the
Award Rules for involuntary termination), the Participant will immediately
forfeit any portion of the Award made under this Award Agreement that has not
otherwise been previously forfeited under the Award Rules in Exhibit A and that
has not yet been paid, settled or vested. The Company may also require repayment
from the Participant of any and all compensatory value that the Participant
received for the last twelve (12) months of his or her employment and through
the end of the Restricted Period (or the Enhanced Restricted Period, as
applicable) from this Award or any Prior Equity Awards (including without
limitation the gross amount of any Common Stock distribution or cash payment
made to the Participant upon the vesting, distribution, or settlement of any
such awards, and/or any consideration in excess of such gross amounts received
by the Participant upon the sale or transfer of the Common Stock acquired
through vesting, distribution, or settlement of any such awards). The
Participant will promptly pay the full amount due upon demand by the Company, in
the form of cash or shares of Common Stock at current Fair Market Value.

 

(c)           No Limitation on the Travelers Group’s Rights or Remedies. The
Participant acknowledges and agrees that the forfeiture and repayment remedies
under subsection 10(b) are non-exclusive remedies and shall not limit or modify
the Travelers Group’s other rights and remedies to obtain other monetary,
equitable or injunctive relief as a result of breach of, or in order to enforce,
the terms and conditions of this Agreement or with respect to any other
covenants or agreements between the Travelers Group and the Participant or the
Participant’s obligations under applicable law.

 

(d)           Award Rules. The Award Rules provide a right to payment, subject
to certain conditions, following the Participant’s Termination Date if the
Participant meets the Retirement Rule which, among other conditions, may require
that the Participant not engage in any activities that compete with the business
operations of the Travelers Group through the settlement date of the Award (such
non-compete condition may extend beyond the Restricted Period). The remedies for
a violation of such non-compete conditions are specified in the Award Rules and
are in addition to any remedies of the Travelers Group under this Section 10.

 

(e)           Severability. If any court determines that any of the terms and
conditions of Section 9 or this Section 10 are invalid or unenforceable, the
remainder of the terms and conditions shall not thereby be affected and shall be
given full effect, without regard to the invalid portions. If any

 

6

--------------------------------------------------------------------------------


 

court determines that any of the terms and conditions are unenforceable because
of the duration of such terms and conditions or the area covered thereby, such
court shall have the power to reduce the duration or area of such terms and
conditions and, in their reduced form, the terms and conditions shall then be
enforceable and shall be enforced.

 

(f)            Awards Subject to Recoupment. Except to the extent prohibited by
law, this Award and any outstanding Prior Equity Award may be forfeited, and the
compensatory value received under such awards (including without limitation the
gross amount of any Common Stock distribution or cash payment made to the
Participant upon the vesting, distribution, or settlement of such awards, or
consideration in excess of such gross amounts received by the Participant upon
the sale or transfer of the Common Stock acquired through vesting, distribution,
or settlement of the awards) may be subject to recoupment by the Company, in
accordance with the Company’s executive compensation recoupment policy and other
policies in effect from time to time with respect to forfeiture and recoupment
of bonus payments, retention awards, cash or stock-based incentive compensation
or awards, or similar forms of compensation, and the terms of any such policy,
while it is in effect, are incorporated herein by reference. As consideration
for and by accepting the Award Agreement, the Participant agrees that all the
remedy and recoupment provisions of this Section 10 shall apply to any Prior
Equity Award made by the Company to the Participant, shall be in addition to and
shall not supersede any other remedies contained or referenced in any such Prior
Equity Award, and, accordingly, such Prior Equity Award shall become subject to
both those other remedies and the terms and conditions of this Section 10.

 

(g)           Survival of Provisions. The agreements, covenants, obligations,
and provisions contained in Section 9 and this Section 10 shall survive the
Participant’s Termination Date and the expiration of this Award Agreement, and
shall be fully enforceable thereafter.

 

11.          Consent to Electronic Delivery. In lieu of receiving documents in
paper format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.

 

12.          Administration. The Company’s Compensation Committee or its
designee administers the Plan and this Award Agreement and has the authority to
interpret any ambiguous or inconsistent terms in its sole discretion. The
Participant’s rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Compensation
Committee or its designee adopts from time to time. The interpretation and
construction by the Compensation Committee or its designee of the Plan and this
Award Agreement, and such rules and regulations as the Compensation Committee or
its designee may adopt for purposes of administering the Plan and this Award
Agreement, will be final and binding upon the Participant.

 

13.          Entire Agreement/Amendment/Survival/Assignment. The terms,
conditions and restrictions set forth in the Plan and this Award Agreement
constitute the entire understanding between the parties hereto regarding the
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 9 and 10
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.

 

14.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a fixed duration of time. The employment relationship is “at will,” which
affords the Participant or the Travelers Group the right to terminate the
relationship at any time for any reason or no reason not otherwise prohibited by
applicable

 

7

--------------------------------------------------------------------------------


 

law. The Travelers Group retains the right to decrease the Participant’s
compensation and/or benefits, transfer or demote the Participant or otherwise
change the terms or conditions of the Participant’s employment with the
Travelers Group. The Award granted hereunder will not form part of the
Participant’s regular employment compensation and will not be considered in
calculating any statutory benefits or severance pay due to the Participant.

 

15.          No Limitation on the Company’s Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company’s right or
power to make adjustments, reclassifications or changes in its capital or
business structure or to merge, consolidate, reincorporate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

16.          Transfer Restrictions. The Participant may not sell, assign,
transfer, pledge, encumber or otherwise alienate, hypothecate or dispose of the
Award or his or her right hereunder to receive any performance shares, except as
otherwise provided in the Prospectus.

 

17.          Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.

 

18.          Acceptance and Agreement by the Participant; Forfeiture upon
Failure to Accept. By accepting this Award, the Participant agrees to be bound
by the terms, conditions, and restrictions set forth in the Plan, this Award
Agreement, and the Travelers Group’s policies, as in effect from time to time,
relating to the Plan. The Participant’s rights under the Award will lapse ninety
(90) days from the Grant Date and the Award will be forfeited on such date if
the Participant does not accept the Award Agreement by such date. For the
avoidance of doubt, the Participant’s failure to accept the Award Agreement
shall not affect his or her continuing obligations under any other agreement
between any member(s) of the Travelers Group and the Participant.

 

19.          Waiver; Cumulative Rights. The Company’s failure or delay to
require performance by the Participant of any provision of this Award Agreement
will not affect its right to require performance of such provision unless and
until the Company has waived such performance in writing. Each right under this
Award Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

20.          Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his or her most current home
address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 20 shall supersede any governing law, forum
or similar provisions contained or referenced in any Prior Equity Award made by
the Company to the Participant, and, accordingly, such Prior Equity Award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 20.

 

21.          Personal Data. The Participant understands that the Company and
other members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of performance shares under the Plan,
the Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the

 

8

--------------------------------------------------------------------------------


 

implementation and administration of the Plan including, in the case of a social
insurance number, for income reporting purposes as required by law. The
Participant further understands that the Company may transfer Personal Data,
electronically or otherwise, to third parties, including but not limited to such
third parties as outside tax, accounting, technical and legal consultants when
such third parties are assisting the Company or other members of the Travelers
Group in the implementation and administration of the Plan. The Participant
understands that such recipients may be located within the jurisdiction of
residence of the Participant, or within the United States or elsewhere and are
subject to the legal requirements in those jurisdictions applicable to those
organizations, for example, lawful requirements to disclose personal information
such as the Personal Data to government authorities in those countries. The
Participant understands that the employees of the Travelers Group and third
parties performing work related to the implementation and administration of the
Plan shall have access to the Personal Data as is necessary to fulfill their
duties related to the implementation and administration of the Plan. By
accepting the Award, the Participant consents, to the fullest extent permitted
by law, to the collection, use, transfer and disclosure, electronically or
otherwise, of his or her Personal Data by or to such entities for such purposes
and the Participant accepts that this may involve the transfer of Personal Data
to a country which may not have the same level of data protection law as the
country in which this Award Agreement is executed. The Participant confirms that
if the Participant has provided or, in the future, will provide Personal Data
concerning third parties including beneficiaries, the Participant has the
consent of such third party to provide their Personal Data to the Travelers
Group for the same purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 9(a) of the Award Agreement and means the date of the
termination of your employment with the Traveler Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the end of the Performance Period and the vesting
and settlement of your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment and settlement of your Award in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.
Participants based in countries outside the United States on the Grant Date or
in California immediately prior to the Termination Date should refer to
Exhibit C for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Award pursuant to Exhibits A, B and C shall be
based on your employment jurisdiction on the Grant Date.

 

If You:

 

Here’s What Happens to Your Award:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Your rights under the Award are cancelled and your right to the performance
shares is forfeited.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

You will be entitled to receive the number of shares of Common Stock you would
have received, if any, if your employment had not terminated due to disability,
multiplied by a fraction equal to the number of days from the first day of the
Performance Period to the earlier of (i) the Termination Date or (ii) the first
anniversary of the commencement of your approved disability leave, divided by
the total number of days in the Performance Period. Any such shares will be
received at the time of settlement of the performance shares after the end of
the Performance Period.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

Your rights under the Award continue when you are on such leave of absence for
up to three months. Once your approved leave of absence exceeds three months,
your rights under the Award are suspended until you return to work with the
Travelers Group and remain actively employed for 30 calendar days, after which
your rights under the Award will be restored retroactively. If you terminate
employment during the leave for any reason, the applicable termination of
employment provisions will apply. If your personal leave of absence exceeds one
year, your rights under the Award are cancelled and your right to the
performance shares is forfeited.

 

10

--------------------------------------------------------------------------------


 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave,” but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Your rights under the Award continue when you are on such leave of absence.

 

 

 

Die while employed or following employment while your Award is outstanding

 

Your estate will be entitled to receive a number of shares of Common Stock equal
to the initial number of performance shares set forth at the beginning of the
Award, plus any performance shares credited as dividend equivalents in
connection with the dividends paid or payable as of the date of your death,
multiplied by a fraction equal to the number of days in the Performance Period
from the first day of the Performance Period to your date of death, divided by
the total number of days in the Performance Period. Any such shares will be
delivered as soon as administratively possible following your death. No
performance shares shall be credited with respect to any cash dividends paid by
the Company after the date of the Participant’s death but prior to the
distribution with respect to performance shares already credited to the
Participant’s account.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule will not apply to your Award or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion at the time of or following
your termination of employment) or you voluntarily terminated your employment
where grounds for involuntary termination for gross misconduct or for cause
existed (as determined by the Company in its sole discretion). If you retire and
do not meet the Retirement Rule, you will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule (subject to Exhibit C, if applicable)

 

You will be entitled to receive a number of shares of Common Stock equal to the
shares you would have received, if any, if your employment had not terminated
due to retirement in accordance with the Retirement Rule, multiplied by a
fraction equal to the number of days from the first day of the Performance
Period to the Termination Date, divided by the total number of days in the
Performance Period. Any such shares will be received at the time of settlement
of the performance shares after the end of the Performance Period. You will have
a right to payment under the Retirement Rule provided that, prior to the time of
settlement, you do not engage in any activities that compete with the business
operations of the Travelers Group (as determined by the Company in its sole
discretion), including, but not limited to, working for another insurance
company engaged in the property casualty insurance business as either an
employee or independent contractor. You are not subject to this non-compete
provision if you are terminated involuntarily or if you are employed in any
state where state law prohibits such non-compete provisions, but you remain
subject to Sections 9 and 10 of the Award Agreement, and the POE Agreement.

 

11

--------------------------------------------------------------------------------


 

 

 

 

When called for under the above rules, as a condition to receiving payment, you
will be required to certify to the Company that you have not engaged in any
activities that compete with the business operations of the Travelers Group
since your Termination Date, and provide such other evidence of your compliance
with the Retirement Rule as the Company may require. In the event that you are
determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Award will be
immediately forfeited and any portion of the Award previously paid to you will
be subject to recoupment by the Company in accordance with Section 10(f) of the
Award Agreement.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE SHARES VESTING GRID

TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

Performance Period ROE*

 

% of Performance Shares Vested

 

>TBD%

 

150%  (Maximum)

 

TBD

 

140

 

TBD

 

130

 

TBD

 

120

 

TBD

 

110

 

TBD

 

100

 

TBD

 

75

 

TBD

 

50  (Threshold)

 

<TBD

 

0

 

 

--------------------------------------------------------------------------------

*        For any Performance Period ROE (as defined below) that is at least
TBD%, but falls between two Performance Period ROE performance levels, the
percentage of performance shares vested shall be interpolated (for example, if
Performance Period ROE is TBD%, 115% of the performance shares would be vested).

 

Definitions:

 

“Performance Period ROE” is defined as the sum of the Adjusted ROE for each of
the three years in the Performance Period, divided by three.

 

“Adjusted ROE” is defined as Adjusted Operating Income divided by Adjusted
Shareholders’ Equity.

 

“Adjusted Operating Income” for each year in the Performance Period is defined
as the Company’s net income from continuing operations as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis), adjusted as set forth in the immediately
following sentence. In calculating Adjusted Operating Income, net income from
continuing operations shall be adjusted as follows: first (A) remove the
after-tax effects of the following items: (i) losses (net of reinsurance) from
catastrophes (as designated by the Insurance Service Office’s Property Claims
Service Group, the Lloyd’s Claim Office, Swiss Reinsurance Company’s sigma
report, or a comparable report or organization generally recognized by the
insurance industry, and reported by the Company as a catastrophe); asbestos and
environmental reserve charges (or releases); net realized investment gains or
losses in the fixed maturities and real estate portfolios; and
(ii) extraordinary items, the cumulative effect of accounting changes and
federal income tax rate changes, and restructuring charges, each as defined by
generally accepted accounting principles in the United States, and each as
reported in the Company’s financial statements (including accompanying footnotes
and management’s discussion and analysis); (B) reduced, as to the first year in
the Performance Period (2017), by $XXX million, as to the second year in the
Performance Period (2018), by $XXX million times the ratio of: the Company’s
2018 consolidated personal lines homeowners net written premium plus commercial
lines property net written premium plus 50% of commercial lines multi peril net
written premium divided by the Company’s 2017 consolidated personal lines
homeowners net written premium plus commercial lines property net written
premium plus 50% of commercial lines multi peril net written premium, and as to
the third year in the Performance Period (2019), by $XXX million times the ratio
of: the Company’s 2019 consolidated personal lines homeowners net written
premium plus commercial lines property net written premium plus 50% of
commercial lines multi peril net written premium divided by the Company’s 2017
consolidated personal lines homeowners net written premium plus commercial lines
property net written premium plus 50% of commercial lines multi peril net
written premium; and (C) reduced by an amount intended, as of the date of this
award, to approximate historical levels of credit losses (on an after-tax basis)
associated with the Company’s fixed income investments, determined by
(i) multiplying a fixed factor, expressed as 2.25 basis points, by the amortized
cost of the Company’s fixed maturity investment

 

13

--------------------------------------------------------------------------------


 

portfolio at the beginning of each quarter during the relevant year in the
Performance Period and (ii) adding the after-tax sum of the amounts resulting
from (i) for such year in the Performance Period.

 

“Adjusted Shareholders’ Equity” for each year in the Performance Period is
defined as the sum of the Company’s total common stockholders’ equity as
reported in the Company’s balance sheet as of the beginning and end of the year
(excluding net unrealized appreciation or depreciation of investments and
adjusted as set forth in the immediately following sentence), divided by two. In
calculating Adjusted Shareholders’ Equity, the Company’s total common
shareholders’ equity as of the beginning and end of the year shall be adjusted
to remove the cumulative after-tax impact of the following items during the
Performance Period: (i) discontinued operations and (ii) the adjustments and
reductions made in calculating Adjusted Operating Income.

 

14

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit C includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
2014 Stock Incentive Plan (the “Plan”) if the Participant is employed in one of
the jurisdictions listed below on the Grant Date or on the Termination Date if
the Participant is employed in California immediately prior to such Termination
Date. Capitalized terms used but not defined in this Exhibit C are defined in
the Plan and/or Award Agreement and have the meanings set forth therein. To the
extent that this Exhibit C is applicable to the Participant (based on the
Participant’s place of employment on the Grant Date or on the Termination Date
if the Participant is employed in California immediately prior to such
Termination Date), the provisions set forth in this Exhibit C will apply to the
Participant and will supersede the corresponding provisions set forth in the
Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit C also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit C as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

* * *

 

15

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  The non-solicitation restrictions in Section 9(c) of the
Award Agreement shall not apply with respect to any prospective clients of the
Company who are not current clients of the Company while the Participant
maintains an employment relationship with the Company.

 

·      Section 14 of the Award Agreement shall be revised to read as follows:

 

·                  14. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested performance shares
will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Award.

 

16

--------------------------------------------------------------------------------


 

California

 

·                 If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 9(b) and 9(c) of the
Award Agreement shall be restated to read as follows:

 

9(b)         Non-Solicitation of Employees. The Participant acknowledges that
the Travelers Group sustains its operations and the goodwill of its clients,
customers, policyholders, producers, agents and brokers (its “Customers”)
through its employees. The Travelers Group has made significant investment in
its employees and their ability to establish and maintain relationships with
each other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees. Accordingly, the Participant hereby agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
seek to recruit or solicit, attempt to influence or assist, participate in, or
promote the solicitation of the employment of any person who was or is employed
by the Travelers Group at any time during the last three months of the
Participant’s employment or during the Restricted Period. The Participant shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 9(b). Without limiting the
generality of the restrictions under this Section 9(b), by way of example, the
restrictions under this Section shall prohibit the Participant from
(i) initiating communications with a Travelers Group employee in connection with
a current or future employment opportunity outside of the Travelers Group,
(ii) identifying Travelers Group employees to potentially be solicited, and/or
(iii) otherwise assisting or participating in the solicitation of a Travelers
Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

9(c)         Non-Solicitation of Business. The Participant acknowledges that by
virtue of his or her employment with the Travelers Group, he or she may have had
access to Trade Secrets and/or Confidential Information (as defined in
Section 9(f)) about the Travelers Group’s Customers and is, therefore, capable
of significantly and adversely impacting existing relationships that the
Travelers Group has with them. The Participant further acknowledges that the
Travelers Group has invested in its and the Participant’s relationship with its
Customers and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against Participant’s use
of Trade Secrets and/or Confidential Information to solicit Customers and/or
otherwise interfere with these customer relationships. If, after the Termination
Date, the Participant accepts a position as an employee, consultant or
contractor with a “Competitor” (as defined below), then the Participant will not
utilize Trade Secrets and/or Confidential Information to directly or indirectly,
solicit, interfere with or attempt to influence any Customer of the Travelers
Group to discontinue business with the Travelers Group and/or move existing or
future business of the Travelers Group elsewhere. This restriction applies with
respect to any business of any current or prospective client, customer or
policyholder of the Travelers Group on which the Participant gained access to
Trade Secrets and/or Confidential Information during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to utilize Trade Secrets and/or Confidential
Information in the negotiation, competition for, solicitation or execution of
any individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from the Travelers Group. As used
herein, “Competitor” shall include any business enterprise or organization,
including, without limitation, agents, brokers and producers, that engages in,
owns or controls a significant interest in any entity that engages in the sale
of products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.

 

17

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 14 of the Award Agreement shall be revised to read as
follows:

 

14.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group.
Nothing contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

18

--------------------------------------------------------------------------------


 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 10(b) of the Award Agreement
by re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·      Section 20 of the Award Agreement shall be revised to read as follows:

 

20           Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. Any
dispute, claim or controversy arising under, out of, or in connection with or in
relation to this Award Agreement or the Plan, or any breach, termination or
validity thereof, shall be finally determined and adjudicated through
arbitration by a sole arbitrator located in Mumbai, India. The arbitration
proceedings shall be conducted in accordance with the SIAC Rules in effect at
the time of arbitration, and judgment upon the award may be entered in any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets. It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable. To the extent permitted by law, the
arbitrator’s fees and expenses will be borne equally by each party. In the event
that an action is brought to enforce the provisions of this Award Agreement or
the Plan pursuant to this Section 20, each party shall pay its own attorneys’
fees and expenses regardless of whether there is a prevailing party in the
opinion of the arbitrator deciding such action or the court in which any such
arbitration award is entered. Without prejudice to the rights of the Company
under this Section, if the Participant breaches, or proposes to breach the
provisions of this Award Agreement or Plan, the Company and the Travelers Group
shall be entitled, in addition to all other remedies such party may have, to a
temporary, preliminary or permanent injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the non-breaching party from any court having competent jurisdiction over
either party.

 

19

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  For the avoidance of doubt, no unconditional entitlement to
receive shares under the Award Agreement will arise on the last day of the
Performance Period; rather the number of shares to be delivered pursuant to the
Award Agreement will only be quantifiable after the Committee has certified the
Company’s actual financial performance in accordance with Section 5 of the Award
Agreement (and such performance may result in zero shares being earned).
Therefore an absolute entitlement to shares will only arise on the date on which
shares are actually delivered to the Participant (referred to in this Award
Agreement as “settlement date”).

 

·      Section 14 of the Award Agreement shall be revised to read as follows:

 

14.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a definite period of time. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable Irish law and the
terms of the Participant’s employment contract.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 20 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 21 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 21 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested performance shares
will be cancelled effective on the Termination Date.

 

20

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 9(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 9(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 9(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 9(c) of the Award Agreement:

 

(i)            the restrictions relating to recruiting or solicitation of,
interference with, attempting to influence or otherwise affecting any client,
customer, policyholder or agent of the Travelers Group shall be limited to such
clients, customers, policyholders or agents with which the Participant had
material dealings within the 12 months preceding the Termination Date; and

 

(ii)           the references to “business” (aside from references to “book of
business”) shall be limited to business activities with which the Participant
was materially involved during the 12 months preceding the Termination Date.

 

·      Section 14 of the Award Agreement shall be replaced with the following:

 

14.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment or guarantees employment
with any member of the Travelers Group for a fixed duration of time. Each member
of the Travelers Group retains the right to decrease the Participant’s
compensation and/or benefits, transfer or demote the Participant or otherwise
change the terms or conditions of the Participant’s employment with the
Travelers Group, subject to applicable law and the terms of the Participant’s
employment contract. Upon termination of the Participant’s employment (for
whatever reason) the Participant will have no rights as a result of this Award
Agreement or any alleged breach of this Award Agreement or otherwise to any
compensation under or in respect of any shares, share options, restricted stock
units, long-term incentive plans or any other profit sharing scheme in which the
Participant may participate or have received grants or allocations on or before
the date on which the Participant’s employment terminates. Any rights which the
Participant may have under such schemes will be exclusively governed by the
rules of such schemes from time to time.

 

·                  Section 20 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 20 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 21 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  In the event a Participant becomes disabled the language
under “Here’s What Happens to Your Award” in Exhibit A shall be replaced with
the following:

 

21

--------------------------------------------------------------------------------


 

If you have been disabled for 12 continuous months and not otherwise terminated
your employment, you will be entitled, as of the first day following such
12-month period (the “disability date”), to receive the number of shares of
Common Stock you would have received, if any, if you had not become disabled,
multiplied by a fraction equal to the number of days from the first day of the
Performance Period to the disability date, divided by the total number of days
in the Performance Period. You are considered “disabled” if you are disabled for
employment purposes and will be presumed disabled if you qualify for a long-term
disability benefit. Any such shares will be received at the time of settlement
of the performance shares after the end of the Performance Period.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested performance shares
will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Award.

 

22

--------------------------------------------------------------------------------


 

ADDENDUM TO AWARD AGREEMENT

Special Rules Applicable to Avrohom J. Kess

 

The special rules set forth in this Addendum will modify, and form part of, the
Award Agreement for Avrohom J. Kess (the “Participant”) for his Performance
Shares Award granted February 9, 2017. Reference is made in this Addendum to the
offer letter between the Company and the Participant dated December [1], 2016,
governing certain terms and conditions of the Participant’s employment with the
Company (the “Offer Letter”).

 

The special rules set forth in the Addendum set forth special rules that will
apply in the event of the Participant’s termination by the Company without Cause
(as defined in the Offer Letter), or termination by the Participant for Good
Reason (as defined in the Offer Letter) prior to the normal scheduled settlement
of the Award.

 

In the event of the Participant’s termination of employment prior to the vesting
date due to a termination by the Company without Cause, or a termination by the
Participant for Good Reason, the Participant shall remain entitled to receive
the full amount of earned Performance Shares (based on actual performance during
the Performance Period) with such full amount of earned Performance Shares
payable on the Regular Settlement Date.

 

23

--------------------------------------------------------------------------------


 

Exhibit I

 

TRAVELERS

STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be

forfeited. Refer below to Section 16.)

 

Participant:

 

Avrohom J. Kess

 

Grant Date:

 

February 9, 2017

 

 

 

 

 

 

 

Number of Shares:

 

TBD

 

Grant Price:

 

TBD

 

 

 

 

 

 

 

Expiration Date:

 

February 9, 2027

 

Vesting Date:

 

3 years from Grant Date

 

1.             Grant of Option. This option is granted pursuant to The Travelers
Companies, Inc. Amended and Restated 2014 Stock Incentive Plan, as it may be
amended from time to time (the “Plan”), by The Travelers Companies, Inc. (the
“Company”) to you (the “Participant”) as an employee of the Company or an
affiliate of the Company (together, the “Travelers Group”). The Company hereby
grants to the Participant as of the Grant Date a non-qualified stock option (the
“Option”) to purchase the number of shares set forth above of the Company’s
common stock, no par value (“Common Stock”), at an option price per share (the
“Grant Price”) set forth above, pursuant to the Plan, as it may be amended from
time to time, and subject to the terms, conditions, and restrictions set forth
herein, including, without limitation, the conditions set forth in Section 5.

 

2.             Terms and Conditions. The terms, conditions, and restrictions
applicable to the Option are specified in the Plan and this grant notification
and agreement, including Exhibits A and B (the “Award Agreement”). The terms,
conditions and restrictions in the Plan include, but are not limited to,
provisions relating to amendment, vesting, cancellation, and exercise, all of
which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.

 

By accepting the Option, the Participant acknowledges receipt of the prospectus
dated February 2, 2016 and any applicable prospectus supplements thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Option and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Option is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Option is intended to promote employee retention and stock ownership and to
align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Option is subject to vesting conditions and
will be cancelled if the vesting or other conditions are not satisfied. Thus,
the Participant understands that (a) any monetary value assigned to the Option
in any communication regarding the Option is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Option or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Option unless and until the Option vests,
is properly exercised and shares of Common Stock are issued.

 

3.             Vesting. The Option shall vest in full and become exercisable on
the Vesting Date set forth above, provided the Participant remains continuously
employed within the Travelers Group. The Option shall in all events expire on
the tenth (10th) anniversary of the Grant Date set forth above. If the

 

1

--------------------------------------------------------------------------------

 

Participant has a termination of, or leave from active employment prior to
exercise or expiration of the Option, the Participant’s rights are determined
under the Option Rules of Exhibit A.

 

4.             Exercise of Option. The Option may be exercised in whole or in
part by the Participant after the Vesting Date (or the date provided pursuant to
Exhibit A) upon notice to the Company together with provision for payment of the
Grant Price and applicable withholding taxes. Such notice shall be given in the
manner prescribed by the Company and shall specify the date and method of
exercise and the number of shares being exercised. The Participant acknowledges
that the laws of the country in which the Participant is working at the time of
grant or exercise of the Option (including any rules or regulations governing
securities, foreign exchange, tax, or labor matters) or Company accounting or
other policies dictated by such country’s political or regulatory climate, may
restrict or prohibit any one or more of the stock option exercise methods
described in the Prospectus, that such restrictions may apply differently if the
Participant is a resident or expatriate employee, and that such restrictions are
subject to change at any time. The Committee may suspend the right to exercise
the Option during any period for which (a) there is no registration statement
under the Securities Act of 1933, as amended, in effect with respect to the
shares of Common Stock issuable upon exercise of the Option, or (b) the
Committee determines, in its sole discretion, that such suspension would be
necessary or advisable in order to comply with the requirements of (i) any
applicable federal securities law or rule or regulation thereunder; (ii) any
rule of the New York Stock Exchange or other self-regulatory organization; or
(iii) any other federal or state law or regulation (an “Option Exercise
Suspension”). To the extent the vested and exercisable portion of the Option
remains unexercised as of the close of business on the date the Option expires
(the Expiration Date or such earlier date that is the last date on which the
Option may be exercised under the Option Rules of Exhibit A if the Participant’s
employment with the Travelers Group has ended), that portion of the Option will
be exercised without any action by the Participant in accordance with
Section 7.5 of the Plan if the Fair Market Value of a share of Common Stock on
that date is at least $0.01 greater than the Grant Price, the exercise will
result in Participant receiving at least one incremental share, and no Option
Exercise Suspension is then in effect.

 

5.             Grant Conditioned on Principles of Employment Agreement.

 

By entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Option, the Participant agrees that the POE Agreement shall supersede and
replace the form of Principles of Employment Agreement contained or referenced
in any Prior Equity Award (as defined below) made by the Company to the
Participant, and, accordingly, such Prior Equity Award shall become subject to
the terms and conditions of the POE Agreement.

 

6.             Acceptance of Exhibits A and B. The Participant agrees to be
bound by the terms of the Option Rules set forth in Exhibits A and B (“Option
Rules”).

 

7.             Acceptance of and Agreement to Non-Solicitation and
Confidentiality Conditions. In consideration for the award of Options under this
Award Agreement, the Participant agrees that the Option is conditioned upon
Participant’s compliance with the following non-solicitation and confidentiality
conditions (the “Non-Solicitation Conditions” and the “Confidentiality
Conditions,” respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 7 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and

 

2

--------------------------------------------------------------------------------


 

brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 7. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to potentially be solicited or hired, (iv) providing
information or feedback regarding Travelers Group employees seeking employment
with the Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Subject to the non-competition obligations
in the Option Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 7, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months
in the case of a breach under Section 7(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential Information
includes, but is not limited to, non-public information such as: internal
information about the Travelers Group’s business, such as financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
client, customer, policyholder, insured person, claimant, vendor, consultant and
agent information, including personal information such as social security
numbers and medical information; legal advice obtained; product and system
information; and any compilation of this information or employee information
obtained as part of the Participant’s responsibilities at the Travelers Group.
Nothing herein should be construed as prohibiting the Participant from sharing
information concerning the Participant’s own wages (or the wages of another
employee, if voluntarily disclosed by that employee) or other terms and
conditions of employment, or for purposes of otherwise pursuing the
Participant’s legal rights. Nothing herein is intended to prohibit or restrict
the Participant from (i) filing a complaint with, making disclosures to,
communicating with or participating in an investigation or proceeding conducted
by any governmental agency (including the United States Equal Employment
Opportunity Commission and the Securities and Exchange Commission),
(ii) pursuing the Participant’s legal rights related to Participant’s employment
with the Company or (iii) engaging in activities protected by applicable laws or
regulations. Notwithstanding the foregoing, the Travelers Group does not
authorize the waiver of, or disclosure of information covered by, the
attorney-client privilege or attorney work product doctrine or any other
privilege or protection belonging to the Travelers Group. As used herein, “Trade
Secrets” shall include information relating to the Travelers Group and its
affiliates that is protectable as a trade secret under applicable law,
including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
business and strategic plans, product plans, source code, software, unpublished
patent applications, customer proposals or pricing information or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. In addition, the Participant will keep at all times
subject to the Travelers Group’s control and will deliver to or leave with the
Travelers Group all written and other materials in any form or medium
(including, but not limited to, print, tape, digital, computerized and
electronic data, parts, tools, or equipment) containing such technical or
Confidential Information upon termination of the Participant’s employment. The
Participant also agrees to cooperate to remedy any unauthorized use of such
information and not to violate any Travelers Group policy regarding same. The
Participant agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the Travelers
Group’s operations, activities, Confidential Information, or business, made or
received by the Participant during the Participant’s employment with any
member(s) of the Travelers Group are, and shall be, the property of the
Travelers Group exclusively, and the Participant will

 

4

--------------------------------------------------------------------------------


 

keep the same at all times subject to the Travelers Group’s control and will
deliver or leave with the Travelers Group the same at the termination of the
Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:            4-ESU@travelers.com

 

Fax:                       1.866.871.4378 (U.S. and Canada)

001.866.871.4378 (Europe)

 

Mail:                   The Travelers Companies, Inc.

Employee Services Unit

385 Washington Street

Mail Code: 9275-SB02L

St. Paul, MN USA 55102

 

(i)                                     As consideration for and by accepting
the Option, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 7. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

8.             Forfeiture of Option Awards.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 7 and this Section 8 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Travelers Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the

 

5

--------------------------------------------------------------------------------


 

Participant would cause substantial and irreparable harm to the Travelers Group
and other Participants in the Plan. The Participant further acknowledges and
agrees that:

 

(i)                                     The receipt of the Option constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and repayment provision of subsection 8(b) below and the
Non-Solicitation Conditions and Confidentiality Conditions of Section 7 above,
and the amendment of Prior Equity Award provisions of subsection 7(i), 8(f) and
Section 18, below.

 

(ii)                                  The Participant’s rights with respect to
the Option are conditioned on his or her compliance with the POE Agreement at
all times after acceptance of the POE Agreement in accordance with Sections 5
and 16 hereunder.

 

(iii)                               The scope, duration and activity
restrictions and limitations described in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Travelers Group.
The Participant acknowledges that all restrictions and limitations relating to
the Restricted Period will apply regardless of the reason the Participant’s
employment ends. The Participant further agrees that any alleged claims the
Participant may have against the Travelers Group do not excuse the Participant’s
obligations under this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Option Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Option under this Award Agreement that
has not otherwise been previously forfeited under the Award Rules in Exhibit A
and that has not yet been paid, exercised, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Option or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution,
exercise, or settlement of any such awards and/or any consideration in excess of
such gross amounts received by the Participant upon the sale or transfer of the
Common Stock acquired through vesting, distribution, exercise, or settlement of
any such awards). The Participant will promptly pay the full amount due upon
demand by the Company, in the form of cash or shares of Common Stock at current
Fair Market Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 8(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Option Rules. The Option Rules provide a
right to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the
settlement or exercise date of the Option (such non-compete condition may extend
beyond the Restricted Period). The remedies for a violation of such non-compete
conditions are specified in the Option Rules and are in addition to any remedies
of the Travelers Group under this Section 8.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 7 or this Section 8 are invalid or
unenforceable, the remainder of the terms and conditions shall not

 

6

--------------------------------------------------------------------------------


 

thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court determines that any of the terms and conditions
are unenforceable because of the duration of such terms and conditions or the
area covered thereby, such court shall have the power to reduce the duration or
area of such terms and conditions and, in their reduced form, the terms and
conditions shall then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Option and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, exercise
or settlement of such awards, or consideration in excess of such gross amounts
received by the Participant upon the sale or transfer of the Common Stock
acquired through vesting, distribution, exercise or settlement of such awards)
may be subject to recoupment by the Company, in accordance with the Company’s
executive compensation recoupment policy and other policies in effect from time
to time with respect to forfeiture and recoupment of bonus payments, retention
awards, cash or stock-based incentive compensation or awards, or similar forms
of compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference. As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment
provisions of this Section 8 shall apply to any Prior Equity Award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such Prior Equity Award, and,
accordingly, such Prior Equity Award shall become subject to both those other
remedies and the terms and conditions of this Section 8.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 7 and this Section 8
shall survive the Participant’s Termination Date and the expiration of this
Award Agreement, and shall be fully enforceable thereafter.

 

9.             Consent to Electronic Delivery. In lieu of receiving documents in
paper format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.

 

10.          Administration. The Company’s Compensation Committee or its
designee administers the Plan and this Award Agreement and has the authority to
interpret any ambiguous or inconsistent terms in its sole discretion. The
Participant’s rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Compensation
Committee or its designee adopts from time to time. The interpretation and
construction by the Compensation Committee or its designee of the Plan and this
Award Agreement, and such rules and regulations as the Compensation Committee or
its designee may adopt for purposes of administering the Plan and this Award
Agreement, will be final and binding upon the Participant.

 

11.          Entire Agreement/Amendment/Survival/Assignment. The terms,
conditions and restrictions set forth in the Plan and this Award Agreement
constitute the entire understanding between the parties hereto regarding the
Option and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 7 and 8
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a fixed duration of time. The

 

7

--------------------------------------------------------------------------------


 

employment relationship is “at will,” which affords the Participant or the
Travelers Group the right to terminate the relationship at any time for any
reason or no reason not otherwise prohibited by applicable law. The Travelers
Group retains the right to decrease the Participant’s compensation and/or
benefits, transfer or demote the Participant or otherwise change the terms or
conditions of the Participant’s employment with the Travelers Group. The Option
granted hereunder will not form part of the Participant’s regular employment
compensation and will not be considered in calculating any statutory benefits or
severance pay due to the Participant.

 

13.          No Limitation on the Company’s Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company’s right or
power to make adjustments, reclassifications or changes in its capital or
business structure or to merge, consolidate, reincorporate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

14.          Transfer Restrictions. The Participant may not sell, assign,
transfer, pledge, encumber or otherwise alienate, hypothecate or dispose of the
Option or his or her right under the Option to receive shares of Common Stock,
except as otherwise provided in the Prospectus.

 

15.          Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.

 

16.          Acceptance and Agreement by the Participant; Forfeiture upon
Failure to Accept. By accepting this Option, the Participant agrees to be bound
by the terms, conditions, and restrictions set forth in the Plan, this Award
Agreement, and the Travelers Group’s policies, as in effect from time to time,
relating to the Plan. The Participant’s rights under the Option will lapse
ninety (90) days from the Grant Date, and the Option will be forfeited on such
date if the Participant does not accept the Award Agreement by such date. For
the avoidance of doubt, the Participant’s failure to accept the Award Agreement
shall not affect his or her continuing obligations under any other agreement
between any member(s) of the Travelers Group and the Participant.

 

17.          Waiver; Cumulative Rights. The Company’s failure or delay to
require performance by the Participant of any provision of this Award Agreement
will not affect its right to require performance of such provision unless and
until the Company has waived such performance in writing. Each right under this
Award Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

18.          Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his or her most current home
address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process. As consideration for and by
accepting the Option, the Participant agrees that the Governing Law and Forum
for Disputes provision of this Section 18 shall supersede any governing law,
forum or similar provisions contained or referenced in any Prior Equity Award
made by the Company to the Participant, and, accordingly, such Prior Equity
Award shall become subject to the terms and conditions of the Governing Law and
Forum for Disputes provisions of this Section 18.

 

19.          Personal Data. The Participant understands that the Company and
other members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Option and maintain a record of Options under the Plan, the
Company shall collect, use, transfer and disclose

 

8

--------------------------------------------------------------------------------


 

Personal Data within the Travelers Group electronically or otherwise, as
necessary for the implementation and administration of the Plan including, in
the case of a social insurance number, for income reporting purposes as required
by law. The Participant further understands that the Company may transfer
Personal Data, electronically or otherwise, to third parties, including but not
limited to such third parties as outside tax, accounting, technical and legal
consultants when such third parties are assisting the Company or other members
of the Travelers Group in the implementation and administration of the Plan. The
Participant understands that such recipients may be located within the
jurisdiction of residence of the Participant, or within the United States or
elsewhere and are subject to the legal requirements in those jurisdictions
applicable to those organizations, for example, lawful requirements to disclose
personal information such as the Personal Data to government authorities in
those countries. The Participant understands that the employees of the Travelers
Group and third parties performing work related to the implementation and
administration of the Plan shall have access to the Personal Data as is
necessary to fulfill their duties related to the implementation and
administration of the Plan. By accepting the Option, the Participant consents,
to the fullest extent permitted by law, to the collection, use, transfer and
disclosure, electronically or otherwise, of his or her Personal Data by or to
such entities for such purposes and the Participant accepts that this may
involve the transfer of Personal Data to a country which may not have the same
level of data protection law as the country in which this Award Agreement is
executed. The Participant confirms that if the Participant has provided or, in
the future, will provide Personal Data concerning third parties including
beneficiaries, the Participant has the consent of such third party to provide
their Personal Data to the Travelers Group for the same purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTION RULES

TO TRAVELERS’ STOCK OPTION GRANT NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Option may be cancelled before the end of the vesting period and the vesting and
exercisability of your Option may be affected.

 

The provisions in the chart below apply to Options granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment, exercise and exercisability of your Option
in cases of termination of employment if you satisfy certain age and years of
service requirements (“Retirement Rule”), as set forth in “Retirement Rule”
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Option pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.

 

If any Option exercisability period set forth in the chart below or under
“Retirement Rule” below would otherwise expire during an Option Exercise
Suspension, the Option shall remain exercisable for a period of 30 days after
the Option Exercise Suspension (as defined in Section 4 of the Award Agreement)
is lifted by the Company (but no later than the original option expiration date,
which is the tenth (10th) anniversary of the Grant Date).

 

If You:

 

Here’s What Happens to Your Options:

 

 

 

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Vesting stops and unvested options are cancelled effective on the Termination
Date. You may exercise your vested options for up to 90 days after the
Termination Date but no later than the original option expiration date;
provided, however, that if your employment is terminated for cause or gross
misconduct (as determined by the Company in its sole discretion) or you
voluntarily terminated your employment where grounds for involuntary termination
for gross misconduct or for cause existed (as determined by the Company in its
sole discretion at the time of or following your termination of employment) you
may not exercise vested options at any time after the Termination Date.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

Options continue to vest on schedule through an approved disability leave. Upon
the earlier of the (i) Termination Date or (ii) the first anniversary of the
commencement of your approved disability leave, your unvested options will vest,
and you may exercise your options for up to one year from such date, but no
later than the original option expiration date.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

For the first three months of an approved personal leave, vesting continues. If
the approved leave exceeds three months, vesting is suspended until

 

10

--------------------------------------------------------------------------------


 

 

 

you return to work with the Travelers Group and remain actively employed for 30
calendar days, after which time vesting will be restored retroactively. Vested
options may be exercised during approved leave, but no later than the original
option expiration date. If you terminate employment for any reason during the
first year of an approved leave, the termination of employment provisions will
apply. If the leave exceeds one year, all options will be cancelled immediately.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave” but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Options will continue to vest on schedule, and you may exercise vested options
during the leave but no later than the original option expiration date.

 

 

 

Die while employed or following employment while your option is still
outstanding

 

Options fully vest upon death. Your estate may exercise options for up to one
year from the date of death but no later than the original option expiration
date.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule will not apply to your Option or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion) or you voluntarily terminated
your employment where grounds for involuntary termination for gross misconduct
or for cause existed (as determined by the Company in its sole discretion at the
time of or following your termination of employment). If you retire and do not
meet the Retirement Rule, you will be considered to have resigned.

 

If You:

 

 

 

Meet the Retirement
Rule (subject to
Exhibit B if
applicable)

 

Unvested options fully vest on the Termination Date. Vested options may be
exercised for up to three years from the Termination Date, but no later than the
original option expiration date, provided that you do not engage in any
activities that compete with the business operations of the Travelers Group (as
determined by the Company in its sole discretion), including, but not limited
to, working for another insurance company engaged in the property casualty
insurance business as either an employee or independent contractor. You are not
subject to this non-compete provision if you are terminated involuntarily or if
you are employed in any state where state law prohibits such non-compete
provisions, but you remain subject to Sections 7 and 8 of the Award Agreement,
and the POE Agreement.

 

 

 

 

 

When you exercise any options subject to the Retirement Rule, your exercise will
represent and constitute your certification to the Company that you have not
engaged in any activities that compete with the business operations of the
Travelers Group since your Termination Date. You may be required to provide the
Company with other evidence of your compliance with the Retirement Rule as the
Company may require. In the event that you are

 

11

--------------------------------------------------------------------------------

 

 

determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Option will be
immediately forfeited and any portion of the Option previously paid to you will
be subject to recoupment by the Company in accordance with Section 8(f) of the
Award Agreement.

 

EXHIBIT B

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit B includes additional and/or alternative terms and conditions that
govern the Option granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the jurisdictions listed below on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date. Capitalized terms used but not defined in this
Exhibit B are defined in the Plan and/or Award Agreement and have the meanings
set forth therein. To the extent that this Exhibit B is applicable to the
Participant (based on the Participant’s place of employment on the Grant Date or
on the Termination Date if the Participant is employed in California immediately
prior to such Termination Date), the provisions set forth in this Exhibit B will
apply to the Participant and will supersede the corresponding provisions set
forth in the Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Option hereunder is exercised.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

* * *

 

12

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  The automatic Option exercise provision set forth in the last
sentence of Section 4 of the Award Agreement and in Section 7.5 of the Plan will
not apply to the Participant.

 

·                  The non-solicitation restrictions in Section 7(c) of the
Award Agreement shall not apply with respect to any prospective clients of the
Company who are not current clients of the Company while the Participant
maintains an employment relationship with the Company.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

·                  12. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all outstanding unvested Options will be
cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Option.

 

13

--------------------------------------------------------------------------------


 

California

 

·                  If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 7(b) and 7(c) of the
Award Agreement shall be restated to read as follows:

 

7(b)                          Non-Solicitation of Employees. The Participant
acknowledges that the Travelers Group sustains its operations and the goodwill
of its clients, customers, policyholders, producers, agents and brokers (its
“Customers”) through its employees. The Travelers Group has made significant
investment in its employees and their ability to establish and maintain
relationships with each other and with the Travelers Group’s Customers in order
to further its operations and cultivate goodwill. The Participant acknowledges
that the loss of the Travelers Group’s employees could adversely affect its
operations and jeopardize the goodwill that has been established through these
employees, and that the Travelers Group therefore has a legitimate interest in
preventing the solicitation of its employees. Accordingly, the Participant
hereby agrees that during the Restricted Period, the Participant will not,
directly or indirectly, seek to recruit or solicit, attempt to influence or
assist, participate in, or promote the solicitation of the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
The Participant shall not engage in the aforesaid conduct through a third party
for the purpose of colluding to avoid the restrictions in this Section 7(b).
Without limiting the generality of the restrictions under this Section 7(b), by
way of example, the restrictions under this Section shall prohibit the
Participant from (i) initiating communications with a Travelers Group employee
in connection with a current or future employment opportunity outside of the
Travelers Group, (ii) identifying Travelers Group employees to potentially be
solicited, and/or (iii) otherwise assisting or participating in the solicitation
of a Travelers Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

7(c)                           Non-Solicitation of Business. The Participant
acknowledges that by virtue of his or her employment with the Travelers Group,
he or she may have had access to Trade Secrets and/or Confidential Information
(as defined in Section 7(f)) about the Travelers Group’s Customers and is,
therefore, capable of significantly and adversely impacting existing
relationships that the Travelers Group has with them. The Participant further
acknowledges that the Travelers Group has invested in its and the Participant’s
relationship with its Customers and the goodwill that has been developed with
them and therefore has a legitimate interest in protecting these relationships
against Participant’s use of Trade Secrets and/or Confidential Information to
solicit Customers and/or otherwise interfere with these customer relationships.
If, after the Termination Date, the Participant accepts a position as an
employee, consultant or contractor with a “Competitor” (as defined below), then
the Participant will not utilize Trade Secrets and/or Confidential Information
to directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group on which the Participant
gained access to Trade Secrets and/or Confidential Information during the
Participant’s employment with the Travelers Group. In addition to the foregoing
restriction, the Participant agrees not to utilize Trade Secrets and/or
Confidential Information in the negotiation, competition for, solicitation or
execution of any individual book roll over(s) or other book of business transfer
arrangements involving the transfer of business away from the Travelers Group.
As used herein, “Competitor” shall include any business enterprise or
organization, including, without limitation, agents, brokers and producers, that
engages in, owns or controls a significant interest in any entity that engages
in the sale of products and/or performance of services of the type sold or
performed by the Travelers Group and/or provides advice relating to such
products and services.

 

14

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

15

--------------------------------------------------------------------------------


 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 8(b) of the Award Agreement by
re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 18 of the Award Agreement shall be revised to read as
follows:

 

18                                  Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. Any dispute, claim or controversy arising under, out of, or
in connection with or in relation to this Award Agreement or the Plan, or any
breach, termination or validity thereof, shall be finally determined and
adjudicated through arbitration by a sole arbitrator located in Mumbai, India.
The arbitration proceedings shall be conducted in accordance with the SIAC
Rules in effect at the time of arbitration, and judgment upon the award may be
entered in any court having jurisdiction thereof or having jurisdiction over the
parties or their assets. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Award Agreement or the Plan pursuant to this Section 18, each party shall
pay its own attorneys’ fees and expenses regardless of whether there is a
prevailing party in the opinion of the arbitrator deciding such action or the
court in which any such arbitration award is entered. Without prejudice to the
rights of the Company under this Section, if the Participant breaches, or
proposes to breach the provisions of this Award Agreement or Plan, the Company
and the Travelers Group shall be entitled, in addition to all other remedies
such party may have, to a temporary, preliminary or permanent injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to the non-breaching party from any court having
competent jurisdiction over either party.

 

16

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a definite period of time. The Travelers Group retains
the right to decrease the Participant’s compensation and/or benefits, transfer
or demote the Participant or otherwise change the terms or conditions of the
Participant’s employment with the Travelers Group, subject to applicable Irish
law and the terms of the Participant’s employment contract.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 18 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all unvested portions of the Option will be
cancelled effective on the Termination Date and you will be permitted to
exercise your vested options for up to 90 days after the Termination Date but no
later than the original Option expiration date.

 

17

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 7(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 7(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 7(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 7(c) of the Award Agreement:

 

(i)                                     the restrictions relating to recruiting
or solicitation of, interference with, attempting to influence or otherwise
affecting any client, customer, policyholder or agent of the Travelers Group
shall be limited to such clients, customers, policyholders or agents with which
the Participant had material dealings within the 12 months preceding the
Termination Date; and

 

(ii)                                  the references to “business” (aside from
references to “book of business”) shall be limited to business activities with
which the Participant was materially involved during the 12 months preceding the
Termination Date.

 

·                  Section 12 of the Award Agreement shall be replaced with the
following:

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment or
guarantees employment with any member of the Travelers Group for a fixed
duration of time. Each member of the Travelers Group retains the right to
decrease the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable law and the terms of
the Participant’s employment contract. Upon termination of the Participant’s
employment (for whatever reason) the Participant will have no rights as a result
of this Award Agreement or any alleged breach of this Award Agreement or
otherwise to any compensation under or in respect of any shares, share options,
restricted stock units, long-term incentive plans or any other profit sharing
scheme in which the Participant may participate or have received grants or
allocations on or before the date on which the Participant’s employment
terminates. Any rights which the Participant may have under such schemes will be
exclusively governed by the rules of such schemes from time to time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”). The Participant consents
to the Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  In the event a Participant becomes disabled the language
under “Here’s What Happens to Your Options” in Exhibit A shall be replaced with
the following:

 

18

--------------------------------------------------------------------------------


 

Options continue to vest on schedule through an approved disability leave. If
you are disabled for 12 continuous months, your unvested Options will vest
immediately, and you may exercise Options for up to one year from your
Termination Date, but no later than the original Option expiry date. You are
considered “disabled” if you are disabled for employment purposes and will be
presumed disabled if you qualify for a long-term disability benefit.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Option will cease and all unvested portions of the Options will
be cancelled effective on the Termination Date and you will be permitted to
exercise your vested options for up to 90 days after the Termination Date but no
later than the original Option expiration date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group. Accordingly, a disabled Participant who remains employed
by the Travelers Group shall be treated as a continuing employee in all respects
for purposes of vesting and other rights with respect to the Option.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM TO AWARD AGREEMENT

Special Rules Applicable to Avrohom J. Kess

 

The special rules set forth in this Addendum will modify, and form part of, the
Award Agreement for Avrohom J. Kess (the “Participant”) for his Option Award
granted February 9, 2017. Reference is made in this Addendum to the offer letter
between the Company and the Participant dated December [1], 2016, governing
certain terms and conditions of the Participant’s employment with the Company
(the “Offer Letter”).

 

The special rules set forth in the Addendum set forth special rules that will
apply in the event of the Participant’s termination by the Company without Cause
(as defined in the Offer Letter), or termination by the Participant for Good
Reason (as defined in the Offer Letter) prior to the normal scheduled vesting of
the Award.

 

In the event of the Participant’s termination of employment prior to the vesting
date due to a termination by the Company without Cause, or a termination by the
Participant for Good Reason, the Option will vest in full immediately and remain
exercisable for a period of one year from the date of such termination or
resignation.

 

20

--------------------------------------------------------------------------------

 
